Exhibit 10.1

 

--------------------------------------------------------------------------------

Published CUSIP Number: 37944SAB5

 

CREDIT AGREEMENT

 

Dated as of October 1, 2004

 

among

 

GLOBAL POWER EQUIPMENT GROUP INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

 

US BANK NATIONAL ASSOCIATION,

as Syndication Agent,

 

BANK OF OKLAHOMA, N.A.,

as Managing Agent

 

and

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC,

 

As

Sole Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

            Section 1.01

   Defined Terms    1

Section 1.02

   Other Interpretive Provisions    32

Section 1.03

   Accounting Terms    33

Section 1.04

   Rounding    34

Section 1.05

   Times of Day    34

Section 1.06

   Letter of Credit Amounts    34

Section 1.07

   Exchange Rates; Currency Equivalents    34

Section 1.08

   Additional Alternative Currencies    35

Section 1.09

   Change of Currency    35

ARTICLE II THE LOANS

   36

Section 2.01

   The Loans    36

Section 2.02

   Borrowings, Conversions and Continuations of Loans    37

Section 2.03

   Letters of Credit    39

Section 2.04

   Swing Line Loans    48

Section 2.05

   Alternative Currency Loans    51

Section 2.06

   Prepayments    55

Section 2.07

   Termination or Reduction of Commitments    58

Section 2.08

   Repayment of Loans; Conversion of Revolving Loans    58

Section 2.09

   Interest    59

Section 2.10

   Fees    60

Section 2.11

   Computation of Interest and Fees    60

Section 2.12

   Evidence of Debt    61

Section 2.13

   Payments Generally; Administrative Agent’s Clawback    61

Section 2.14

   Sharing of Payments by Lenders    63

Section 2.15

   Designated Borrowers.    64

 

i



--------------------------------------------------------------------------------

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   65

            Section 3.01

   Taxes    65

Section 3.02

   Illegality    68

Section 3.03

   Inability to Determine Rates    68

Section 3.04

   Increased Costs    69

Section 3.05

   Compensation for Losses    70

Section 3.06

   Matters Applicable to all Requests for Compensation    71

Section 3.07

   Survival    71

Section 3.08

   Mitigation Obligations    71

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   72

Section 4.01

   Conditions of Initial Credit Extension    72

Section 4.02

   Conditions to all Credit Extensions    75

ARTICLE V REPRESENTATIONS AND WARRANTIES

   76

Section 5.01

   Existence, Qualification and Power    76

Section 5.02

   Authorization; No Contravention    76

Section 5.03

   Governmental Authorization; Other Consents    77

Section 5.04

   Binding Effect    77

Section 5.05

   Financial Statements; No Material Adverse Effect    77

Section 5.06

   Litigation    78

Section 5.07

   No Default    78

Section 5.08

   Subsidiaries and Equity Investments    78

Section 5.09

   Ownership    78

Section 5.10

   Ownership of Personal Property; Liens    79

Section 5.11

   Intellectual Property; Licenses, Etc    79

Section 5.12

   Real Estate, Lease    79

Section 5.13

   Environmental Matters    80

Section 5.14

   Security Documents    81

Section 5.15

   Insurance    82

Section 5.16

   Taxes    82

Section 5.17

   ERISA Compliance    82

Section 5.18

   Purpose of Loans and Letters of Credit    83

 

ii



--------------------------------------------------------------------------------

            Section 5.19

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act    83

Section 5.20

   Disclosure    83

Section 5.21

   Compliance with Laws    84

Section 5.22

   Labor Matters    84

Section 5.23

   Solvency    84

Section 5.24

   Material Contracts    85

Section 5.25

   Broker’s Fees    85

Section 5.26

   Representations as to Foreign Obligors    85

ARTICLE VI AFFIRMATIVE COVENANTS

   86

Section 6.01

   Financial Statements    86

Section 6.02

   Certificates; Other Information    87

Section 6.03

   Notices    89

Section 6.04

   Payment of Tax Obligations    89

Section 6.05

   Preservation of Existence, Etc    89

Section 6.06

   Maintenance of Properties    90

Section 6.07

   Maintenance of Insurance; Certain Proceeds    90

Section 6.08

   Compliance with Laws    90

Section 6.09

   Books and Records    91

Section 6.10

   Inspection Rights    91

Section 6.11

   Further Assurances with Respect to Additional Loan Parties    91

Section 6.12

   Further Assurances with Respect to Additional Collateral    91

Section 6.13

   Use of Proceeds    92

Section 6.14

   Environmental    92

Section 6.15

   Deposit Accounts    93

ARTICLE VII NEGATIVE COVENANTS

   93

Section 7.01

   Liens    93

Section 7.02

   Investments    95

Section 7.03

   Indebtedness    96

Section 7.04

   Fundamental Changes and Acquisitions    98

 

iii



--------------------------------------------------------------------------------

            Section 7.05

   Dispositions    99

Section 7.06

   Restricted Payments    100

Section 7.07

   Amendment of Organizational Documents and Management Agreement    101

Section 7.08

   Change in Nature of Business    101

Section 7.09

   Transactions with Affiliates    101

Section 7.10

   Limitations on Restricted Actions    101

Section 7.11

   Sale-Leasebacks; Off-Balance Sheet Obligation    102

Section 7.12

   Use of Proceeds    102

Section 7.13

   Impairment of Security Interests    102

Section 7.14

   Ownership of Subsidiaries and Other Restrictions Relating to the Subsidiaries
   102

Section 7.15

   Fiscal Year    102

Section 7.16

   Consolidated Capital Expenditures    102

Section 7.17

   Financial Covenants    103

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

   103

Section 8.01

   Events of Default    103

Section 8.02

   Remedies Upon Event of Default    105

Section 8.03

   Application of Funds    106

ARTICLE IX ADMINISTRATIVE AGENT

   107

Section 9.01

   Appointment and Authority    107

Section 9.02

   Rights as a Lender    107

Section 9.03

   Exculpatory Provisions    107

Section 9.04

   Reliance by Administrative Agent    108

Section 9.05

   Delegation of Duties    109

Section 9.06

   Resignation of Administrative Agent    109

Section 9.07

   Non-Reliance on Administrative Agent and Other Lenders    110

Section 9.08

   No Other Duties, Etc    110

Section 9.09

   Administrative Agent May File Proofs of Claim    110

Section 9.10

   Collateral and Guaranty Matters    111

 

iv



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

   111

            Section 10.01

   Amendments, Etc    111

Section 10.02

   Notices; Effectiveness; Electronic Communication    113

Section 10.03

   No Waiver; Cumulative Remedies    114

Section 10.04

   Expenses; Indemnity; Damage Waiver    115

Section 10.05

   Payments Set Aside    116

Section 10.06

   Successors and Assigns    117

Section 10.07

   Treatment of Certain Information; Confidentiality    120

Section 10.08

   Right of Setoff    121

Section 10.09

   Interest Rate Limitation    121

Section 10.10

   Counterparts; Integration; Effectiveness    121

Section 10.11

   Survival of Representations and Warranties    122

Section 10.12

   Severability    122

Section 10.13

   Governing Law; Jurisdiction; Etc    122

Section 10.14

   Waiver of Jury Trial    123

Section 10.15

   Entire Agreement    123

Section 10.16

   Judgment Currency    123

Section 10.17

   USA Patriot Act Notice    124

 

v



--------------------------------------------------------------------------------

SCHEDULES *

   

1.01

   Mandatory Cost Formulae    

1.02

   Management Investors    

1.03

   Restructuring Charges and Non-Recurring Expenses    

2.01

   Commitments and Applicable Percentages    

5.03

   Consents    

5.08

   Subsidiaries and Other Equity Investments    

5.09

   Shareholder Agreements    

5.12

   Real Estate Matters    

5.15

   Insurance    

5.17

   ERISA Matters    

5.22

   Labor Matters    

7.01

   Existing Liens    

7.02

   Existing Investments    

7.03

   Existing Indebtedness    

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS    

   Form of

   

A    

   Loan Notice    

B    

   Swing Line Loan Notice    

C    

   Alternative Currency Loan Notice    

D    

   Compliance Certificate    

E    

   Assignment and Assumption    

F    

   Subsidiary Guaranty    

G    

   Joinder Agreement    

H    

   Pledge Agreement    

I    

   Opinions    

J    

   Security Agreement    

K    

   Company Guaranty    

L    

   Designated Borrower Request and Assumption Agreement    

M    

   Designated Borrower Notice    

N    

   Reminbi Facility Letter Agreement

--------------------------------------------------------------------------------

* Omitted. The Registrant agrees to furnish supplementally a copy of any such
omitted schedule to the Securities and Exchange Commission upon its request.

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of October 1, 2004, among GLOBAL POWER
EQUIPMENT GROUP INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.15 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, US BANK NATIONAL
ASSOCIATION, as Syndication Agent, and BANK OF OKLAHOMA, N.A., as Managing
Agent. Capitalized terms used herein shall have the meanings assigned thereto in
Section 1.01 of this Agreement.

 

WITNESSETH:

 

WHEREAS, the Company has requested that the Lenders provide credit facilities to
the Borrowers in the aggregate principal amount of up to $100,000,000 and the
Lenders are willing to do so on the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account Control Agreements” means, collectively, the Account Control Agreements
each substantially in the form of Exhibits A-1 and A-2, as applicable, to the
Security Agreement or such other form as is reasonably acceptable to the
Administrative Agent.

 

“Acquisition” means the purchase or acquisition by any Person of any Equity
Interest of another Person other than a Loan Party or all or any substantial
portion of the Property (other than the Equity Interest) or a line or lines of
business of another Person other than a Loan Party, whether involving a merger
or consolidation with such other Person or otherwise.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent and collateral agent, as applicable, under any of the Loan Documents, or
any successor administrative agent and collateral agent, as provided in Section
9.06.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means any of the Administrative Agent, the Syndication Agent or the
Managing Agent.

 

“Agreement” means this Credit Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Agreement Currency” has the meaning specified in Section 10.16.

 

“Alternative Currency” means each of Euro, Saudi Arabian Riyal, Hong Kong
Dollars, Chinese Renminbi, Singapore Dollars, Mexican Pesos and each other
currency (other than Dollars) that is approved in accordance with Section 1.08.

 

“Alternative Currency Borrowing” means a Borrowing of an Alternative Currency
Loan pursuant to Section 2.05.

 

“Alternative Currency Lender” means Bank of America, or an Affiliate or branch
thereof, in its capacity as provider of Alternative Currency Loans or any
successor Alternative Currency lender hereunder; provided that if any
Alternative Currency Loans are made to a Designated Borrower organized in the
Netherlands, such Alternative Currency Lender shall be qualified as a
“professional market party” under the Exemption Regulation of the Ministry of
Finance (Vrÿstellingsregeling Wtk 1992) to the extent required under applicable
law of the Netherlands at such time.

 

“Alternative Currency Loan” has the meaning specified in Section 2.05(a).

 

“Alternative Currency Loan Notice” means a notice of an Alternative Currency
Borrowing pursuant to Section 2.05(b), which, if in writing, shall be
substantially in the form of Exhibit C hereto.

 

“Alternative Currency Participation” has the meaning given to such term in
Section 2.05(c)(i).

 

“Alternative Currency Participation Payment Date” has the meaning given to such
term in Section 2.05(c)(ii).

 

“Alternative Currency Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Revolving Commitments. The Alternative Currency Sublimit
is part of, and not in addition to, the Revolving Commitments.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment at such time. If the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to

 

2



--------------------------------------------------------------------------------

Section 8.02 or if the Commitments have expired, then the Applicable Percentage
of each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):

 

APPLICABLE RATE

 

Pricing

Level

--------------------------------------------------------------------------------

  

Consolidated

Leverage

Ratio

--------------------------------------------------------------------------------

  

Eurocurrency

Rate Loans and

Letters of
Credit

--------------------------------------------------------------------------------

   

Base Rate

Loans and Swing

Line Loans

--------------------------------------------------------------------------------

   

Commitment

Fees

--------------------------------------------------------------------------------

  I   

Greater than or

equal to 2.50 to

1.00

   2.75 %   1.00 %   .50 % II   

Greater than or

equal to 2.00 to

1.00 but less than

2.50 to 1.00

   2.50 %   .75 %   .50 % III   

Less than 2.00 to

1.00 but greater

than or equal to

1.50 to 1.00

   2.25 %   .50 %   .50 % IV   

Less than 1.50 to

1.00 but greater

than or equal to

1.00 to 1.00

   2.00 %   .25 %   .375 % V   

Less than 1.00 to

1.00

   1.75 %   0 %   .35 %

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the third Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 6.02(b), then Pricing Level I
will be applicable until the date three Business Days after the appropriate
Compliance Certificate is delivered, whereupon the Applicable Rate shall be
adjusted based on the information contained in the Compliance Certificate. The
Applicable Rate in effect during the period from the Closing Date until the
initial quarterly Compliance Certificate is delivered shall be determined based
upon Pricing Level V.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents”.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Banc of America Securities in its capacity as sole lead
arranger and sole book manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Off-Balance Sheet Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
the Company and its Consolidated Subsidiaries for the fiscal years ended
December 28, 2002 and December 27, 2003, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for each fiscal
year of the Company and its Consolidated Subsidiaries, including the notes
thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Available Cash” means the lesser of (a) the sum of (i) cash and Cash
Equivalents of the Domestic Loan Parties and (ii) Available Foreign Subsidiary
Cash, all to the extent such cash and Cash Equivalents are not subject to any
Lien (other than Liens in favor of the Administrative Agent granted pursuant to
the Loan Documents) or any restriction as to its use or disposition and are
included in “cash and cash equivalents” and not “restricted cash” on the
consolidated balance sheet of the Company and its Consolidated Subsidiaries, and
(b) $25,000,000.

 

“Available Foreign Subsidiary Cash” means cash of the Foreign Subsidiaries in an
amount up to $10,000,000 (or the dollar equivalent thereof based on the Spot
Rate on the date of determination thereof if held in a currency other than
Dollars).

 

“Availability Period” means, with respect to the Revolving Loans, the period
from and including the Closing Date to the earliest of (a) the Maturity Date,
(b) the date of termination of the Commitments pursuant to Section 2.07, and (c)
the date of termination of the Commitment of each Lender to make Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

4



--------------------------------------------------------------------------------

“Banc of America Securities” means Banc of America Securities LLC and its
successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means any Base Rate Revolving Loan or Base Rate Term Loan. All
Base Rate Loans shall be denominated in Dollars.

 

“Base Rate Revolving Loan” means a Revolving Loan that bears interest at the
Base Rate.

 

“Base Rate Term Loan” means a Term Loan that bears interest at the Base Rate.

 

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Borrowing, an Alternative Currency Borrowing, a
Swing Line Borrowing or a Term Borrowing, as the context may require, consisting
of simultaneous borrowings in the same currency and, in the case of Eurocurrency
Rate Loans denominated in Dollars and Alternative Currency Loans, the same
Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office, with respect to
Obligations denominated in Dollars, is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 

(b) if such day relates to any interest rate settings as to an Alternative
Currency Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Alternative Currency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Alternative Currency Loan, means a TARGET Day;

 

5



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to an Alternative
Currency Loan denominated in a currency other than Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Euro in respect of an Alternative Currency Loan
denominated in a currency other than Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Agreement in
respect of any such Alternative Currency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Businesses” has the meaning specified in Section 5.13(a).

 

“Capital Assets” means, with respect to any Person, all equipment, fixed assets
and real property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

 

“Capitalized Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of such Person.

 

“Cash Collateral” and “Cash Collateralize” have the meanings specified in
Section 2.03(g).

 

“Cash Equivalents” means:

 

(a) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than six (6) months from the date of
acquisition;

 

(b) time deposits (including Eurocurrency time deposits), certificates of
deposit (including Eurocurrency certificates of deposit) and bankers’
acceptances of (i) any Lender or any Affiliate of any Lender, (ii) any
commercial bank of recognized standing either organized under the laws of the
United States (or any State or territory thereof) having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating (at the time of acquisition of such security) by S&P is at least “A-1” or
the equivalent thereof (any such bank, an “Approved Bank”), in each case with
maturities of not more than six months from the date of acquisition;

 

(c) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper

 

6



--------------------------------------------------------------------------------

rating (at the time of acquisition of such security) of at least “A-1” or the
equivalent thereof by S&P of at least “P-1” or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long-term unsecured debt
rating (at the time of at least “Aa” or the equivalent thereof by Moody’s and in
each case maturing within 180 days after the date of acquisition;

 

(d) repurchase agreements with any Lender or any Approved Bank maturing within
seven (7) days from the date of acquisition that are fully collateralized by
investment instruments that would otherwise be Cash Equivalents; and

 

(e) investments in money market funds with any Approved Bank substantially all
of whose assets of which are comprised of securities described in the foregoing
clauses (a) through (d).

 

“Casualty” means any casualty or other loss, damage or destruction.

 

“Change of Control” means, an event or series of events by which:

 

(a) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any Person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(b) any Person or two or more Persons acting in concert, other than the Investor
Group, shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Company, or control
over the Voting Securities of the Company on a fully-diluted basis assuming the
conversion and/or exercise of all outstanding Equity Interests representing 25%
or more of the combined voting power of such Voting Securities.

 

“Class” means each separate class of Loans comprising, as the context may
require, all outstanding Revolving Loans at such time, all outstanding Term
Loans at such time, or all outstanding Swing Line Loans at such time.

 

7



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(n), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all the “Collateral” referred to in the Collateral Documents
and any other assets and property that are or are intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, each Account Control Agreement, each Mortgage and any other security
agreements, pledge agreements or similar instruments delivered to the
Administrative Agent as collateral agent from time to time pursuant to Sections
6.11 and 6.12, and each other agreement, instrument or document that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require and “Commitments” means the Term Commitments and the Revolving
Commitments.

 

“Commitment Fee” has the meaning specified in Section 2.10(a).

 

“Commitment Letter” means the commitment letter agreement dated July 16, 2004
among the Borrower, Bank of America, and the Arranger.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
K.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.

 

“Condemnation” means any taking of Property, or any part thereof or interest
therein, for public or quasi-public use under the power of eminent domain, by
reason of any public improvement or condemnation proceeding, or in any other
manner.

 

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

 

“Consolidated Asset Coverage Ratio” means, as of any date of determination
thereof, the ratio of (a) the sum of (i) Net Amount of Eligible Receivables plus
(ii) Net Amount of Eligible Inventory plus (iii) Net Amount of Fixed Assets to
(b) Consolidated Funded Indebtedness.

 

“Consolidated Capital Expenditures” means, for any period for any Person and its
Subsidiaries determined on a consolidated basis, without duplication all
expenditures made

 

8



--------------------------------------------------------------------------------

directly or indirectly during such period for Capital Assets (whether paid in
cash or other consideration or accrued as a liability and including, without
limitation, all expenditures for maintenance and repairs which are required, in
accordance with GAAP, to be capitalized on the books of such Person). For
purposes of this definition, there shall be excluded from Consolidated Capital
Expenditures (a) Permitted Acquisitions and (b) proceeds resulting from Casualty
and Condemnation events and Dispositions permitted under subsections (a) and (g)
of Section 7.05 which are reinvested in Capital Assets in accordance with the
terms of this Agreement.

 

“Consolidated Cash Interest Charges” means, for any period, Consolidated
Interest Charges which are payable in cash for such period.

 

“Consolidated EBITDA” means, for any period for any Person and its Subsidiaries
determined on a consolidated basis, an amount equal to Consolidated Net Income
for such period, plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period;
(ii) the provision for federal, state, local and foreign income taxes for such
period; (iii) depreciation and amortization expense; (iv) certain restructuring
expenses and estimated transaction expenses in the amounts and as described on
Schedule 1.03, (v) other transaction expenses in an aggregate amount of up to
$1,250,000 to the extent such expenses are not capitalized due to the failure of
the Company to consummate a pending acquisition disclosed to the Administrative
Agent, (vi) other non-recurring non-cash expenses, (vii) any other non-cash
write-downs or non-cash write-offs including, but not limited to, fixed asset
impairments or write-downs, intangible asset impairments, deferred tax asset
write-offs or reserves, variable stock option expenses and debt issuance cost
write-offs, (viii) any non-cash losses or deductions arising from the cumulative
effect of a change in accounting principles, and (ix) non-cash losses relating
to foreign currency and hedging transactions, and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal, state,
local and foreign income tax benefits recorded by the Company and its
Subsidiaries for such period and (ii) all extraordinary, non-recurring, non-cash
items increasing Consolidated Net Income for such period.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any period, the ratio of
(a) Consolidated EBITDA, minus Consolidated Capital Expenditures for such
period, to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” means, for any period for any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Cash Interest
Charges for such period plus (b) Consolidated Scheduled Debt Payments for such
period plus (c) all Restricted Payments for such period to the extent made in
cash (it being understood that any Restricted Payment made pursuant to Section
7.06 (a), (c), (d) or (e) shall not constitute a Consolidated Fixed Charge).

 

“Consolidated Funded Indebtedness” means, for any Person and its Subsidiaries
determined on a consolidated basis, as of any date of determination, without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money

 

9



--------------------------------------------------------------------------------

Indebtedness (except as provided in clause (d) below), (c) all direct
obligations arising under unreimbursed amounts of drawings under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capitalized Leases and Off-Balance Sheet Obligations,
(f) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above, and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to such Person or any
such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for any Person and its
Subsidiaries determined on a consolidated basis, the sum of all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with Indebtedness (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, including the portion of rent expense with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date less Available Cash as
of such date to (b) Consolidated EBITDA for the Four-Quarter Period most
recently ended.

 

“Consolidated Net Income” means, for any period, for any Person and its
Subsidiaries determined on a consolidated basis, the Net Income of such Person
for that period.

 

“Consolidated Parties” means the Company and each of its Subsidiaries
(regardless of whether or not consolidated with the Company for purposes of
GAAP), collectively, and “Consolidated Party” means any one of them.

 

“Consolidated Scheduled Debt Payments” means, (a) for any period ending on or
prior to June 30, 2005 Consolidated Scheduled Debt Payments shall be deemed to
be $1,250,000 for each fiscal quarter ending on or prior to September 30, 2004
and (b) for any period ending after June 30, 2005 for any Person and its
Subsidiaries determined on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness (including, without
limitation, the principal component of Capitalized Leases paid or payable during
such period, but excluding payments due on Revolving Loans and Swing Line Loans
during such period); provided that Consolidated Scheduled Debt Payments for any
period shall not include voluntary prepayments of Consolidated Funded
Indebtedness or mandatory prepayments of Consolidated Funded Indebtedness; and
provided further that such scheduled payments of principal may be reduced or
eliminated by voluntary prepayment of such scheduled payment amounts to the
extent such prepayment is made at least one year prior to the scheduled payment
date.

 

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person, or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion Date” has the meaning given to such term in Section 2.08(a).

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) in the case of Eurocurrency
Rate Loans, the sum of (i) the Eurocurrency Rate for such Loans, plus (ii) the
Applicable Rate and any Mandatory Cost applicable to such Loans, plus (iii) 2%
per annum, (b) in the case of the Letter of Credit Fees, a rate equal to (i) the
Applicable Rate plus 2% per annum, and (c) in the case of Base Rate Loans and
for all other purposes, the sum of (i) the Base Rate for such Loans plus (ii)
the Applicable Rate, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
a Borrowing or the participations in L/C Obligations or participations in Swing
Line Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Deltak China” means Deltak Power Equipment (China) Co., Ltd, a joint venture
organized under the laws of the People’s Republic of China.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

11



--------------------------------------------------------------------------------

“Designated Borrower Notice” has the meaning specified in Section 2.15.

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.15

 

“Disposition” or “Dispose” means the sale, transfer, license, lease, Casualty or
Condemnation or other disposition (including any Sale and Leaseback Transaction
or any sale of any Equity Interest of any Subsidiary) of any Property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes issued by any other Person or accounts receivable
or any rights and claims associated therewith or any capital stock of, or other
Equity Interests in, any other Person; provided that the foregoing shall not be
deemed to imply that any such disposition is permitted under this Agreement. The
term “Disposition” shall not include any Equity Issuance.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
my be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Loan Party” means the Company and each Subsidiary Guarantor.

 

“Domestic Subsidiary” means a Subsidiary that is organized under the Laws of a
political subdivision of the United States.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swing Line Lender, and
(ii) unless an Event of Default has occurred and is continuing, the Company
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Company
or any of the Company’s Affiliates or Subsidiaries.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

12



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by any Consolidated Party of any capital
stock or other Equity Interests to any Person or receipt by any Consolidated
Party of a capital contribution from any Person, including the issuance of
Equity Interests pursuant to the exercise of options or warrants and the
conversion of any Indebtedness to equity; provided that the foregoing shall not
be deemed to imply that any such issuance is permitted under this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Consolidated Party within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Consolidated Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Consolidated Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the

 

13



--------------------------------------------------------------------------------

appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Consolidated Party or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period with respect to any
Eurocurrency Rate Loan, (a) the applicable Screen Rate for such Interest Period,
or (b) if the applicable Screen Rate shall not be available, the rate per annum
determined by the Administrative Agent as the rate of interest at which deposits
in the relevant currency for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
4:00 p.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

“Eurocurrency Rate Loan” means a Eurocurrency Rate Revolving Loan, Alternative
Currency Loan or a Eurocurrency Rate Term Loan as the context may require.
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Alternative Currency Loans must be Eurocurrency Rate Loans.

 

“Eurocurrency Rate Revolving Loan” means a Revolving Loan that bears interest at
the Eurocurrency Rate.

 

“Eurocurrency Rate Term Loan” means a Term Loan that bears interest at the
Eurocurrency Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder and under any other Loan Document,
(a) taxes imposed on or measured by its net income or profits (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located
and (c) except as provided in the following sentence, in the case of a Lender,
any withholding tax that is (i) imposed on amounts payable to a Foreign Lender
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to a Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e),
except, in the case of clause(c)(ii) above, to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such

 

14



--------------------------------------------------------------------------------

withholding tax pursuant to Section 3.01(a). Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document other
than (i) a withholding tax that would not have been imposed but for a Lender’s
failure to comply with Section 3.01(e) and (ii) in the case of a transfer
pursuant to Section 10.06, an Excluded Tax exceeding the Excluded Taxes that
would have been imposed on the transferor.

 

“Existing Credit Facility” means the credit facilities evidenced by that certain
Amended and Restated Credit Agreement dated as of May 23, 2001, by and among the
Company, Deutsche Bank Trust Company Americas, as successor to Bankers Trust
Company, as administrative agent, and the financial institutions party thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the fee letter agreement dated August 4, 2004 among the
Company, Bank of America, and the Arranger.

 

“Fixtures” has the meaning specified in the Security Agreement.

 

“Foreign Cash Equivalents” means cash equivalent short-term investments of
Foreign Subsidiaries made in accordance with normal and customary investment
practices for cash management of such Foreign Subsidiaries.

 

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction. If a Borrower is resident for tax purposes
in the U.S., a Foreign Lender shall also mean any Lender which is not a United
States person as such term is defined in Section 7701(a)(30) of the Code.

 

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

 

“Foreign Subsidiary” means a Subsidiary that is not organized under the Laws of
a political subdivision of the United States or a state thereof.

 

15



--------------------------------------------------------------------------------

“Four-Quarter Period” means a period of four consecutive fiscal quarters of the
Company and its Consolidated Subsidiaries taken as one accounting period.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Global Power Shanghai” means Global Power Equipment (Shanghai) Company, Ltd., a
wholly-owned foreign enterprise organized under the laws of the People’s
Republic of China.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

16



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hong Kong Dollars” means the lawful currency of Hong Kong.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Immaterial Subsidiary” means (a) any Domestic Subsidiary that has no material
assets and no material operations and (b) any Foreign Subsidiary the bankruptcy,
insolvency, liquidation or dissolution of which would not have a Material
Adverse Effect.

 

“Improvements” means, with respect to any Mortgaged Property, all buildings,
structures and other improvements now or hereafter existing, erected or placed
on or under the Mortgaged Property, or in any way used in connection with the
use, enjoyment, occupancy or operation of the Mortgaged Property or any portion
thereof, and all fixtures of every kind and nature whatsoever now or hereafter
owned and used or procured for use in connection with the Mortgaged Property.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(c) net obligations of such Person under any Swap Contract;

 

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f) Capitalized Leases and Off-Balance Sheet Obligations;

 

17



--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer in an amount proportionate to such
Person’s interest therein, unless such Indebtedness is expressly made
non-recourse to such Person or except to the extent such Indebtedness is owed by
such partnership or joint venture to such Person; provided that the pledge of
any Equity Interest in such joint venture shall not constitute recourse to such
Person for the purposes of this definition. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of any Capitalized Lease or
Off-Balance Sheet Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.

 

“Intellectual Property Collateral” has the meaning specified in the Security
Agreement.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

 

“Intercompany Note” means the promissory notes issued as contemplated by Section
7.02(d), substantially in the form of Exhibit A to the Pledge Agreement.

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan (including an
Alternative Currency Loan), the last day of each Interest Period applicable to
such Loan and the Maturity Date for such Loan; provided, however, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date for such Loan.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a

 

18



--------------------------------------------------------------------------------

Eurocurrency Rate Loan and ending on the date one, two, three or six months, or
nine, if available, or twelve months thereafter, as selected by the Company in
the Loan Notice; provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day;

 

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c) no Interest Period shall extend beyond the Maturity Date for the applicable
Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of, any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investor Group” means the Sponsor and the Management Investors.

 

“IP Rights” has the meaning specified in Section 5.11.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and any Borrower or in favor of the L/C Issuer and relating to
any such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement executed and delivered in
accordance with the provisions of Section 6.11, substantially in the form of
Exhibit G hereto.

 

“Judgment Currency” has the meaning specified in Section 10.16.

 

19



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrowers on the Honor
Date or refinanced as a Borrowing. All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For purposes of this Agreement, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount remaining to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Lender with a commitment to make Loans as
designated in Section 2.01 or in an Assignment and Assumption pursuant to which
such Lender becomes a party hereto; provided that references to “Lenders” shall
include Bank of America in its capacity as the Swing Line Lender and the
Alternative Currency Lender; for purposes of clarification only, to the extent
that the Swing Line Lender or Alternative Currency Lender may have rights and
obligations in addition to those of the other Lenders due to its status as Swing
Line Lender or Alternative Currency ender, its status as such will be
specifically referenced.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as to which a Lender may from time to time notify the Company
and the Administrative Agent.

 

20



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit and
may be denominated in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is ten Business Days in
the case of standby Letters of Credit or thirty days in the case of commercial
Letters of Credit prior to the Maturity Date then in effect (or, if such day is
not a Business Day, the immediately preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$65,000,000 and (b) the Revolving Commitments. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan, Term Loan, Swing Line Loan, Alternative
Currency Loan or L/C Advance. Each Revolving Loan and each Term Loan may be
divided into tranches which are Base Rate Loans or Eurocurrency Rate Loans (each
a “Type” of Loan).

 

“Loan Documents” means this Agreement, the Notes, the Fee Letter, each Letter of
Credit Application, the Company Guaranty, the Subsidiary Guaranty, each Secured
Swap Contract, each Issuer Document and the Collateral Documents and all other
documents delivered to the Administrative Agent or any Lender in connection
herewith or therewith.

 

“Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, in each case, if in writing, shall be
substantially in the form of Exhibit A hereto.

 

“Loan Party” means the Company, each Designated Borrower and each Subsidiary
Guarantor, and “Loan Parties” means any combination of the foregoing.

 

“Management Agreement” means that certain Management Agreement dated as of
August 1, 2000, between Harvest Partners Group, Inc. and Global Energy Equipment
Group, L.L.C., as amended prior to the date hereof and as from time to time
further amended in accordance with the terms of this Agreement.

 

21



--------------------------------------------------------------------------------

“Management Investors” means the officers and managers of the Company listed on
Schedule 1.02.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means a material adverse effect upon (a) the
operations, business, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Consolidated Parties taken as a whole,
(b) the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party, or (d) the Lien of any Collateral Document or a material impairment of
the rights, powers, or remedies of the Administrative Agent or any Lender under
any Loan Document.

 

“Material Contract” means, with respect to the Consolidated Parties, any
contract involving aggregate consideration equal to or greater than $10,000,000
over the term of such contract payable to any Consolidated Party or that is
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Consolidated Parties,
taken as a whole.

 

“Material Real Property” means (a) any Real Property Asset owned or leased by
the Company or a Subsidiary Guarantor with a fair market value (net of any
Indebtedness secured by such Real Property Asset) in excess of $5,000,000 (it
being understood that, in the case of leased Real Property Assets, such value
shall be the fair market value of such leasehold interest) and (b) the Real
Property Assets of the Company and the Subsidiary Guarantors to the extent the
aggregate fair market value of such Real Property Assets (net of any
Indebtedness secured by such Real Property Asset) exceeds $20,000,000 (it being
understood that, in the case of leased Real Property Assets, such value shall be
the fair market value of such leasehold interest).

 

“Maturity Date” means (a) in the case of the Term Loan, October 1, 2009 and (b)
in the case of Revolving Loans, Alternative Currency Loans, Swing Line Loans and
Letters of Credit, October 1, 2008.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor in interest.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a security interest to
the Administrative Agent on the Mortgaged Property, in form and substance
reasonably acceptable to the Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Mortgaged Property” means (a) all Real Property Assets identified on Schedule
5.12 that are identified as Mortgaged Property and (b) all other Real Property
Assets with respect to which a Mortgage is granted pursuant to Section 6.12.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Consolidated Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or has been obligated to make contributions.

 

“Net Amount of Eligible Inventory” means an amount equal to the lesser of cost
or book value of all inventory of the Company and its Subsidiaries calculated in
accordance with GAAP.

 

“Net Amount of Eligible Receivables” means the gross amount of all accounts of
the Company and its Subsidiaries arising from the sale of goods of or the
provision of services by the Company or its Subsidiaries net of allowances for
doubtful claims, taxes, discounts, rebates, deductions and counterclaims.

 

“Net Amount of Fixed Assets” means an amount equal to the book value of all
property (including real estate), plant and equipment owned by the Company and
its Subsidiaries and reflected on the consolidated balance sheet of the Company.

 

“Net Income” means, for any period, net income of any Person and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a promissory note made by the any Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, and in form acceptable to
such Lender.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including any Secured Swap Contract entered into after the date of this
Agreement to which a Swap Bank is a party) or otherwise with respect to any Loan
or Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorney fees and disbursements, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligations of any
Loan Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of any
Loan Party.

 

23



--------------------------------------------------------------------------------

“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment); it being the intent of the
parties hereto that no monetary obligations under true operating leases be
included in Off-Balance Sheet Obligations.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases that may be terminated by the lessee at any time) of any
Property that is not a Capitalized Lease other than any such lease in which that
Person is the lessor.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement, and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, performance or enforcement of this Agreement or any other Loan
Document.

 

“Outstanding Amount” means (a) with respect to the Term Loans on any date, the
aggregate principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on the same date; and (b) with
respect to any Revolving Loans, Swing Line Loans, Alternative Currency Loans and
L/C Obligations on any date, the Outstanding Revolving Amount.

 

“Outstanding Revolving Amount” means (a) with respect to Revolving Loans,
Alternative Currency Loans and Swing Line Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving Loans
and/or Alternative Currency Loans, as the case may be, occurring on such date,
and (b) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in

 

24



--------------------------------------------------------------------------------

accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Consolidated
Party or any ERISA Affiliate or to which any Consolidated Party or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permitted Acquisition Cost Savings” shall mean, at any time of measurement, in
connection with each Permitted Acquisition, those demonstrable cost savings in
connection with or as a result of such Permitted Acquisition, provided that such
cost savings would be permitted to be recognized in pro forma statements
prepared in accordance with Regulation S-X of the Securities Act and are
reasonably acceptable to the Administrative Agent.

 

“Permitted Acquisitions” means any Acquisition by any Loan Party; provided that
(a) the Property acquired (or the Property of the Person acquired) in such
Acquisition shall be used or useful in the same or similar line of business as
the Loan Parties on the Closing Date, (b) in the case of an Acquisition of the
Equity Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(c) no Default shall exist immediately after giving effect to such Acquisition
on a Pro Forma Basis, (d) the Acquisition shall not involve an interest in a
partnership or have a requirement that any Loan Party be a general partner, (e)
(i) for each Acquisition (or a series of related Acquisitions) the aggregate
consideration (including cash and non-cash consideration and including, without
limitation, earnouts, purchase price adjustments and similar payments) is less
than or equal to $5,000,000, (ii) for all Acquisitions, the aggregate
consideration (including cash and non-cash consideration) in a fiscal year is
less than or equal to $5,000,000, and (f) the Company shall have delivered to
the Administrative Agent (i) a Compliance Certificate signed by Responsible
Officers of the Company demonstrating compliance with the financial covenants
hereunder after giving effect to the subject Acquisition on a Pro Forma Basis,
and reaffirming that the representations are true and correct in all material
respects as of such date, except those representations and warranties made as of
a date certain, which shall remain true and correct in all material respects as
of such date and providing supplements to the Schedules as required by the
Compliance Certificate and (ii) a certificate of a Responsible Officer of the
Company describing the Person to be acquired, including, without limitation, the
location and type of operations and key management.

 

25



--------------------------------------------------------------------------------

“Permitted Liens” has the meaning specified in Section 7.01.

 

“Permitted Seller Note” means an unsecured promissory note issued by the Company
or a Subsidiary in connection with a Permitted Acquisition, which note contains
such terms of maturity, subordination, repayment and other provisions as are
reasonably acceptable to the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or sponsored by any Consolidated Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement executed by the Company, the
Subsidiary Guarantors and the Administrative Agent in accordance with the
provisions of this Agreement, which Pledge Agreement shall be substantially in
the form of Exhibit H hereto.

 

“Prepayment Account” has the meaning specified in Section 2.06(d).

 

“Property” means any kind of property or asset, whether real, personal or mixed,
or tangible or intangible and any interest therein.

 

“Pro Forma Basis” means, for purposes of determining the applicable pricing
level under the definition of “Applicable Rate,” and determining compliance with
any financial covenant or test hereunder and determining whether the conditions
precedent to a Permitted Acquisition have been met, that the subject transaction
shall be deemed to have occurred as of the first day of the four consecutive
fiscal quarters most recently ended for which annual or quarterly financial
statements shall have been delivered in accordance with the provisions hereof
(the “Reference Period”). Further, for purposes of making calculations on a “Pro
Forma Basis” hereunder, (a) any funds to be used by any Person in consummating a
Permitted Acquisition will be assumed to have been used for that purpose as of
the first day of the Reference Period, (b) any Indebtedness to be incurred by
any Person in connection with the consummation of any Permitted Acquisition will
be assumed to have been incurred on the first day of the Reference Period, (c)
the gross interest expenses, determined in accordance with GAAP, with respect to
such Indebtedness assumed to have been incurred on the first day of the
Reference Period that bears interest at a floating rate shall be calculated at
the current rate under the agreement governing such Indebtedness (including this
Agreement if the Indebtedness is incurred hereunder), (d) in making any
determination of Consolidated EBITDA, pro forma effect shall be given to all
Permitted Acquisition Cost Savings, as if such Permitted Acquisition Cost
Savings were realized on the first day of the relevant period, and (e) any gross
interest expense, determined in accordance with

 

26



--------------------------------------------------------------------------------

GAAP, incurred during the Reference Period that was or is to be refinanced with
proceeds of Indebtedness assumed to have been incurred as of the first day of
the Reference Period will be excluded from the calculation for which a Pro Forma
Basis is being given.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Real Property Assets” means all interest (including leasehold interests) of any
Consolidated Party in any real property.

 

“Reference Period” has the meaning specified in the definition of “Pro Forma
Basis.”

 

“Register” has the meaning specified in Section 10.06(c).

 

“Reinvestment Funds” means with respect to any Insurance Proceeds from a
Casualty or any Condemnation Award from a Condemnation, that portion of such
funds in excess of $200,000 for any event or series of related events as shall,
according to a certificate of Responsible Officers of the Company delivered to
the Administrative Agent within 60 days after the occurrence of such Casualty or
Condemnation (and in any case prior to the receipt thereof by any Consolidated
Party), be reinvested in the repair, restoration or replacement of the
Properties that were the subject of such Casualty or Condemnation or in other
fixed assets useful to the business of the Company and its Subsidiaries;
provided that (a) the aggregate amount of such proceeds with respect to any such
event or series of related events shall not exceed $5,000,000 without the prior
written consent of the Required Lenders, and (b) from and after the date of
delivery of such certificate, the Company shall diligently proceed with, and in
all events within one year complete, the repair, restoration, replacement or
reinvestment as described in such certificate; and provided further that, if any
of the foregoing conditions shall cease to be satisfied at any time or if a
Default shall have occurred and be continuing, such funds shall no longer be
deemed Reinvestment Funds.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Renminbi Loan” has the meaning specified in Section 2.05(h).

 

“Renminbi Facility Agreements” means that certain Letter Agreement dated March
15, 2004 by and between Global Power Shanghai and Bank of America, N.A.,
Shanghai Branch, a copy of which is attached hereto as Exhibit N, and any
additional or replacement Letter Agreement between Global Power Shanghai or
Deltak China and Bank of America, N.A., Shanghai Branch, together with any other
documentation required under the laws or regulations of the People’s Republic of
China or the rules or regulations of the People’s Bank of China, in all
instances documenting Alternative Currency Loans denominated in Renminbi made
available to Global Power Shanghai or Deltak China.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

27



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations,
Alternative Currency Loans and Swing Line Loans being deemed “held” by such
Lender for purposes of this definition) and (b) the aggregate unused Revolving
Commitments; provided if any Lender shall be a Defaulting Lender at such time,
there shall be excluded for purposes of making a determination of Required
Lenders at such time the aggregate principal amount of the unused Revolving
Commitments of, and the portion of the Total Outstandings held or deemed to be
held by, any Defaulting Lender.

 

“Responsible Officer” means the chief executive officer, president or chief
financial officer of any Person. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Consolidated Party (including, without limitation, any payment
in connection with any dissolution, merger, consolidation or disposition
involving Subsidiaries), or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest or of any option, warrant or
other right to acquire any such capital stock or other Equity Interest or on
account of any return of capital to the Consolidated Party’s stockholders,
partners or members (or the equivalent Persons thereof).

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of an Alternative Currency Loan, (ii) each date of
a continuation or conversion of an Alternative Currency Loan, and (iii) such
additional dates (not to exceed once a month) as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates (not to exceed once a month) as the
Administrative Agent or the L/C Issuer shall determine or the Required Lenders
shall require.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).

 

28



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Company pursuant to Section 2.01(b), and (b) purchase
participations in L/C Obligations, Swing Line Loans and Alternative Currency
Loans in an aggregate principal amount at any one time outstanding not to exceed
the amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement and “Revolving Commitments” means the Revolving Commitments
of all the Revolving Lenders.

 

“Revolving Lender” has the meaning specified in Section 2.01(b).

 

“Revolving Loan” has the meaning specified in Section 2.01(b).

 

“Riyal” means the lawful currency of Saudi Arabia.

 

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capitalized Lease, of any Property that such Consolidated Party (a) has sold or
transferred (or is to sell or transfer) to, or arranged the purchase by, a
Person other than a Consolidated Party or (b) intends to use for substantially
the same purpose as any other Property that has been sold or is transferred (or
is to be sold or transferred) by such Consolidated Party to a Person other than
a Consolidated Party in connection with such lease.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor in interest.

 

“Screen Rate” means, for any Interest Period, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Screen Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank market at their request determined at approximately 4:00 p.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

29



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Party” means the Administrative Agent, each Lender, the L/C Issuer and
each Swap Bank.

 

“Secured Swap Contract” means any Swap Contract required or permitted under this
Agreement that is entered into by and between any Borrower and any Swap Bank.

 

“Security Agreement” means the Security Agreement executed by the Company, the
Subsidiary Guarantors and the Administrative Agent substantially in the form of
Exhibit J hereto.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Sponsor” means Harvest Partners III, L.P., a limited partnership, and its
successors and Affiliates.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Subject Properties” has the meaning specified in Section 5.13(a).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Subsidiary Guarantor” means each Domestic Subsidiary of the Company on the
Closing Date and each other Subsidiary of the Company that joins as a Subsidiary
Guarantor pursuant to Section 6.11, together with their successors and permitted
assigns.

 

30



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement, whether entered
into on the Closing Date or thereafter, duly executed by each Subsidiary
Guarantor and the Administrative Agent, substantially in the form of Exhibit F
hereto, as from time to time amended, supplemented or restated.

 

“Supplemented Schedules” has the meaning given to such term in Section 6.02(b).

 

“Swap Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Swap Contract entered into after the date of this Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, rate hedging agreements, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor Swing Line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B hereto.

 

31



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Tax Benefit” has the meaning specified in Section 3.01(f).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by the Term Lenders pursuant to Section 2.01(a).

 

“Term Commitment” means, as to each Lender, its obligation to (a) make Term
Loans to the Company pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Term Lender” has the meaning specified in Section 2.01(a).

 

“Term Loan” has the meaning specified in Section 2.01(a).

 

“Threshold Amount” means $5,000,000.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Revolving Amount
of all Revolving Loans, Swing Line Loans, Alternative Currency Loans and all L/C
Obligations.

 

“Type” has the meaning specified in the definition of “Loan.”

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York or, with respect to any Collateral located in any state or
jurisdiction other than the State of New York, the Uniform Commercial Code as
from to time in effect in such state or jurisdiction.

 

“Unaudited Financial Statements” means (a) the unaudited consolidated financial
statements of the Company and its Consolidated Subsidiaries dated June 26, 2004
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date, subject to
normal year-end adjustments.

 

32



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Securities” means, with respect to any Person, securities or other
ownership interests having by the terms thereof ordinary voting power to elect
the board of directors or other persons performing similar functions of such
Person (irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such Person shall have or might have
voting power by reason of the happening of any contingency).

 

“Wholly-Owned” means, as to any Subsidiary, 100% of such Subsidiary’s Equity
Interests (other than (a) director’s qualifying shares and (b) any other shares
of Equity Interests of a Foreign Subsidiary required by law to be issued to
Persons other than the Company and its Wholly-Owned Subsidiaries) are owned by
the Company and/or one or more Wholly-Owned Subsidiaries of the Company.

 

Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to

 

33



--------------------------------------------------------------------------------

time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Each reference to “basis points” or “bps” shall be interpreted in accordance
with the convention that 100 bps = 1.0%.

 

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

Section 1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding anything herein to
the contrary, determination of (i) the applicable pricing level under the
definition of “Applicable Rate,” (ii) compliance with any financial covenant or
test hereunder and (iii) whether the conditions precedent to a Permitted
Acquisition have been met, shall be made on a Pro Forma Basis.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders, the Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Consolidated Parties pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

34



--------------------------------------------------------------------------------

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Central Time (daylight or standard, as
applicable).

 

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

Section 1.07 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable.

 

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Dollar Equivalent amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

Section 1.08 Additional Alternative Currencies.

 

(a) The Company may from time to time request that Alternative Currency Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Alternative Currency
Loans, such request shall be subject to the approval of the Administrative Agent
and the Alternative Currency Lender; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

 

35



--------------------------------------------------------------------------------

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Alternative Currency Loans, the Administrative Agent shall promptly notify the
Alternative Currency Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. The Alternative Currency Lender (in the case of any such
request pertaining to Alternative Currency Loans) or the L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., five Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Alternative Currency Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c) Any failure by the Alternative Currency Lender or the L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by the Alternative Currency
Lender or the L/C Issuer, as the case may be, to permit Alternative Currency
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and the Alternative Currency Lender consent to
making Alternative Currency Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Borrowings of the Alternative Currency Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Company.

 

Section 1.09 Change of Currency.

 

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

36



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

ARTICLE II

THE LOANS

 

Section 2.01 The Loans.

 

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a single loan (a “Term Loan”) to the Company in Dollars on the
Closing Date and in an amount not to exceed such Lender’s Term Commitment, if
any, on the Closing Date (each such Lender, a “Term Lender”). The Term Borrowing
made on the Closing Date shall consist of Term Loans made simultaneously by the
Term Lenders ratably according to their Term Commitments. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.

 

(b) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make revolving credit loans (each such loan, a “Revolving Loan”) to
the Company from time to time in Dollars, on any Business Day during the
Availability Period for Revolving Loans, in an aggregate amount not to exceed at
any time outstanding the amount of such Lender’s Revolving Commitment, if any
(each such Lender, a “Revolving Lender”); provided, however, that after giving
effect to any Revolving Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Revolving Commitments, and (ii) each Lender’s Applicable
Percentage of the aggregate Outstanding Revolving Amount of the Revolving Loans,
plus such Lender’s Applicable Percentage of the Outstanding Revolving Amount of
all L/C Obligations plus, such Lender’s Applicable Percentage of the Outstanding
Revolving Amount of all Swing Line Loans plus such Lenders Applicable Percentage
of the Outstanding Revolving Amount of all Alternative Currency Loans shall not
exceed such Lender’s Revolving Commitment. Within the limits of each Revolving
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Company may borrow under this Section 2.01(c), prepay under Section 2.06, and
reborrow under this Section 2.01(c).

 

(c) Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

Section 2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to, or continuation of, Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days (or five Business

 

37



--------------------------------------------------------------------------------

Days in the case of a Special Notice Currency) prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Company pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Company. Each Borrowing of, conversion to, or continuation of,
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Company is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurocurrency Rate Loans, (ii) the Designated
Borrower on whose behalf the Borrowing is being made (applicable only to
Alternative Currency Loan Borrowings), (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted or
continued, (v) the Type and Class of Loans to be borrowed or to which existing
Loans are to be converted or continued, (vi) if applicable, the duration of the
Interest Period with respect thereto, and (vii) the currency of the Loans to be
borrowed. If the Company fails to specify a currency in a Loan Notice requesting
a Borrowing, then the Loans so requested shall be made in Dollars. If the
Company fails to specify a Type of Loan in a Loan Notice or if the Company fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of, Eurocurrency Rate Loans in any such Loan
Notice, but fail to specify an Interest Period, the Company will be deemed to
have specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or a continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection (a). In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office for the applicable currency
not later than 1:00 p.m., in the case of any Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received

 

38



--------------------------------------------------------------------------------

available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting an account of the Company on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing denominated in Dollars is given by the Company, there are Swing Line
Loans or L/C Borrowings outstanding, then the proceeds of such Revolving
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the payment in full of any such Swing Line Loans, and
third, to the Company as provided above.

 

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to, or continued as, Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

(d) The Administrative Agent shall promptly notify the Company and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the applicable Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than seven (7) Interest Periods in effect with respect to Revolving
Loans and seven (7) Interest Periods in effect with respect to the Term Loan.

 

(f) The failure of any Lender to make any Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make any Loan to be made by
such other Lender on the date of any Borrowing.

 

Section 2.03 Letters of Credit.

 

(a) The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued

 

39



--------------------------------------------------------------------------------

by it, in accordance with subsection (b) below, and (2) to honor drafts under
the Letters of Credit, and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Commitments, (y) the
aggregate Outstanding Revolving Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Revolving Amount of all L/C Obligations plus such Revolving Lender’s Applicable
Percentage of the Outstanding Revolving Amount of all Swing Line Loans shall not
exceed such Revolving Lender’s Revolving Commitment, and (z) (1) the Outstanding
Revolving Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit, and (2) the aggregate amount of all Alternative Currency Loans and L/C
Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Each request by the Company for the issuance or
amendment of a Letter of Credit shall be deemed a representation by the Company
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Company’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Company may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

 

(ii) The L/C Issuer shall not issue any Letter of Credit if the expiry date of
such requested Letter of Credit would occur after the first anniversary of the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.

 

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate any Laws or one or more
policies of general applicability of the L/C Issuer;

 

40



--------------------------------------------------------------------------------

(C) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

 

(D) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Company to eliminate
the L/C Issuer’s risk with respect to such Lender;

 

(E) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency; or

 

(F) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency.

 

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent (A) not later than 11:00 a.m. at least two Business Days
prior to the proposed issuance date or date of amendment, as the case may be, of
any Letter of Credit denominated in Dollars, and (B) not later than 11:00 a.m.
at least five Business Days (or such shorter time as may be acceptable to the
L/C Issuer) prior to the proposed issuance date or date of amendment, as the
case may be, of any Letter of Credit denominated in an Alternative

 

41



--------------------------------------------------------------------------------

Currency; or in each case such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer the following: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) for whose account the Letter
of Credit is to be issued (i.e., the Company or a Subsidiary); and (H) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer the
following: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may reasonably require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written
confirmation from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to that the requested issuance or amendment of the
applicable Letter of Credit, that one or more of the applicable conditions
contained in Article IV shall not have been satisfied, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Company or applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Letter of Credit.

 

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.

 

42



--------------------------------------------------------------------------------

Unless otherwise directed by the L/C Issuer, the Company shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is five Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Company
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

 

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. If the Company fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”) and the amount of the
Unreimbursed Amount, and the amount of such Lender’s Applicable Percentage
thereof.

 

43



--------------------------------------------------------------------------------

In such event, the Company shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Revolving Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate for Base Rate Revolving Loans. In such event, each Revolving
Lender’s payment to the Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

 

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Administrative Agent, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each

 

44



--------------------------------------------------------------------------------

Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Company of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Company to reimburse the
L/C Issuer for the amount of any payment made by the L/C Issuer under any Letter
of Credit, together with interest as provided herein.

 

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation. A certificate of the L/C Issuer submitted to
any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Lender’s L/C Advance was outstanding) in Dollars and in the
same funds as those received by the Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

45



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to the departure from any Guarantee, for all
or any of the Obligations of the Company in respect of any Letter of Credit;

 

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or in the relevant currency
markets generally; or

 

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company.

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it, and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

 

46



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Revolving Lender and the Company agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Lenders, as applicable, (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct, or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Company pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C
Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Company may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g) Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the first anniversary of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.

 

(ii) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 100% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

47



--------------------------------------------------------------------------------

(iii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, reasonably request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

 

(iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, Cash Collateral pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders). “Cash Collateral” means cash or deposit
account balances provided as collateral for the L/C Obligations. The Company
hereby grants to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.

 

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
shall apply to each commercial Letter of Credit.

 

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Such Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary, contained herein, if
any Event of Default shall occur and be continuing under Section 8.01(a), upon
the request of the Required Lenders, all Letter of Credit Fees shall accrue at
the Default Rate.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in Dollars
a fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Fee Letter, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Company and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such

 

48



--------------------------------------------------------------------------------

amendment, and (iii) with respect to each standby Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears, and due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to the L/C Issuer for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

 

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, or otherwise will benefit, a Subsidiary, the Company
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the benefit of Subsidiaries inures to the
benefit of the Company, and that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

Section 2.04 Swing Line Loans.

 

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04 agrees to make loans, in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Revolving Amount of Revolving Loans and L/C Obligations of the
Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Revolving Commitments, and (ii) the aggregate Outstanding Revolving
Amount of the Revolving Loans of any Revolving Lender, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Revolving Amount of all L/C
Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Revolving Amount of all Swing Line Loans shall not exceed such
Revolving Lender’s Revolving Commitment, and provided, further, that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each

 

49



--------------------------------------------------------------------------------

Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan.

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 or a whole multiple of $100,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company designated on the books of the Swing Line Lender in immediately
available funds.

 

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Lender make a Base
Rate Revolving Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Revolving Commitments and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Company with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the

 

50



--------------------------------------------------------------------------------

Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation to the Company in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate
Revolving Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line Lender shall
be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on intrabank compensation. A
certificate of the Swing Line Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this Section
2.04(c)(iii) shall be conclusive absent manifest error.

 

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Company to repay Swing Line Loans, together with interest as provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in

 

51



--------------------------------------------------------------------------------

the case of interest payments, to reflect the period of time during which such
Revolving Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

Section 2.05 Alternative Currency Loans.

 

(a) Alternative Currency Loans. Subject to the terms and conditions set forth
herein, the Alternative Currency Lender agrees, in reliance upon the agreements
of the other Revolving Lenders set forth in this Section 2.05, to make loans
denominated in an Alternative Currency (each such loan, an “Alternative Currency
Loan”) to the Company or any of the Designated Borrowers from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Alternative Currency Sublimit,
notwithstanding the fact that such Alternative Currency Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Alternative Currency Lender, may exceed the amount of
such Alternative Currency Lender’s Revolving Commitment; provided, however, that
after giving effect to any Alternative Currency Loan, (i) the Total Revolving
Outstandings shall not exceed the Revolving Commitments, and (ii) the Applicable
Percentage of the aggregate Outstanding Amount of the Revolving Loans of the
Alternative Currency Lender, plus the Alternative Currency Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus the
Alternative Currency Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans, plus the Alternative Currency Lender’s Applicable
Percentage of the Outstanding Amount of all Alternative Currency Loans shall not
exceed the Alternative Currency Lender’s Revolving Commitment; provided further,
however, that the Alternative Currency Lender may reserve

 

52



--------------------------------------------------------------------------------

against the Alternative Currency Sublimit the full amount of Alternative
Currency Loans available to be made in Chinese Renminbi (currently, the Dollar
Equivalent of $10,000,000), notwithstanding the actual Dollar Equivalent amount
of such Alternative Currency Loans actually advanced from time to time in such
Alternative Currency (provided that the Alternative Currency Lender shall use
good faith in establishing such reserves and shall give the Company notice upon
request of the amount of such reserve). Within the foregoing limits and subject
to the other terms and conditions hereof, the Company and the Designated
Borrowers may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. All Alternative Currency Loans shall be made
pursuant to the terms of this Agreement including without limitation the terms
of this Section 2.05(a), irrespective of the identity of the Alternative
Currency Lender.

 

(b) Borrowing Procedures.

 

(i) Each Alternative Currency Borrowing and each continuation of Eurocurrency
Rate Loans denominated in an Alternative Currency shall be made upon the
Company’s irrevocable notice to the Alternative Currency Lender, which may be
given by telephone. Each such notice must be received by the Alternative
Currency Lender not later than 11:00 a.m., four Business Days (or five in the
case of Loans denominated in Special Notice Currencies) prior to the requested
date of any Alternative Currency Borrowing of or continuation of Alternative
Currency Loans and shall specify (A) the amount to be borrowed, converted or
continued, which shall be a minimum Dollar Equivalent of $1,000,000 (or, if
denominated in Chinese Renminbi, RMB 2,000,000) or a whole multiple of $100,000
in excess thereof, (B) the requested borrowing date, which shall be a Business
Day, (C) the Designated Borrower for which the Borrowing is being made, if
applicable, and (D) the duration of the Interest Period with respect thereto.
Each such telephonic notice must be confirmed promptly by delivery to the
Alternative Currency Lender of a written Alternative Currency Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Unless the Alternative Currency Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Alternative
Currency Borrowing (A) directing such Alternative Currency Lender not to make
such Alternative Rate Loan as a result of the limitations set forth in the
proviso to the first sentence of Section 2.05(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, such Alternative Currency Lender
will, not later than 3:00 p.m. on the borrowing date specified in such
Alternative Currency Loan Notice, make the amount of its Alternative Currency
Loan available to applicable Borrower at its office by crediting the account of
the applicable Borrower designated on the books of the Alternative Currency
Lender in immediately available funds.

 

(ii) The Administrative Agent shall promptly notify the Company and the
Alternative Currency Lender of the interest rate applicable to any Interest
Period for Eurocurrency Rate Loans denominated in an Alternative Currency upon
determination of such interest rate.

 

53



--------------------------------------------------------------------------------

(iii) After giving effect to all Alternative Currency Borrowings, there shall
not be more than fourteen (14) Interest Periods in effect.

 

(iv) Notwithstanding the other provisions hereof, Global Power Shanghai, Deltak
China and each other Designated Borrower from time to time party hereto that is
organized under the laws of the People’s Republic of China may only request and
incur Alternative Currency Loans denominated in Chinese Renminbi.

 

(c) Alternative Currency Participations.

 

(i) Immediately upon the making of an Alternative Currency Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Alternative Currency Lender a risk participation in such
Alternative Currency Loan in an amount equal to the product of such Revolving
Lender’s Applicable Percentage times the amount of such Alternative Currency
Loan (each, an “Alternative Currency Participation”). Each such participation of
each Revolving Lender in the Alternative Currency Loans shall be funded in
accordance with Section 2.05(c)(ii) below.

 

(ii) If any Default or Event of Default shall occur and be continuing, the
Alternative Currency Lender may, at any time in its sole and absolute
discretion, by written notice to the Administrative Agent (with a copy to the
Company) not later than 11:00 A.M. (local time of the Alternative Currency
Lender’s office designated for such currency) on the second Business Day
preceding the proposed date of funding and payment by each Revolving Lender of
all Alternative Currency Participations purchased in such Alternative Currency
Loans as provided in Section 2.05(c)(i) hereof (the “Alternative Currency
Participation Payment Date”), request each Revolving Lender to fund and pay for
its Alternative Currency Participation in the applicable Alternative Currency
Loans and deliver to the Administrative Agent on the Alternative Currency
Participation Payment Date an aggregate amount of Dollars equal to the Dollar
Equivalent of such Alternative Currency Participation. The Administrative Agent
will promptly provide written notice of any such request to the Revolving
Lenders.

 

(iii) Unless directed otherwise by the Administrative Agent as described above,
on the applicable Alternative Currency Participation Payment Date, each
Revolving Lender shall deliver the Dollar Equivalent amount of such Revolving
Lender’s Alternative Currency Participation in Dollars and in Same Day Funds to
the Administrative Agent; provided, however, that no Revolving Lender shall be
responsible for any default by any other Revolving Lender in such other
Revolving Lender’s obligation to pay such amount. Upon receipt of any such
amounts from the Revolving Lenders, the Administrative Agent shall distribute
such amounts in Same Day Funds to the Alternative Currency Lender, in such
amounts such that, after such distribution, each Revolving Lender has a
percentage of the applicable Alternative Currency Loans equal to its Applicable
Percentage. In order to evidence further such Alternative Currency Participation
(and without prejudice to the effectiveness of the Alternative Currency
Participation provisions set forth above), each Revolving Lender agrees to enter
into a separate participation agreement at the request of the Alternative
Currency Lender in form and substance reasonably satisfactory to the Alternative
Currency Lender.

 

54



--------------------------------------------------------------------------------

(iv) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Alternative Currency Lender any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in this Section 2.05(c), the Alternative
Currency Lender shall be entitled to recover from such Revolving Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Alternative Currency Lender at a rate
per annum equal to the Overnight Rate from time to time in effect. A certificate
of the Alternative Currency Lender submitted to any Revolving Lender (through
the Administrative Agent) with respect to any amounts owing under this Section
2.05(c)(iv) shall be conclusive absent manifest error.

 

(v) Each Revolving Lender’s obligation to purchase and fund risk participations
in Alternative Currency Loans pursuant to this Section 2.05(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any set-off, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Alternative Currency Lender, any Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, (C) any adverse change in the relevant exchange rates or in the
relevant currency markets generally, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Alternative Currency Loans, together with interest as
provided herein.

 

(d) Repayment of Alternative Currency Participations.

 

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in an Alternative Currency Loan, if the Alternative Currency
Lender receives any payment on account of such Alternative Currency Loan, the
Alternative Currency Lender will distribute to such Revolving Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s risk participation was funded) in the Dollar Equivalent of the funds as
those received by the Alternative Currency Lender.

 

(ii) If any payment received by the Alternative Currency Lender in respect of
principal or interest on any Alternative Currency Loan is required to be
returned by such Alternative Currency Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the Alternative Currency Lender in its discretion), each Revolving Lender shall
pay to the Alternative Currency Lender its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Overnight Rate. The Administrative Agent will

 

55



--------------------------------------------------------------------------------

make such demand upon the request of the Alternative Currency Lender. The
obligations of the Revolving Lenders under this clause shall survive the payment
in full of all Obligations and the termination of this Agreement.

 

(e) Interest for Account of Alternative Currency Lender. The Alternative
Currency Lender shall be responsible for invoicing the applicable Borrower for
interest on the Alternative Currency Loans. Until each Revolving Lender funds
its Alternative Currency Participation pursuant to this Section 2.05, interest
in respect of such Applicable Percentage shall be solely for the account of the
Alternative Currency Lender.

 

(f) Payments Directly to Alternative Currency Lender. The Borrowers shall make
all payments of principal and interest in respect of Alternative Currency Loans
directly to the Alternative Currency Lender.

 

(g) Limitations on Alternative Currency Loans. In no event shall (i) the
Alternative Currency Participation of any Revolving Lender in any Alternative
Currency Loans pursuant to Section 2.05(c) be construed as a loan or other
extension of credit by such Revolving Lender to the Designated Borrowers, any
Lender or any Agent, (ii) this Agreement be construed to require any Revolving
Lender (other than the Alternative Currency Lender) to make any Alternative
Currency Loans or to otherwise extend any credit to the Designated Borrowers
under this Agreement or under the other Loan Documents, and (iii) this Agreement
be construed to require any Revolving Lender to fund or pay any amount in
respect of its Alternative Currency Participation in any Alternative Currency
Loan except as set forth herein.

 

(h) Special Provisions Relating to Renminbi Loans. Each Alternative Currency
Loan denominated in Chinese Renminbi (a “Renminbi Loan”) shall be subject to the
following provisions:

 

(i) Each Renminbi Loan shall be made available only through Bank of America,
N.A., Shanghai Branch, and its successors or other Affiliate or branch of the
Alternative Currency Lender acceptable to the Company.

 

(ii) All payments with respect to any amounts due under a Renminbi Loan shall be
made only in Chinese Renminbi.

 

(iii) Each Renminbi Loan shall be subject to and made in accordance with the
terms of the Renminbi Facility Agreements and to the extent any terms or
provisions of the Renminbi Facility Agreements conflict with the terms of this
Agreement that are applicable to Alternative Currency Loans, the Renminbi
Facility Agreements shall control.

 

56



--------------------------------------------------------------------------------

Section 2.06 Prepayments.

 

(a) Voluntary Prepayments.

 

(i) Revolving Loans, Alternative Currency Loans and Term Loans. The Borrowers
may upon notice from the Company to the Administrative Agent, at any time or
from time to time, voluntarily prepay Revolving Loans, Alternative Currency
Loans or Term Loan in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (x) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (y) four Business Days (or five,
in the case of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Alternative Currency Loans, and (z) on the date of prepayment
of Base Rate Loans, (B) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, (C) any prepayment of Alternative Currency Loans
shall be in a minimum principal Dollar Equivalent amount of $1,000,000 or a
whole Multiple of $100,000 in excess thereof, and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment, whether the Loan to be prepaid is a Revolving Loan
and/or a Term Loan, the Type(s) of Loans to be prepaid and, if Eurocurrency
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the Company or the
applicable Designated Borrower shall irrevocably make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment (x)
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages and (y) of Term Loans under this Section 2.06(a)(i) shall
be applied as directed by the Company at such time to the remaining scheduled
principal amortized payments thereof, as such amortization is set forth in
Section 2.08; provided that if the Company fails to specify the application of a
voluntary prepayment then such prepayment shall be applied first to Swing Line
Loans owing by the applicable Borrower, then to Revolving Loans owing by the
applicable Borrower (without a corresponding reduction to the Revolving
Commitment), then to Alternative Currency Loans owing by such Borrower and then
to the Term Loans ratably to the remaining scheduled principal amortization
payments thereof, in each case first to Base Rate Loans and then to Eurocurrency
Rate Loans in direct order of Interest Period maturities.

 

(ii) Swing Line Loans. The Company may upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty;

 

57



--------------------------------------------------------------------------------

provided that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(b) Mandatory Prepayments.

 

(i) Revolving Commitments. If the Administrative Agent notifies the Company at
any time that the Total Revolving Outstandings at such time exceed an amount
equal to 100% of the Revolving Commitments then in effect, then, within two
Business Days after receipt of such notice, the Company shall immediately prepay
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Total Revolving Outstandings as of such date of
payment to an amount not to exceed 100% of the Revolving Commitments then in
effect; provided, however, that subject to the provisions of Section
2.03(g)(ii), the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.06(b)(i) unless, after the prepayment in
full of the Revolving Loans and Swing Line Loans, the Total Revolving
Outstandings exceed the Revolving Commitments then in effect.

 

(ii) Alternative Currency Loans. If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Alternative Currency
Loans and L/C Obligations denominated in Alternative Currencies at such time
exceeds an amount equal to 100% of the Alternative Currency Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Loans and/or the Borrowers shall Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the
Alternative Currency Sublimit then in effect; provided, however, that subject to
the provisions of Section 2.03(g)(ii), the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(b)(ii)
unless after prepayment in full of the Loans the Total Outstandings denominated
in Alternative Currencies exceed the Alternative Currency Sublimit then in
effect; provided, further, that the Administrative Agent may, at any time and
from time to time after the initial deposit of such Cash Collateral, reasonably
request additional Cash Collateral be provided in order to protect against the
results of further exchange fluctuations.

 

(iii) Other Mandatory Prepayments. In addition to the voluntary prepayment
described in Section 2.06(a) and the mandatory prepayments described in clauses
(i) and (ii) immediately above, the Borrowers may be required to prepay the
Loans pursuant to the terms of this Agreement from time to time.

 

(c) Application of Mandatory Prepayments. Each mandatory prepayment made
pursuant to this Agreement shall be applied as follows:

 

(i) with respect to all amounts paid pursuant to Section 2.06(b)(i), first to
Swing Line Loans, second to Revolving Loans, and third to Cash Collateralize L/C
Obligations; and

 

58



--------------------------------------------------------------------------------

(ii) with respect to all amounts paid pursuant to Section 2.06(b)(ii), first to
Alternative Currency Loans and second to cash collateralize L/C Obligations
denominated in an Alternative Currency.

 

(iii) With respect to all amounts paid pursuant to Section 2.06(b)(iii), first
to the Term Loans ratably to the remaining scheduled principal amortized
payments thereof, as such amortization is set forth in Section 2.08, second to
Swing Line Loans, and third to Revolving Loans, in each case first to Base Rate
Loans and then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. Any prepayment amount outstanding after such application shall be
applied to any other outstanding Obligations then due and payable and then to
the Company.

 

(d) Prepayment Accounts. Amounts to be applied as provided in clause (c) above
to the prepayment of Loans of any Class shall be applied first to reduce
outstanding Base Rate Loans of such Class. Any amounts remaining after each such
application shall, at the option of the Company, be applied to prepay
Eurocurrency Rate Loans of such Class immediately and/or, if no Event of Default
exists, shall be deposited in a separate Prepayment Account for the Loans of
such Class. The Administrative Agent shall apply any cash deposited in the
Prepayment Account for any Class of Loans to prepay Eurocurrency Rate Loans of
such Class on the last day of their respective Interest Periods (or, at the
direction of the Company, on any earlier date) until all outstanding Loans of
such Class have been prepaid or until all the allocable cash on deposit in the
Prepayment Account for such Class has been exhausted. For purposes of this
Agreement, the term “Prepayment Account” for any Class of Loans shall mean an
account established by the Borrowers with the Administrative Agent and over
which the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal for application in accordance with
this clause (d). The Administrative Agent will, at the request of the Company,
invest amounts on deposit in the Prepayment Account for any Class of Loans in
Cash Equivalents that mature prior to the last day of the applicable Interest
Periods of the Eurocurrency Rate Loans of such Class to be prepaid; provided,
however, that (i) the Administrative Agent shall not be required to make any
investment that, in its sole judgment, would require or cause the Administrative
Agent to be in, or would result in any, violation of any Law, (ii) such Cash
Equivalents shall be subjected to a first priority perfected security interest
in favor of the Administrative Agent and (iii) if any Event of Default shall
have occurred and be continuing, the selection of such Cash Equivalents shall be
in the sole discretion of the Administrative Agent. The Borrowers shall
indemnify the Administrative Agent for any losses relating to such investments
in Cash Equivalents so that the amount available to prepay Eurocurrency Rate
Loans on the last day of the applicable Interest Periods is not less than the
amount that would have been available had no investments been made pursuant
thereto. Other than any interest or profits earned on such investments, the
Prepayment Accounts shall not bear interest. Interest or profits, if any, on the
investments in any Prepayment Account shall accumulate in such Prepayment
Account. If the maturity of the Loans has been accelerated

 

59



--------------------------------------------------------------------------------

pursuant to Section 8.02, the Administrative Agent may, in its sole discretion,
apply such funds to satisfy any of the Obligations related to such Class of
Loans. Each Borrower hereby pledges and assigns to the Administrative Agent, for
its benefit and the benefit of the Lenders, each Prepayment Account established
to secure the Obligations.

 

Section 2.07 Termination or Reduction of Commitments.

 

(a) The Revolving Commitment shall automatically and permanently terminate on
the Maturity Date for Revolving Loans. The Company may, upon notice to the
Administrative Agent, terminate the Revolving Commitments, or from time to time
permanently reduce the Revolving Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. three
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any whole
multiple of $100,000 in excess thereof, (iii) the Company shall not terminate or
reduce the Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Commitments, and (iv) if, after giving effect to any reduction of
the Revolving Commitments, the Alternative Currency Sublimit, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Commitments, such Sublimit shall be automatically reduced by the amount of any
such excess. The Administrative Agent will promptly notify the Revolving Lenders
of any such notice of termination or reduction of the Revolving Commitments. The
amount of any such Revolving Commitment reduction shall not be applied to the
Alternative Currency Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Company. Any reduction of the Revolving Commitments shall be
applied to the Revolving Commitment of each Revolving Lender according to its
Applicable Percentage. All commitment fees accrued until the effective date of
any termination of the Revolving Commitments shall be paid on the effective date
of such termination.

 

(b) The Commitments to make the Term Loan shall be automatically and permanently
reduced to $0 on the Closing Date.

 

Section 2.08 Repayment of Loans; Conversion of Revolving Loans. (a) The
Borrowers shall repay the Lenders on the Maturity Date for Revolving Loans the
aggregate principal amount of Revolving Loans outstanding on such date;
provided, that, if no Default has occurred and is continuing and all of the
conditions set forth in Section 4.02 have been met on such Maturity Date for
Revolving Loans (the “Conversion Date”), the Outstanding Revolving Amount shall
convert into a term loan denominated in Dollars based on the Dollar Equivalent
amount of such Loans on the Conversion Date which the Company shall repay (i) in
equal quarterly installments on December 31, 2008, March 31, 2009, and June 30,
2009, and (ii) in full to the Administrative Agent for the account of the
Lenders on the Maturity Date for Term Loans. On the Conversion Date, the
Revolving Commitment of each Lender shall terminate and each Lender’s Term
Commitment shall be deemed automatically increased on the Conversion Date in an
amount equal to its Applicable Percentage (immediately prior to the Conversion
Date) of the aggregate principal amount of such converted term loan. On and
after the Conversion Date, the converted term loan provided for in this Section
2.08(a) shall be deemed a Term Loan for all purposes hereunder other than the
principal repayment terms set forth in clause (c) hereof below.

 

60



--------------------------------------------------------------------------------

(b) The Company shall repay each Swing Line Loan on the Maturity Date for
Revolving Loans.

 

(c) The Company shall repay to the Term Lenders the aggregate outstanding
principal amount of the Term Loan in equal quarterly installments of $1,250,000
on the last Business Day of each March, June, September and December (which
amount will be reduced as a result of the application of prepayments in
accordance with Section 2.06(a)) beginning December 31, 2004; provided, however
that the final principal installment shall be repaid on the Maturity Date for
the Term Loan and in any event shall be in an amount equal to the aggregate
principal amount of the Term Loan outstanding on the Maturity Date for the Term
Loans.

 

Section 2.09 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of an Lender that is made from a Lending Office in the United Kingdom
or a Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount thereafter shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by any under any
Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at the Default Rate to the fullest extent permitted by applicable Law.

 

(iii) If any Event of Default shall occur and be continuing under Section
8.01(a), upon the request of the Required Lenders, the principal amount of all
outstanding Obligations hereunder shall bear interest at the Default Rate to the
fullest extent permitted by applicable Law.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

61



--------------------------------------------------------------------------------

Section 2.10 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

 

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) in Dollars equal to the Applicable Rate
times the actual daily amount by which the Revolving Commitments exceed the sum
of (i) the Outstanding Revolving Amount of Revolving Loans, (ii) the Outstanding
Revolving Amount of Alternative Currency Loans and (iii) the Outstanding
Revolving Amount of L/C Obligations; provided that for the purposes of
calculating the Commitment Fee, Swing Line Loans and Alternative Currency Loans
will not be deemed to be utilized. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in Dollars in the amounts and at
the times specified in the Commitment Letter and the Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii) The Company shall pay to the Lenders such fees in Dollars as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

Section 2.11 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in Alternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

62



--------------------------------------------------------------------------------

Section 2.12 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, each Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type, amount and maturity of its Loans
and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit, Alternative Currency Loans and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsections (a) and (b) above, and by each Lender in its accounts
pursuant to subsections (a) and (b) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make any entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

 

Section 2.13 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the

 

63



--------------------------------------------------------------------------------

account of the Alternative Currency Lender at the applicable Administrative
Agent’s Office in such Alternative Currency and in Same Day Funds not later than
the Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent (i)
after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate and (B) in the case of a payment to be made by the applicable Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that a Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if a

 

64



--------------------------------------------------------------------------------

Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit, Alternative Currency
Loans and Swing Line Loans and the obligations of the Lenders to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

Section 2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations, Alternative Currency Loans or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations, Alternative Currency Loans
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

65



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations, Alternative Currency Loans or Swing Line
Loans to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

Section 2.15 Designated Borrowers.

 

(a) Effective as of the date hereof, each of Global Power Shanghai, Deltak China
and Braden-Europe B.V., a Netherlands corporation, shall be a “Designated
Borrower” hereunder and may receive Alternative Currency Loans for its account
on the terms and conditions set forth in this Agreement.

 

(b) The Company may at any time, upon notice from the Company to the
Administrative Agent and the Alternative Currency Lender, request that any
Subsidiary of the Company (an “Applicant Borrower”) be designated as a
Designated Borrower to receive Alternative Currency Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to the Alternative Currency Lender) a duly executed notice
and agreement in substantially the form of Exhibit L (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower being designated a “Designated Borrower”
entitled to utilize the credit facilities provided for herein, the
Administrative Agent and the Alternative Currency Lender shall have agreed to
such designation in their sole and absolute discretion and shall have received a
Note (if requested) signed by such new Designated Subsidiary and such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Alternative Currency Lender in their sole discretion. If the Administrative
Agent and the Alternative Currency Lender agree that an Applicant Borrower shall
be designated a Designated Borrower hereunder, as evidenced by their
acknowledgment and delivery of the applicable Designated Borrower Request and
Assumption Agreement, then promptly following the effective date of the
applicable Designated Borrower Request and Assumption Agreement, the
Administrative Agent shall send a notice in substantially the form of Exhibit M
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the

 

66



--------------------------------------------------------------------------------

effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof; provided that no Alternative Currency Loan Notice
or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.

 

(c) The Obligations of all Designated Borrowers that are Foreign Subsidiaries
shall be several in nature.

 

(d) Each Designated Borrower hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices (including giving
Alternative Currency Loan Notices), (ii) the execution and delivery of all
documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Alternative
Currency Loans made by the Alternative Currency Lender. Any acknowledgment,
consent, amendment, direction, certification or other action which would
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken by
the Company individually and as agent for the Designated Borrowers without any
requirement that the Designated Borrowers execute any documentation thereof or
otherwise join therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.

 

(e) The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Law.

 

67



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

 

(c) Indemnification by the Borrowers. Subject to the last sentence of Section
10.04(b), each Borrower shall indemnify the Administrative Agent, each Lender
and the L/C Issuer, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy, to the extent available, of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e) Status of Lenders. Any Lender, the Administrative Agent and each L/C Issuer
that is entitled to an exemption from or reduction of withholding tax under the
Law of the jurisdiction in which a Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the applicable Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, the Administrative Agent
and each L/C Issuer if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender,
the Administrative Agent and each L/C Issuer is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is a resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and, if such Foreign
Lender is legally entitled to do so, from time to time thereafter upon the
request of the Company or the Administrative Agent, whichever of the following
is applicable:

 

(i) duly completed and executed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

68



--------------------------------------------------------------------------------

(ii) duly completed and executed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Company to determine the withholding or deduction
required to be made.

 

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its reasonable discretion, that it has received a
refund (or credit in lieu of such refund) of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section (a “Tax Benefit”),
it shall pay to such Borrower an amount equal to such Tax Benefit (but only to
the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such Tax Benefit), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that each Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such Tax Benefit to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

 

(g) If a Borrower determines in good faith that a reasonable basis exists for
contesting an Indemnified Tax, the relevant Lender, or the Administrative Agent,
as applicable, shall cooperate with such Borrower in challenging such
Indemnified Tax at the Borrower’s

 

69



--------------------------------------------------------------------------------

expense and if requested by such Borrower in writing; provided, however, that no
Lender shall be required to take any action hereunder which, in the reasonable
discretion of such Lender, would cause such Lender or its applicable lending
office to suffer a material economic, legal or regulatory disadvantage.

 

(h) If a Borrower is required to pay a Lender any additional amounts pursuant to
this Section 3.01, such Lender shall, upon the reasonable request of such
Borrower, designate a different office or transfer its rights, benefits and
obligations under this Agreement or under any Note to an affiliate if such
designation or transfer would reduce or eliminate such obligation to pay
additional amounts and would not, in the reasonable discretion of such Lender,
be materially disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with such change in jurisdiction.

 

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or in an Alternative
Currency), or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the London applicable market, or to
determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Company through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended until such Lender notifies the Administrative Agent and the Company
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

 

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Loan
or a conversion to or continuation thereof that (a) deposit (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or that (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the

 

70



--------------------------------------------------------------------------------

Administrative Agent (upon the instruction of the Required Lenders) notifies the
Company that the circumstances giving rise to such notice no longer exists. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies, or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

Section 3.04 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

 

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Loan made by it resulting solely from a change in
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer);

 

(iii) cause the Mandatory Cost, as calculated hereunder, not to represent the
cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Eurocurrency Loans; or

 

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers,
subject to the last sentence of Section 10.04(b), will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

71



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers, subject to the last sentence of Section 10.04(b), will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Borrowers, subject to the last sentence of
Section 10.04(b), shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e) Additional Reserve Requirements. The Borrowers, subject to the last sentence
of Section 10.04(b), shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Loan equal to the actual costs of such reserves allocated
to such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirements or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places)

 

72



--------------------------------------------------------------------------------

equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which in each case shall be due and payable
on each date on which interest is payable on such Loan, provided the Company
shall have received at least 10 Business Days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 Business Days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10
Business Days from receipt of such notice.

 

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time and subject to the last sentence of
Section 10.04(b), the Borrowers shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

 

(b) any failure by a Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by any Borrower; or

 

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency;

 

excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing;
provided that the Borrowers shall not be required to compensate a Lender
pursuant to the provisions of this Section 3.05 for any loss, cost or expense
incurred more than 180 days prior to the date such Lender notifies the Borrower.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate used in
determining the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank Eurocurrency market for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.

 

Section 3.06 Matters Applicable to all Requests for Compensation. A certificate
of the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, the Administrative Agent or such Lender may use any reasonable
averaging and attribution methods.

 

73



--------------------------------------------------------------------------------

Section 3.07 Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Commitments and repayment of all other
Obligations hereunder.

 

Section 3.08 Mitigation Obligations. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to pay any additional amount to any
Lender or Governmental Authority for the account of any Lender pursuant to
Section 3.01, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise by disadvantageous to such
Lender.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a duly authorized officer of the signing
Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i) executed counterparts of this Agreement, each Collateral Document (other
than Account Control Agreements delivered in accordance with Section 6.15), the
Company Guaranty and the Subsidiary Guaranty, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrowers;

 

(ii) original Notes executed by the applicable Borrowers in favor of each Lender
requesting a Note;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of duly authorized officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each duly authorized officer authorized to act on behalf of such Loan Party
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each of the Loan Parties is duly organized
or

 

74



--------------------------------------------------------------------------------

formed, validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect, including, certified copies of the Organization Documents of the
Loan Parties, certificates of good standing and/or qualification to engage in
business and tax clearance certificates of the Loan Parties, in each case to the
extent available generally in the relevant jurisdiction;

 

(v) favorable opinions of special counsel and local counsel for the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit J hereto and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request,
and including, among other things, opinions regarding the enforceability of the
security interests created thereby; provided, however, opinions from local
counsel to Global Power Shanghai and Deltak China may be delivered within 15
Business Days of the date hereof in form and substance reasonably acceptable to
the Administrative Agent.

 

(vi) copies of the financial statements referred to in Sections 5.05(a) and a
certificate signed by duly authorized officers of the Company and evidence
satisfactory to the Administrative Agent with respect thereto certifying (A)
that the conditions specified in Sections 4.02(a) and (b) have been satisfied,
and (B) that there has been no event or circumstance since the date of the most
recent Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

 

(vii) (A) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in full force, (B) delivery of
endorsements and certificates naming the Administrative Agent as loss payee on
all property insurance and the Administrative Agent for the benefit of the
Lenders as additional insured under all liability insurance, and (C) copies of
all policies of insurance to the extent reasonably requested by the
Administrative Agent;

 

(viii) original certificates evidencing all of the issued and outstanding shares
of certificated capital stock or other certificated Equity Interest required to
be pledged pursuant to the terms of the Pledge Agreement, which certificates
shall be accompanied by undated stock powers duly executed in blank by each
relevant pledgor in favor of the Administrative Agent;

 

(ix) the original Intercompany Notes required to be pledged pursuant to the
terms of the Pledge Agreement, duly endorsed in blank by each relevant pledgor
in favor of the Administrative Agent;

 

(x) certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC-11) or similar search reports certified by a party acceptable
to the Administrative Agent, dated a date reasonably near (but prior to) the
Closing Date, listing all effective UCC financing statements, tax liens and
judgment liens

 

75



--------------------------------------------------------------------------------

which name any Domestic Loan Party, as the debtor, and which are filed in the
jurisdictions in which the Domestic Loan Parties are organized or have any
property or assets, and in such other jurisdictions as the Administrative Agent
may reasonably request, together with copies of such financing statements (none
of which (other than financing statements filed pursuant to the terms hereof in
favor of the Administrative Agent, if such Form UCC-11 or search report, as the
case may be, is current enough to list such financing statements) shall cover
any of the Collateral, other than Liens existing on the date hereof and listed
on Schedule 7.01);

 

(xi) with respect to all the Intellectual Property Collateral, search results
from the United States Patent and Trademark Office and United States Copyright
Office to the extent any patents, trademarks or copyrights form a part of the
Collateral;

 

(xii) (A) delivery of UCC financing statements in proper form for filing naming
the Company and each other Domestic Loan Party as the debtor and the
Administrative Agent as the secured party, which such UCC financing statements
have been delivered to the Administrative Agent for filing under the UCC of all
jurisdictions as may be necessary or, in the opinion of the Administrative
Agent, reasonably desirable to perfect the first priority security interest of
the Administrative Agent pursuant to the Security Agreement; and (B) delivery to
the Administrative Agent of the Intellectual Property Security Agreement in
proper form for filing with the United States Patent and Trademark Office and
United States Copyright Office;

 

(xiii) evidence that all other action that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect and protect the first
priority liens and security interests created under the Collateral Documents has
been taken (including, without limitation, receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements);

 

(xiv) certified copies of the Management Agreement;

 

(xv) A duly executed payoff letter or other evidence reasonably satisfactory to
the Administrative Agent of the payment in full or termination of all
Indebtedness (including letters of credit) under the Existing Credit Facility
together with duly executed UCC-3 Termination Statements and such other
instruments as shall be necessary to terminate and satisfy all Liens granted
under the Existing Credit Facility, all in form and substance reasonably
satisfactory to the Administrative Agent;

 

(xvi) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company most recently ended prior to the Closing Date for which
financial statements are available, signed by a Responsible Officer of the
Company; and

 

(xvii) such other assurances, certificates, documents, consents and waivers,
estoppel certificates, or opinions as the Administrative Agent, the L/C Issuer,
the Swing Line Lender or the Required Lenders reasonably may require.

 

76



--------------------------------------------------------------------------------

(b) The Lenders shall be satisfied that, concurrently with the Closing Date, all
existing Indebtedness of the Consolidated Parties has been repaid, redeemed or
defeased in full or otherwise satisfied and extinguished, except the
Indebtedness listed on Schedule 7.03 hereof, and all Liens securing such
obligations have been or concurrently with the Closing Date are being released,
other than Liens listed on Schedule 7.01.

 

(c) There shall exist (i) no order, decree, judgment, ruling, injunction, writ,
temporary restraining order or other order of any nature issued by any court or
Governmental Authority or (ii) no action, suit, proceeding, investigation,
litigation, claim, dispute or proceeding, pending, or, to the knowledge of
Company, threatened, at law or in equity, in arbitration or before any
Governmental Authority by or against or affecting any Consolidated Party or
against any of their respective properties or revenues, in each case, that (A)
purports to affect, pertain to or enjoin or restrain the execution, delivery and
performance of the Loan Documents or any transactions contemplated hereby or
thereby, (B) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect or (C) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated hereby or thereby.

 

(d) Any fees and expenses required to be paid on or before the Closing Date
shall have been paid, including those fees and expenses set forth in the
Commitment Letter and Fee Letter.

 

(e) The Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of fees, charges and disbursements of
counsel to the Administrative Agent as shall constitute its reasonable estimate
of fees, charges and disbursements of counsel to the Administrative Agent
incurred or to be incurred by it through the closing proceedings (provided, that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 4.02 Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) is subject to the following conditions precedent:

 

(a) The representations and warranties of the Company and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension, (i) except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be

 

77



--------------------------------------------------------------------------------

true and correct in all material respects as of such earlier date, (ii) except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01 and (iii) and after giving effect to any
additional items that will be disclosed on Supplemented Schedules delivered on
the next scheduled delivery date, as to which the Company has notified the
Administrative Agent in writing.

 

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 5.01 Existence, Qualification and Power. Each of the Consolidated
Parties (a) is duly organized or formed, validly existing and, to the extent
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except in the case of any Consolidated Party
other than a Loan Party where the failure to be in good standing or so organized
and existing, could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority and all requisite governmental
licenses, accreditations, authorizations, consents and approvals to (i) own its
assets and carry on its business as presently conducted and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except for failures to be
so qualified or in good standing that could not reasonably be expected to have a
Material Adverse Effect.

 

78



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, and the consummation of the
transactions contemplated hereby with respect to each Consolidated Party, do not
and will not: (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
(except for the Liens created under the Loan Documents) the creation of any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person or such Person’s Subsidiary is a party or affecting such
Person or properties of such Person or any of its subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any Law.
Each Loan Party and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect. No Subsidiary of the Company is in violation of any Law or the breach of
any Contractual Obligation, the violation of which could be reasonably likely to
have a Material Adverse Effect.

 

Section 5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing,
registration, qualification or accreditation with, any Governmental Authority
(including, without limitation, exchange control) or any other Person (including
any party to any contract or agreement to which any Consolidated Party or any
Consolidated Party’s Subsidiary is a party) is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (other than
those that have been obtained or made on or prior to the Closing Date), (b) the
validity or enforceability of any Loan Documents against the Loan Parties
(except such filings as are necessary in connection with the perfection of the
Liens created by such Loan Documents), or (c) the consummation of the
transactions contemplated hereby, other than (i) the filing of financing
statements in the UCC filing offices of each jurisdiction referred to in
Schedule 3.1(a)(i) to the Security Agreement and any local UCC filing relating
to Fixtures, (ii) the filing of the Security Agreement or Intellectual Property
Security Agreements with the United States Patent and Trademark Office, or the
United States Copyright Office, as applicable, (iii) the filing of Mortgages, if
any, relating to the Mortgaged Property and (iv) those listed on Schedule 5.03
hereto, all of which have been obtained.

 

Section 5.04 Binding Effect. This Agreement has been, and each other Loan
Document to which any Loan Party is a party, when delivered hereunder, will have
been, duly executed and delivered by each Loan Party that is party thereto. This
Agreement constitutes, and each other Loan Document to which any Loan Party is a
party when so delivered will constitute, a legal, valid and binding obligation
of such Loan Party, enforceable against each such Person in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

 

79



--------------------------------------------------------------------------------

Section 5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements furnished to each of the Administrative
Agent and each Lender (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present the financial condition of the Company and
its Consolidated Subsidiaries as of the date thereof, and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Company and its Consolidated
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

(b) The Unaudited Financial Statements furnished to the Administrative Agent and
each Lender (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition, when read together
with the notes therein, of the Company and its Consolidated Subsidiaries as of
the date thereof, and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii) above, to the absence of
footnotes and to normal year-end audit adjustments and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Consolidated Subsidiaries as of the date of such financial
statements, including liabilities for taxes, material commitments and
Indebtedness.

 

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d) The financial statements delivered to the Administrative Agent and each
Lender pursuant to Sections 6.01(a) and (b) (i) will be prepared in accordance
with GAAP, except as otherwise noted therein, and (ii) will fairly present the
financial condition of the Company and its Consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP.

 

Section 5.06 Litigation. There are no actions, suits, proceedings,
investigations, litigations, claims, disputes or proceedings, pending or, to the
knowledge of the Company threatened at law, in equity, in arbitration or before
any Governmental Authority, by or against or affecting any Consolidated Party or
against any of their respective properties or revenues or orders, decrees,
judgments, rulings, injunctions, writs, temporary restraining orders or other
orders of any nature issued by any court or Governmental Authority that either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.07 No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

80



--------------------------------------------------------------------------------

Section 5.08 Subsidiaries and Equity Investments. As of the Closing Date, the
Company has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.08 (including the jurisdiction of organization, classes of Equity
Interests, options, warrants, rights of subscription, conversion and
exchangeability and other similar rights, ownership and ownership percentages
thereof), and neither the Company nor any of its Subsidiaries has equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.08. The outstanding shares of Equity
Interests shown have been validly issued, fully-paid and are non-assessable and
owned free and clear of Liens. The outstanding shares of Equity Interests shown
are not subject to buy-sell, voting trust or other shareholder agreement, except
as specifically disclosed in Part (c) of Schedule 5.08.

 

Section 5.09 Ownership. (a) As of June 26, 2004, the authorized Equity Interests
of the Company consists of 100,000,000 shares of the common stock, $.01 par
value, of which 46,325,798 shares are issued and outstanding on the Closing
Date. The outstanding shares of common stock of the Company have been duly and
validly authorized and issued, are fully paid and nonassessable and were not
issued in violation of the preemptive rights of any stockholder. The Company
owns and has goods, valid and marketable title to the outstanding common stock
of the Subsidiaries listed as owned by it on Schedule 5.08, free and clear of
all Liens of every kind, whether absolute, matured, contingent or otherwise,
other than those arising under the Collateral Documents. As of the Closing Date,
the Company has no outstanding other capital stock or other Equity Interests, no
incentive units, phantom stock or similar arrangements and no calls, commitments
or claims of any character relating to its Equity Interests. Except as set forth
on Schedule 5.09, as of the Closing Date there are no shareholder agreements or
other agreements pertaining to the Company’s beneficial ownership of the common
stock of the Company, including any agreement that would restrict the Company’s
right to dispose of such common stock and/or its right to vote such common
stock.

 

(b) Schedule 5.09 sets forth a true and accurate list as of the Closing Date of
each holder of a material portion Equity Interests of the Company, indicating
the name of each such holder and the Equity Interests held by each such Person.

 

Section 5.10 Ownership of Personal Property; Liens. Each Domestic Loan Party has
good title to all of its respective personal properties and assets, free and
clear of any Liens, except for Permitted Liens. Each Consolidated Party other
than the Domestic Loan Parties has good title to all of its respective personal
properties and assets, free and clear of any Liens, except for Permitted Liens,
except where the failure have such good title could not reasonably be expected
to have a Material Adverse Effect. Each Consolidated Party has obtained all
permits, licenses, franchises or other certifications, accreditations, consents,
approvals and authorizations, governmental or private, necessary to the
ownership of such properties and assets and the conduct of its business, except
where any failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

Section 5.11 Intellectual Property; Licenses, Etc. Each Consolidated Party owns,
or possesses the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that is reasonably
necessary for the operation of its businesses as presently conducted, without

 

81



--------------------------------------------------------------------------------

any known conflict with the rights of any other Person, except as could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Consolidated Party infringes upon any rights held by any other
Person, except as could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of the Company, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 5.12 Real Estate, Lease. (a) Schedule 5.12 sets forth an accurate
description, as of the Closing Date, of the location, by state and street
address, of all Material Real Property owned or leased by the Domestic Loan
Parties, together with, in the case of owned Material Real Property, a statement
as to whether each such Material Real Property is the subject of a contract of
sale (and, if so, a statement as to the status of such sale), and, in the case
of leased Material Real Property, the identity of the lessor and lessee, the
term of the lease and the annual rental payments.

 

(b) Each Domestic Loan Party has (i) good and marketable fee title to all of its
owned Real Property Assets and (ii) good and valid title to the leasehold
estates in all of the leased Real Property Assets, in each case free and clear
of all Liens, easements, covenants, rights-of-way and other similar restrictions
of any nature whatsoever, except Permitted Liens,

 

(c) Each Consolidated Party other than the Domestic Loan Parties has (i) good
and marketable fee title to all of its owned Real Property Assets and (ii) good
and valid title to the leasehold estates in all of the leased Real Property
Assets, in each case free and clear of all Liens, easements, covenants,
rights-of-way and other similar restrictions of any nature whatsoever, except
Permitted Liens, except to the extent any defect in such title could not
reasonably be expected to have a Material Adverse Effect.

 

(d) All permits, licenses, franchises or other certifications, accreditations,
consents, approvals and authorizations, governmental or private, with respect to
the Real Property Assets, necessary to enable the Consolidated Parties to
lawfully occupy and use such property for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect, except as could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.13 Environmental Matters. Except as would not reasonably be expected
to have a Material Adverse Effect,

 

(a) Each of the facilities and properties owned, leased or operated by any
Consolidated Party (the “Subject Properties”) and all operations at the Subject
Properties are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law by any Consolidated Party with respect
to the Subject Properties or the businesses operated by the Consolidated Parties
(the “Businesses”), and there are no conditions relating to the Businesses or
Subject Properties that could give rise to liability under any applicable
Environmental Laws.

 

82



--------------------------------------------------------------------------------

(b) None of the Subject Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Subject Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

 

(c) None of the Consolidated Parties has received any written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Subject Properties or the Businesses, nor does any Consolidated Party
have knowledge or reason to believe that any such notice will be received or is
being threatened.

 

(d) Hazardous Materials have not been transported or disposed of from the
Subject Properties, or generated, treated, stored or disposed of at, on or under
any of the Subject Properties or any other location, in each case by or on
behalf of any of the Consolidated Parties in violation of, or in a manner that
would be reasonably likely to give rise to liability under, any applicable
Environmental Law.

 

(e) No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Company, threatened, under any Environmental
Law to which any Consolidated Party is or will be named as a party, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to any Consolidated Party,
the Subject Properties or the Businesses.

 

(f) There has been no release or threat of release of Hazardous Materials at or
from the Subject Properties, or arising from or related to the operations
(including, without limitation, disposal) of the Consolidated Parties in
connection with the Subject Properties or otherwise in connection with the
Businesses, in violation of, or in amounts or in a manner that could give rise
to liability under, Environmental Laws.

 

Section 5.14 Security Documents.

 

(a) The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable first priority security interest in the Collateral identified
therein that is subject to Article 8 or Article 9 of the UCC owned by each Loan
Party who is a party thereto, and, when financing statements in appropriate form
are filed as provided in Section 5.03, the Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Collateral that may be perfected by filing,
recording or registering a financing statement under the UCC, in each case prior
and superior in right to any other Lien on any Collateral other than Permitted
Liens.

 

(b) The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Pledged Equity Interests and Pledged Notes
(each as defined in the Pledge Agreement) identified therein, and, when such
Pledged Equity Interests which are certificated

 

83



--------------------------------------------------------------------------------

securities and such Pledged Notes are delivered to the Administrative Agent (and
so long as they continue to be properly held by the Administrative Agent and
upon satisfaction of any filing or other requirements in respect of Pledged
Equity Interests issued by any Foreign Subsidiary and the filing of financing
statements with respect to uncertificated Pledged Equity Interests), the Pledge
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Pledged Equity Interests and Pledged Notes (each as defined in the
Pledge Agreement), in each case subject to no other Lien.

 

(c) The Security Agreement, together with the Intellectual Property Security
Agreements referred to therein, when duly recorded in the United States Patent
and Trademark Office, or the United States Copyright Office, as applicable, will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in all Patents and Patent Licenses,
Trademarks and Trademark Licenses and Copyrights and Copyright Licenses (each as
defined in the Security Agreement) owned by such grantors and in which a
security interest may be perfected by filing, recording or registration of a
Intellectual Property Security Agreement in the United States Patent and
Trademark Office and the United States Copyright Office, in each case prior and
superior in right to any other Lien other than Permitted Liens.

 

(d) Each Account Control Agreement when duly executed and delivered by the banks
and security intermediaries parties thereto will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Deposit Accounts and Securities Accounts (each as defined in the
Security Agreement) prior and superior in right to any other Person, subject
only to other Liens permitted therein.

 

(e) When executed and delivered, each Mortgage will be effective to create in
favor of the Administrative Agent for the ratable benefit of the Secured
Parties, a legal, valid and enforceable Lien on all of the right, title and
interest of the Loan Parties in and to the Mortgaged Properties thereunder and
the proceeds thereof, and when the Mortgages are filed in the appropriate filing
offices, the Mortgages shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Properties and proceeds thereof, in each case prior and superior in right to any
Lien, other than Permitted Liens.

 

Section 5.15 Insurance. Schedule 5.15 sets forth, as of the Closing Date, the
insurance coverage of each of the Consolidated Parties by carrier, policy
number, expiration date, type and amount. The activities and operations of the
Consolidated Parties have been conducted in a manner so as to conform in all
material respects to all applicable provisions of such insurance policies.

 

Section 5.16 Taxes. Each Consolidated Party has timely filed all Federal, state
and other material tax returns and reports required to be filed, and have timely
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, whether or not shown on any tax return, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against any
Consolidated Party that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is a party to any tax sharing
agreement.

 

84



--------------------------------------------------------------------------------

Section 5.17 ERISA Compliance.

 

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code and other Federal or state Laws, except to the extent that any
noncompliance could not reasonably be expected to result in a Material Adverse
Effect. Each Plan maintained by a Consolidated Party that is intended to qualify
under Section 401(a) of the Code has received an opinion letter or a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or is within the
remedial amendment period for submitting such an application to the IRS. Except
as could not reasonably be expected to result in a Material Adverse Effect, each
Consolidated Party and each of their respective ERISA Affiliates have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c) Except as could not reasonably be expected to result in a Material Adverse
Effect or as set forth on Schedule 5.17 (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) none of the Consolidated Parties nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iv) none of the Consolidated Parties nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) none of the Consolidated Parties nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

Section 5.18 Purpose of Loans and Letters of Credit. The proceeds of the Term
Loan and any Revolving Loans made on the Closing Date are to be used solely (a)
to refinance the outstanding principal amount of certain existing Indebtedness
of the Company, (b) to pay fees and expenses incurred in connection with the
Closing and (c) for general corporate purposes of the Company and its
Subsidiaries as permitted by this Agreement.

 

Section 5.19 Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.

 

(a) None of the Consolidated Parties is engaged and will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock

 

85



--------------------------------------------------------------------------------

(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any Loans
or drawings under any Letter of Credit will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock.

 

(b) None of the Consolidated Parties (i) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940. Neither the making of the Loans, nor the issuance of the Letters of Credit
or the application of the proceeds or repayment thereof by the Company, nor the
consummation of other transactions contemplated hereunder, will violate any
provision of any such Act or any rule, regulation or order of the SEC.

 

Section 5.20 Disclosure. Each of the Consolidated Parties has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, are material
to the business of the Company or other Consolidated Parties or could reasonably
be expected to result in a Material Adverse Effect. No written report, financial
statement, certificate or other written information furnished by or on behalf of
any Consolidated Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
and the other Loan Documents or delivered hereunder or thereunder or under any
other Loan Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole in the light of the circumstances under which they were made, not
misleading; provided that with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and otherwise no
representation or warranty is made as to the impact of future general economic
conditions or as to whether the projected financial information will actually be
realized and the Administrative Agent and Lenders understand that such
information may differ from actual results and such differences may be material.

 

Section 5.21 Compliance with Laws. Each Consolidated Party is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.22 Labor Matters.

 

Except as would not reasonably be expected to have a Material Adverse Effect:

 

(a) There are no strikes or lockouts against any Consolidated Party pending or,
to the best knowledge of the Company, threatened.

 

86



--------------------------------------------------------------------------------

(b) The hours worked by and payments made to employees of the Consolidated
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign Law dealing with such matters in any
case where a Material Adverse Effect would reasonably be expected to occur as a
result of the violation thereof.

 

(c) All payments due from any Consolidated Party, or for which any claim may be
made against any Consolidated Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Consolidated Party.

 

(d) Except as described on Schedule 5.22, as of the Closing Date none of the
Consolidated Parties is a party to a collective bargaining agreement.

 

Set forth on Schedule 5.22 is a summary of all labor matters pending or, to the
best knowledge of the Company, threatened by or against any Consolidated Party
as of the Closing Date, and none of such labor matters, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

Section 5.23 Solvency. Immediately after giving effect to the initial Credit
Extension made on the Closing Date, (a) the fair value of the assets of each of
the Loan Parties will exceed its debts and liabilities, subordinated, contingent
or otherwise, (b) the present fair saleable value of the property of each of the
Loan Parties will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and mature,
and (c) each of the Loan Parties will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

 

Section 5.24 Material Contracts. As of the Closing Date, each Material Contract
of the Consolidated Parties has been duly authorized, executed and delivered by
the Company or the applicable Consolidated Party, is in full force and effect
and is binding upon and enforceable against the Company or such Consolidated
Party in accordance with its terms, and there exists no default under any
Material Contract by any of the Consolidated Parties or, to the best of the
Company’s knowledge, by any other party thereto, which default could reasonably
be expected to have a Material Adverse Effect.

 

Section 5.25 Broker’s Fees. No Consolidated Party has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated by the Loan
Documents.

 

Section 5.26 Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

 

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party

 

87



--------------------------------------------------------------------------------

(collectively as to such Foreign Obligor, the “Applicable Foreign Obligor
Documents”), and the execution, delivery and performance by such Foreign Obligor
of the Applicable Foreign Obligor Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Foreign Obligor nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Foreign Obligor is
organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Documents or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

 

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

88



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and the Company shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, 6.03,6.13 and 6.14)
cause each other Consolidated Party to:

 

Section 6.01 Financial Statements. Deliver to the Administrative Agent (for
further distribution to each Lender), in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year thereafter of the Company and its Consolidated Subsidiaries,
a consolidated and consolidating balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year, and the respective
related consolidated and consolidating statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated balance sheet and
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and such consolidating
balance sheet and statements to be certified by a Responsible Officer of the
Company to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Company and its Subsidiaries;

 

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Company and its Consolidated Subsidiaries, a consolidated and consolidating
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of such fiscal year then ended, setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated balance sheet and statements to be
certified by Responsible Officers of the Company, as applicable, as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and such consolidating balance
sheet and statements to be certified by a Responsible Officer of the Company to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Company
and its Subsidiaries.

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation or the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent (for further distribution to each Lender), in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if such knowledge was obtained, stating the
nature and status of such Default setting forth the details of such Default and
the action of the Company has taken or proposes to take with respect thereto;

 

89



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company. In connection with the delivery by the
Company of each Compliance Certificate pursuant to this Section 6.02(b), the
Company shall deliver to the Administrative Agent supplements to Schedules 5.08,
and 5.12 and the supplements required by Section 4.15 of the Security Agreement
and Section 4.16 of the Pledge Agreement (collectively, the “Supplemented
Schedules”), together with a statement of a Responsible Officer executing the
Compliance Certificate, certifying that, as of the date thereof, after giving
effect to the supplements to such Schedules and such report delivered therewith,
the representations and warranties in Article V hereof are true and correct in
all material respects;

 

(c) promptly after receipt thereof, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Consolidated Party by
independent accountants in connection with the accounts or books of any
Consolidated Party, or any audit of any of them;

 

(d) promptly after the same are available, (i) copies of management discussion
and analysis in relationship to the financial statements delivered pursuant to
Sections 6.01(a) and 6.01(b), (ii) copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
any Consolidated Party generally, and copies of all annual, regular, periodic
and special reports and registration statements which any Consolidated Party may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto, and (iii) upon the reasonable request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor or other agencies or authorities concerning
environmental, health or safety matters;

 

(e) within sixty (60) days following the end of each fiscal year of the
Borrower, capital and operating budgets of the Company and its Subsidiaries in
form and scope customarily prepared by management for internal use and
consistent with past practices prepared by the Company (and approved by the
Board of Directors of the Company) for each fiscal month of the succeeding
fiscal year prepared in reasonable detail with discussion of the principal
assumptions upon which such budgets are based; and

 

(f) promptly, such additional information regarding the business, financial or
corporate affairs of any Consolidated Party, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may from time to time
reasonably request.

 

90



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Sections 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02, or (ii)
on which such documents are posted on the Company’s behalf on Internet or
another intranet website, if any, to which each Lender, the L/C Issuer and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that, (i) the Company
shall deliver paper copies of such documents to the Administrative Agent, the
L/C Issuer or any Lender that requests the Company to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent, the L/C Issuer or such Lender, and (ii) the Company shall
notify the Administrative Agent, the L/C Issuer and each Lender (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies, (except for such Compliance Certificates) of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Company and its Subsidiaries
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Intralinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e. Lenders that do not
wish to receive material non-public information with respect to any Company or
its securities) (each, a “Public Lender”). The Borrowers hereby agrees that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their respective securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Arranger shall treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”

 

91



--------------------------------------------------------------------------------

Section 6.03 Notices. Promptly notify the Administrative Agent and each Lender
of:

 

(a) the occurrence of any Default;

 

(b) the occurrence of any ERISA Event that could reasonably be expected to have
a Material Adverse Effect; and

 

(c) any material change in accounting policies or financial reporting practices
by any Consolidated Party.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
Responsible Officers of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

Section 6.04 Payment of Tax Obligations. Pay and discharge, as the same shall
become due and payable, all its material tax liabilities, fees, assessments and
governmental charges or levies upon it or its properties or assets and all
lawful claims or obligations that, if unpaid, could give rise to a Lien upon its
property or any part thereof; provided that the Borrowers shall have the right
to contest such claims, in good faith by appropriate proceedings diligently
conducted, so long as adequate reserves have been established in accordance with
GAAP, during the pendancy of such contest enforcement of contested items has
been stayed and, solely taking into account the incremental liability over such
established reserves, such contest could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain,
in full force and effect its legal existence, legal structure, legal name and,
to the extent applicable, good standing under the Laws of the jurisdiction of
its incorporation or organization, except (i) in a transaction permitted by
Sections 7.04 or 7.05 and (ii) with respect to any Consolidated Party that is
not a Domestic Loan Party, when the failure to so preserve, renew or maintain
could not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all material rights, privileges, permits,
licenses, approvals and franchises in each case which are necessary or desirable
in the normal conduct of its business, except in a transaction permitted by
Sections 7.04 and 7.05; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect.

 

Section 6.06 Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
Casualty and Condemnation excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

92



--------------------------------------------------------------------------------

Section 6.07 Maintenance of Insurance; Certain Proceeds. (a) Maintain with
financially sound and reputable insurance companies not Affiliates of any
Consolidated Party and (except for automobile insurance) having an A.M. Best
rating of “A” or better, insurance (including liability insurance and casualty
insurance), with respect to its properties and business against loss or damage
of the kinds customarily insured against by Persons engaged in the same or
similar businesses and owning similar properties in localities where such
Consolidated Party operates, of such types and in such amounts, with such
deductibles and covering such risks, as are customarily carried under similar
circumstances by such other Persons (or otherwise required in the Collateral
Documents). The Administrative Agent shall be named as loss payee and/or
additional insured with respect to any such insurance providing coverage in
respect of any Collateral, and each provider of any such insurance shall agree,
by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or canceled, and that no act or default of
any Consolidated Party or any other Person shall affect the rights of the
Administrative Agent or the Lenders under such policy or policies.

 

(b) In the event any Consolidated Party receives any Insurance Proceeds from a
Casualty or Condemnation Award from a Condemnation in an amount in excess of
$200,000 for any event or series of related events that do not constitute or at
any time cease to constitute Reinvestment Funds, the Company will promptly pay
over, or cause such funds to be paid over, such proceeds to the Administrative
Agent for prepayment of the Obligations in accordance with Section 2.06(b)(iii).

 

Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith could not be reasonably expected to have a
Material Adverse Effect.

 

Section 6.09 Books and Records. (a) Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied (or with respect to any Foreign Subsidiary that is a Designated
Borrower, in accordance with accounting principles and practices generally
accepted in its jurisdiction of organization consistently applied) shall be made
of all financial transactions and matters involving the assets and business of
the Consolidated Parties, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over the Consolidated
Parties.

 

Section 6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender (at each Lender’s own
cost) to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Company and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable

 

93



--------------------------------------------------------------------------------

advance notice to the Company; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and with
reasonable advance notice. The Company agrees that the Administrative Agent and
its representatives may conduct an annual audit of the Collateral, at the
expense of the Company.

 

Section 6.11 Further Assurances with Respect to Additional Loan Parties. (a)
Notify the Administrative Agent at the time that any Person becomes a direct or
indirect Subsidiary of a Loan Party, (b) promptly thereafter (and in any event
within thirty (30) days), cause each such Person that is a Domestic Subsidiary
to execute and deliver a Joinder Agreement or additional Subsidiary Guaranty and
Collateral Documents and such other documents as the Administrative Agent shall
deem appropriate for such purpose, (c) promptly thereafter (and in any event
within thirty (30) days), if such Person is a Domestic Subsidiary, pledge and
maintain a pledge of one hundred percent (100%) of the Equity Interests of such
Subsidiary (subject to no Liens), (d) promptly thereafter (and in any event
within thirty (30) days), if such Person is a direct Foreign Subsidiary of a
Domestic Loan Party and no material adverse tax consequences on the Loan Parties
or any of their Affiliates would occur, pledge and maintain a pledge of
sixty-five percent 65% (or such greater percentage as would not have material
adverse tax consequences to the Loan Parties or their Affiliates) of the Equity
Interests of such Subsidiary (subject to no Liens) and (e) promptly thereafter
(and in any event within thirty (30) days), deliver, and cause such Person to
deliver, to the Administrative Agent documents of the types referred to in
clauses (iii), (iv), (viii), (ix), (x), (xi), (xii), (xiii) and (xvii) of
Section 4.01(a) and, if reasonably requested by the Administrative Agent,
favorable opinions of counsel to the Company and such Subsidiary (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in subsection (a) of Section
4.01), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

Section 6.12 Further Assurances with Respect to Additional Collateral.

 

(a) Execute, any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable Law, or which
the Administrative Agent or the Required Lenders may reasonably request, to
comply with the terms of this Agreement and the other Loan Documents, including
causing, to the fullest extent permitted by Law, (i) the Collateral to be
subject to a first priority security interest in favor of the Administrative
Agent (subject, in the case of non-possessory security interests, to the
Permitted Liens) and (ii) the pledge of the Equity Interests of the Company and
its Subsidiaries which is subject to a pledge pursuant to the Pledge Agreement,
in each case to secure all the Obligations, all at the expense of the Company.
The Company also agrees to provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the validity, perfection and priority of the Liens
created or intended to be created by the Loan Documents.

 

(b) If any Material Real Property or any personal property or asset is acquired
or leased by any Domestic Loan Party after the Closing Date, notify the
Administrative Agent

 

94



--------------------------------------------------------------------------------

thereof (except, in the case of personal property, such notice shall not be
required if the Administrative Agent has a valid first priority perfected
security interest in such property and assets by virtue of any actions
previously taken by or on behalf of the Administrative Agent), cause, to the
fullest extent permitted by Law, such property and assets to be subjected to a
first priority security interest in favor of the Administrative Agent (subject,
in the case of non-possessory security interests, to the Permitted Liens), take,
to the fullest extent permitted by Law, such actions as shall be necessary or
reasonably requested by the Administrative Agent or the Required Lenders to
grant and perfect such Liens, including the actions described in Section
6.12(a). All Material Real Property that becomes subject to a security interest
in favor of the Administrative Agent pursuant to this Section 6.12(b) shall be
accompanied by a duly executed Mortgage for each parcel of such Material Real
Property, together with such title insurance, owner’s affidavits, opinions of
counsel, environmental assessments, surveys and other related documents as the
Administrative Agent may request to comply with the terms of this Section 6.12.

 

Section 6.13 Use of Proceeds. Use the proceeds of the Loans on the Closing Date
solely for the purposes set forth in Section 5.18. Use the proceeds of the
Revolving Loans, Alternative Currency Loans, and Swing Line Loans after the date
of the initial Credit Extension solely to provide for the working capital
requirements of the Company and its Subsidiaries and for the general corporate
purposes of the Company and its Subsidiaries not in contravention of Laws or any
Loan Document. Use the Letters of Credit only for or in connection with appeal
bonds, reimbursement obligations arising in connection with surety and
reclamation bonds, reinsurance, domestic trade transactions and other
obligations relating to transactions entered into by the Company and its
Subsidiaries in the ordinary course of business.

 

Section 6.14 Environmental. (a) Upon the reasonable written request of the
Administrative Agent following the occurrence of any event or the discovery of
any condition that the Administrative Agent or the Required Lenders reasonably
believe has caused (or could be reasonably expected to cause) the
representations and warranties set forth in Section 5.13 to be untrue in any
material respect, furnish or cause to be furnished to the Administrative Agent,
at the Company’s expense, a report of an environmental assessment of reasonable
scope, form and depth, (including, where appropriate, invasive soil or
groundwater sampling) by a consultant reasonably acceptable to the
Administrative Agent as to the nature and extent of the presence of Hazardous
Materials on any Subject Properties and as to the compliance by the Consolidated
Parties with Environmental Laws at such Subject Properties. If the Company fails
to deliver such an environmental report within seventy-five (75) days after
receipt of such written request then the Administrative Agent may arrange for
the same, and each of the Consolidated Parties hereby grant to the
Administrative Agent and their representatives access to the Subject Properties
to reasonably undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling). The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Company on demand and added to the obligations secured by the
Collateral Documents.

 

(b) Conduct and complete all investigations, studies, sampling, and testing and
all remedial, removal, and other actions necessary to address all Hazardous
Materials on,

 

95



--------------------------------------------------------------------------------

from or affecting any of the Subject Properties to the extent necessary to be in
compliance with all Environmental Laws and with the validly issued orders and
directives of all Governmental Authorities with jurisdiction over such Subject
Properties to the extent any failure could have a Material Adverse Effect.

 

Section 6.15 Deposit Accounts. Within 90 days following the Closing Date and at
all times thereafter, cause (a) all Deposit Accounts (as defined in the Security
Agreement) of the Domestic Loan Parties to be located with one or more of the
Lenders, which Deposit Accounts shall be subject to an Account Control Agreement
in accordance with the terms of the Security Agreement and (b) all Securities
Accounts (as defined in the Security Agreement) of the Domestic Loan Parties to
be subject to an Account Control Agreement in accordance with the terms of the
Security Agreement.

 

ARTICLE VII

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, directly or indirectly, nor shall
the Company permit any other Consolidated Party to, directly or indirectly:

 

Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following (with such Liens described below being referred to
herein as “Permitted Liens”):

 

(a) Liens pursuant to any Loan Document;

 

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof in connection with any refunding, refinancing or
renewal of the obligations secured thereby; provided that (i) the property
covered thereby is not broadened, (ii) the amount secured or benefited thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b);

 

(c) Liens for taxes, fees, assessments or other governmental charges, not yet
due or which are not delinquent or remain payable without penalty, or to the
extent non-payment thereof is permitted by Section 6.04; provided, that a stay
of enforcement of any such Lien is in effect;

 

(d) Liens securing the rights or claims of carriers, warehousemen, mechanics,
materialmen, repairmen, landlords or other like Liens in favor of similar
Persons arising in the ordinary course of business which are not delinquent or
which are being contested in good faith and by appropriate proceedings which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto and for which adequate reserves with respect thereto are
maintained on the books of the applicable person in accordance with GAAP;
provided, that a stay of enforcement of any such Lien is in effect;

 

96



--------------------------------------------------------------------------------

(e) Liens consisting of pledges or deposits made by the Company or any of its
Subsidiaries in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation or
public liability laws or similar legislation, other than any Lien imposed by
ERISA;

 

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property of the Company or any of its Subsidiaries which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;

 

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments; provided that enforcement of such Liens is
effectively stayed;

 

(h) Liens securing Indebtedness permitted under Section 7.03(e), (g) or (h),
provided such Liens attach only to the Property specified therein;

 

(i) Liens incurred or deposits made to secure performance of tenders, statutory
obligations, bids, leases or other similar obligations (other than for borrowed
money) entered into in the ordinary course of business;

 

(j) restrictions imposed in the ordinary course of business on the sale or
distribution of designated inventory that arise from the sale of such inventory
to one or more customers;

 

(k) deposits in escrow accounts for customary purchase price adjustments,
earn-outs and indemnities in connection with Permitted Acquisitions;

 

(l) licenses, leases or subleases granted in the ordinary course of business not
interfering in any material respect with the business of the Company or any of
its Subsidiaries;

 

(m) restrictions imposed in the ordinary course of business on the sale or
distribution of designated inventory that arise from the sale of such inventory
to one or more customers;

 

(n) Liens in favor of customs or revenue authorities arising as a matter of Law
to secure payment of customs duties in connection with the importation of goods;

 

(o) deposits in escrow accounts for customary purchase price adjustments,
earn-outs and indemnities in connection with Permitted Acquisitions; and

 

(p) Liens on the assets of any Designated Borrower organized in the Netherlands
arising under clause 18 of the general terms and conditions (algemene
voorwaarden) of any member of the Dutch Bankers’ Association (Nederlandse
Vereniging van Banken) or any similar term applied by a financial institution in
the Netherlands pursuant to its general terms and conditions.

 

97



--------------------------------------------------------------------------------

Section 7.02 Investments. Make or hold any Investments in any Person, except:

 

(a) Investments by (i) the Company or any Domestic Subsidiary held in the form
of cash or Cash Equivalents and (ii) any Foreign Subsidiary of the Company held
in the form of cash or Foreign Cash Equivalents;

 

(b) Investments made prior to the Closing Date set forth in Schedule 7.02;

 

(c) Advances or loans to directors, officers and employees of the Company or any
Subsidiary Guarantor in the ordinary course of business as presently conducted
in an aggregate principal amount not to exceed $1,500,000 in the aggregate at
any one time outstanding;

 

(d) Investments by:

 

(i) the Company or any Subsidiary Guarantor in and to any Subsidiary which is
not a Subsidiary Guarantor in the form of contributions to capital or loans or
advances; provided that (A) immediately before and immediately after giving
effect thereto, no Default exists or would result therefrom, (B) the aggregate
amount of such Investments does not exceed $5,000,000 at any time outstanding,
and (C) each item of intercompany Indebtedness shall be evidenced by an
Intercompany Note which shall be pledged as security for the Obligations of the
holder thereof under the Loan Documents and delivered to the Administrative
Agent pursuant to the terms of the Collateral Documents; and provided further
that, notwithstanding the existence of any Default (other than a Default
resulting directly from making such Investment), the Company and the Subsidiary
Guarantors may continue to make Investments in Subsidiaries which are not
Subsidiary Guarantors within the limitations of clauses (B) and (C) above if
such Investments are in the ordinary course of business and necessary to the
continued operation of such Subsidiary.

 

(ii) the Company or any Subsidiary in and to the Company or any Subsidiary
Guarantor in the form of contributions to capital or loans or advances; provided
that (A) any intercompany Indebtedness shall be unsecured, and (B) each item of
intercompany Indebtedness held by any Domestic Loan Party shall be evidenced by
an Intercompany Note which shall be pledged as security for the Obligations of
the holder thereof under the Loan Documents and delivered to the Administrative
Agent pursuant to the terms of the Collateral Documents; and

 

(iii) any Foreign Subsidiary in and to any other Foreign Subsidiary in the form
of contributions to capital or loans or advances;

 

(e) Investments that constitute Permitted Acquisitions;

 

98



--------------------------------------------------------------------------------

(f) Investments by the Company in Swap Contracts permitted under Section
7.03(d);

 

(g) Guaranties permitted by Section 7.03(c);

 

(h) Investments by the Company or any Subsidiary in joint ventures in an
aggregate amount of up to $1,000,000 (net of any repayment thereof); provided
that immediately before and immediately after giving effect thereto, no Default
exists or would result therefrom;

 

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(j) Investments made by the Company and its Subsidiaries that constitute (i)
accounts receivable arising, (ii) trade debt granted, or (iii) deposits made in
connection with the purchase price of goods or services, in each case in the
ordinary course of business;

 

(k) Investments consisting of any deferred portion of the sales price received
by the Company or any Subsidiary in connection with any Disposition permitted
under Section 7.05;

 

(l) Investments in respect of loans made by the Company to its employees
pursuant to Employee Stock Option Plans in connection with their purchase of the
Equity Interests in the Company, so long as the proceeds are used concurrently
dollar-for-dollar for the purchase of such Equity Interests;

 

(m) the Company and its Subsidiaries may own the Equity Interests of their
respective Subsidiaries created or acquired in accordance with the terms of this
Agreement;

 

(n) advances to subcontractors in the ordinary course of business; and

 

(o) the Company and its Subsidiaries may acquire and hold non-cash consideration
issued by the purchaser of assets in connection with a sale of such assets to
the extent permitted by Section 7.05;

 

(p) Investments not otherwise permitted by the foregoing subsections of this
Section 7.02 in an amount not to exceed $1,000,000 in the aggregate at any time
outstanding; provided that immediately before and immediately after giving
effect thereto, no Default exists or would result therefrom;

 

(q) Capital Expenditures permitted under Section 7.17; and

 

(r) Restricted Payments permitted under Section 7.06.

 

Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a) Indebtedness under the Loan Documents;

 

99



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the date hereof listed on Schedule 7.03 and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

(c) Guarantees of the Company or any Subsidiary Guarantor in respect of
Indebtedness of the Company or any Subsidiary Guarantor otherwise permitted
hereunder;

 

(d) obligations (contingent or otherwise) of the Company existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view,” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;

 

(e) purchase money Indebtedness of the Company and the Subsidiaries including
Capitalized Leases or Off-Balance Sheet Obligations; provided, however, that (i)
the total aggregate amount of all such Indebtedness at any one time outstanding
for the Company and Subsidiary Guarantors taken together shall not exceed
$5,000,000, (ii) such Indebtedness, when incurred, shall not exceed 100% of the
cost or fair market value, whichever is lower, of the Property being acquired on
the date of acquisition, (iii) such Indebtedness is created and any Lien
attaches to such Property concurrently with or within one hundred twenty-five
(125) days of the acquisition thereof, and (iv) such Lien does not at any time
encumber any Property other than the Property financed by such Indebtedness;

 

(f) intercompany Indebtedness permitted under Section 7.02(d) and (e);

 

(g) Indebtedness of Foreign Subsidiaries (other than Alternative Currency Loans
to Designated Borrowers) in an aggregate amount not in excess of $5,000,000 (or
the dollar equivalent thereof based on the Spot Rate on the date of
determination thereof if advanced in a currency other than Dollars); provided
that any Liens securing such Indebtedness attach only to Property owned by
Foreign Subsidiaries; and

 

(h) Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Company (such Person, an “Acquired Person”), together with all
Indebtedness assumed by the Company or any of its Subsidiaries in connection
with any Permitted Acquisition (including any Permitted Acquisition of assets)
(all such Indebtedness being referred to in this clause (i) as “Assumed
Indebtedness”), which, when aggregated with the aggregate principal amount of
Permitted Seller Notes issued, does not exceed $1,000,000, but only to the
extent that (A) such Indebtedness (other than Permitted Seller Notes) was not
created or incurred in contemplation of such Person becoming a Subsidiary or
such Permitted Acquisition and (B) any Liens securing such Indebtedness attach
only to the assets of the Acquired Person;

 

100



--------------------------------------------------------------------------------

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business so long as such Indebtedness is extinguished within three
Business Days of the incurrence thereof;

 

(j) Indebtedness of the Company or any Subsidiary arising from agreements of the
Company or a Subsidiary providing for indemnification, adjustment of purchase
price, earnouts or similar obligations in respect of the disposition of any
business, Property or a Subsidiary of the Company that is permitted under this
Agreement; provided, however, that the maximum liability in respect of such
Indebtedness shall at no time exceed the gross cash proceeds actually received
by the Company and its Subsidiaries in connection with such disposition; and

 

(k) unsecured Indebtedness of the Company and its Subsidiaries in respect of
performance, surety or appeal bonds or completion guarantees provided in the
ordinary course of business, but excluding (in each case), Indebtedness incurred
through the borrowing of money or contingent liabilities in respect thereof;

 

(l) unsecured Indebtedness of the Company and its Subsidiaries in respect of
Permitted Seller Notes;

 

(m) Indebtedness of the Company and its Subsidiaries in respect of trade
payables and accrued expenses arising in the ordinary course of business;

 

(n) unsecured Indebtedness consisting of letters of credit (other than Letters
of Credit hereunder) and associated reimbursement obligations thereunder in an
aggregate amount of up to $10,000,000;

 

(o) earnouts, indemnities, purchase price adjustments and similar payments in
connection with Permitted Acquisitions; and

 

(p) so long as no Default would result therefrom, unsecured Indebtedness of the
Company and its Subsidiaries (in addition to the Indebtedness set forth in
clauses (a) through (o) of this Section 7.03) in an aggregate principal amount
not to exceed $1,000,000 at any time outstanding; provided that such
Indebtedness is not senior in right of payment to the payment of the
Indebtedness arising under this Agreement and the Loan Documents.

 

Section 7.04 Fundamental Changes and Acquisitions.

 

(a) Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

 

(i) any Subsidiary of the Company may merge within or into the Company or any
Subsidiary Guarantor; provided that (A) the Company or such Subsidiary Guarantor
shall be the continuing or surviving Person, and (B) the Loan Parties shall
cause to be delivered such documents, instruments and certificates as to cause
the Loan Parties to be in compliance with the terms of Section 6.12;

 

101



--------------------------------------------------------------------------------

(ii) any Subsidiary that is not a Loan Party may be a party to a transaction of
merger or consolidation with any Person; provided that (A) the surviving entity
shall be a Wholly-Owned Subsidiary, (B) the Loan Parties shall cause to be
delivered such documents, instruments, and certificates as to cause the Loan
Parties to be in compliance with the terms of Sections 6.11 and 6.12, and (C)
the transaction shall otherwise constitute a Permitted Acquisition; and

 

(iii) a Subsidiary may enter into a transaction of merger or consolidation in
connection with a Disposition permitted under Section 7.05.

 

(b) Permit the Company or any Subsidiary to make any Acquisition, unless:

 

(i) in the case of an acquisition of Equity Interests of another Person, after
giving effect to such acquisition,

 

(A) if the Acquisition is not of a controlling interest in the subject Person
such that after giving effect thereto the subject Person will not be a
Subsidiary, such Acquisition constitutes an Investment permitted by Section
7.02; and

 

(B) if the Acquisition is of a controlling interest in the subject Person such
that after giving effect thereto the subject Person will be a Subsidiary, such
Acquisition constitutes a Permitted Acquisition; and

 

(ii) in the case of an Acquisition of all or any substantial portion of the
Property (other than Equity Interests) of another Person, such Acquisition
constitutes a Permitted Acquisition.

 

Section 7.05 Dispositions. Make any Disposition (other than any Casualty or
Condemnation) or enter into any agreement to make any Disposition, except:

 

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) Dispositions of inventory in the ordinary course of business;

 

(c) Dispositions of equipment or real property in the ordinary course of
business to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably applied to the purchase price of similar replacement
property within 180 days of such Disposition;

 

102



--------------------------------------------------------------------------------

(d) Dispositions of property by a Subsidiary of the Company to the Company or a
Subsidiary Guarantor;

 

(e) Dispositions permitted by Section 7.04;

 

(f) Dispositions pursuant to a non-exclusive licensing arrangement entered into
by the Company or any of its Subsidiaries with respect to any of its
intellectual property in the ordinary course of its business consistent with
past practice;

 

(g) Dispositions not otherwise permitted pursuant to this Section 7.05 provided
(i) the Disposition is for not less than the fair market value of such assets,
(ii) the consideration received by the Company or applicable Subsidiary consists
of at least 75% cash, (iii) the net book value of such assets, together with the
net book value of all other assets Disposed of pursuant to this clause (g), does
not exceed $2,500,000 over the term of this Agreement, and (iv) immediately
prior to and after giving effect to such Disposition no Default shall have
occurred and be continuing; and

 

(h) Dispositions of certain assets located in Clinton, South Carolina and
Toluca, Mexico pursuant to the plan of merger and restructuring of the assets of
Consolidated Fabricators, provided no Default shall have occurred and be
continuing at the time of such Dispositions.

 

Section 7.06 Restricted Payments. Declare or make any Restricted Payment or
incur any obligation contingent or otherwise to do so, or make any Equity
Issuance or sell any Equity Interests, except that:

 

(a) the Consolidated Parties may declare and pay dividends and distributions
payable solely in common stock or other common Equity Interests of such
Consolidated Party; and

 

(b) so long as at the time of such purchase (and after giving effect thereto)
there shall exist no Default, the Company may repurchase its common stock from
any Management Investor (i) with proceeds of the key-man life insurance
maintained on the life of such Management Investor, or (ii) with cash in an
aggregate amount for all Management Investors not exceeding $500,000 in any
year;

 

(c) the Company or any of its Subsidiaries may make payments to the Sponsor in
accordance with the Management Agreement;

 

(d) (i) any Subsidiary of the Company may make Restricted Payments to the
Company or any Subsidiary Guarantor and (ii) any Subsidiary that is not
Wholly-Owned may make Restricted Payments to its shareholders generally so long
as the Company or its Subsidiary that owns the equity interest in the Subsidiary
making such Restricted Payment receives at least it proportionate share thereof
(based upon its relative holding of the equity interests in the Subsidiary
making such Restricted Payment);

 

103



--------------------------------------------------------------------------------

(e) the Company and its Subsidiaries may make repurchases of Equity Interests of
the Company deemed to occur upon the exercise of stock options if such Equity
Interests represents a portion of the exercise price thereof and so long as no
cash is paid or distributed by the Company or any of its Subsidiaries in
connection therewith; and

 

(f) the Company may issue or sell common stock of the Company, provided no
Default will result from such issuance or sale.

 

Section 7.07 Amendment of Organizational Documents and Management Agreement.
Amend (a) its Organization Documents in any manner materially adverse to the
Lenders or (b) the Management Agreement if such amendment (i) would directly or
indirectly increase the fees or other amounts paid to the Sponsor by the Company
or its Subsidiaries or (ii) would be materially adverse to the Lenders.

 

Section 7.08 Change in Nature of Business. Engage in any business activity
except the business of designing, engineering, fabricating, installing and
servicing equipment for gas turbine power plants and industrial operations and
business activities that are reasonable extensions thereof and activities
reasonably incidental thereto.

 

Section 7.09 Transactions with Affiliates. Engage in any transaction or series
of transactions with any Affiliate of any Consolidated Party other than (i)
transactions expressly permitted by Sections 7.02, 7.03, 7.04, 7.05 and 7.06,
(ii) transactions consisting of the Company and its Subsidiaries entering into
and making payments and issuing options under employee benefit plans, stock
option plans, indemnification provisions and other similar compensatory
arrangement with officers, employees and directors of the Company and its
Subsidiaries; (iii) transactions exclusively between or among the Company and
one or more Subsidiary Guarantors that are Wholly-Owned Subsidiaries and not
Foreign Subsidiaries or exclusively between or among such Subsidiary Guarantors;
(iv) purchases of materials by the Company and its Subsidiaries at prevailing
market prices in the ordinary course of business consistent with past practices
from Edgen Corp.; and (v) so long as no Default has occurred and is continuing,
other transactions in the ordinary course of its business on terms and
conditions as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with an independent, unrelated third party.

 

Section 7.10 Limitations on Restricted Actions. Enter into or create or
otherwise cause to exist or become effective any agreement or arrangement, other
than the Loan Documents, that: (a) limits the ability (i) of any Consolidated
Party to make Restricted Payments to any Domestic Loan Party, (ii) of any
Consolidated Party to act as a guarantor and pledge its assets pursuant to the
Loan Documents or (iii) of any Consolidated Party to create, incur, assume or
suffer to exist Liens in favor of the Secured Parties on property of such
Person; provided, however, that this clause (iii) shall not prohibit (A) any
negative pledge incurred in connection with or provided in favor of any holder
of Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness, (B) any negative pledge incurred in connection with or provided in
favor of any holder of Indebtedness permitted under Section 7.03(g) solely to
the extent any such negative pledge relates to the property of Foreign
Subsidiaries, (C) customary provisions restricting

 

104



--------------------------------------------------------------------------------

subletting or assignment of any lease governing any leasehold interest of the
Company or any of its Subsidiaries, (D) customary provisions restricting
assignment of any licensing agreement (in which the Company or any of its
Subsidiaries is the licensee) or other contract entered into by the Company or
any of its Subsidiaries in the ordinary course of business and (E) any operating
lease or capital lease, insofar as the provisions thereof limit grants of as
security interest in, or other assignments of, the related leasehold interest to
any other Person; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

 

Section 7.11 Sale-Leasebacks; Off-Balance Sheet Obligation. Enter into any Sale
and Leaseback Transaction or Off-Balance Sheet Obligation, unless such Sale and
Leaseback Transaction or Off-Balance Sheet Obligation constitutes Indebtedness
permitted by Section 7.03(e).

 

Section 7.12 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

Section 7.13 Impairment of Security Interests. Take or omit to take any action
which action or omission might or would materially impair the security interests
in favor of the Secured Parties with respect to the Collateral or (b) grant to
any Person (other than the Administrative Agent pursuant to the Collateral
Documents) any interest whatsoever in the Collateral, except for the
non-possessory Liens permitted under Section 7.01.

 

Section 7.14 Ownership of Subsidiaries and Other Restrictions Relating to the
Subsidiaries. Notwithstanding any other provision of this Agreement, permit any
Person (other than the Company or any Wholly-Owned Subsidiary) to own any Equity
Interests of any Subsidiary of the Company except for Subsidiaries that are also
joint ventures in existence on the Closing Date or otherwise permitted pursuant
to this Agreement.

 

Section 7.15 Fiscal Year. Change its fiscal year unless such change is not
materially adverse in any respect to the Lenders.

 

Section 7.16 Consolidated Capital Expenditures. Make, or become legally
obligated to make any Consolidated Capital Expenditure, except for Consolidated
Capital Expenditures determined on a consolidated basis in accordance with GAAP
not exceeding $3,000,000 in the aggregate for the Consolidated Parties during
each fiscal year; provided, however, to the extent that Capital Expenditures
made by the Company and its Subsidiaries during any Fiscal Year (or portion
thereof) are less than the maximum amount permitted to be made for such Fiscal
Year (or portion thereof), 50% of such unused amount (each such amount, a
“carry-forward amount”) may be carried forward to the immediately succeeding
Fiscal Year and utilized to make consolidated Capital Expenditures in such
succeeding Fiscal Year in the event the amount permitted in such succeeding
Fiscal Year has been used (it being understood and agreed that no carry-forward
amount may be carried beyond the Fiscal Year immediately succeeding the Fiscal

 

105



--------------------------------------------------------------------------------

Year in which it arose and that no portion of the carry-forward amount available
for any Fiscal Year may be used until the entire amount of Consolidated Capital
Expenditures permitted to be made in such Fiscal Year (without giving effect to
such carry-forward amount) shall be made.

 

Section 7.17 Financial Covenants.

 

(a) Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
of the Company and its Consolidated Subsidiaries at any time during (but
measured on the last day of) any Four-Quarter Period ending during the periods
set forth below to be greater than the ratios for such periods set forth below.

 

From the Closing Date

through June 30, 2005

   3.00 to 1.00

From July 1, 2005

through December 31, 2005

   2.75 to 1.00

From January 1, 2006

through March 31, 2006

   2.50 to 1.00

From April 1, 2006

through June 30, 2006

   2.25 to 1.00 From July 1, 2006 and thereafter    2.00 to 1.00

 

(b) Minimum Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio of the Company and its Consolidated Subsidiaries at
any time during (but measured on the last day of) any Four-Quarter Period to be
less than 1.35 to 1.00.

 

(c) Minimum Consolidated Asset Coverage Ratio. Permit the Consolidated Asset
Coverage Ratio of the Company and its Consolidated Subsidiaries as of the last
day of any fiscal quarter to be less than 1.00 to 1.00.

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01 Events of Default. Any of the following shall constitute an Event
of Default:

 

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any commitment or other fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

106



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company or any other Loan Party fails to perform or
observe any term, covenant or agreement contained in any Section 6.01, 6.03,
6.05, 6.07, 6.10, 6.11, 6.12, 6.13, or Article VII; or

 

(c) Other Defaults. The Company or any other Loan Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Loan Document on its part to be performed or observed
and such failure continues for 30 days or more after the earlier of (i) any
Responsible Officer has knowledge of such failure or (ii) receipt of written
notice by the Company of such failure from the Administrative Agent or the
Required Lenders; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, shall be incorrect or
misleading in any material respect when made or deemed made; or

 

(e) Cross-Default. (i) Any Consolidated Party (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries), to cause,
with the giving of notice if required, such Indebtedness to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable; or (ii) any Consolidated Party fails in the performance or
observance (beyond the applicable grace period with respect thereto, if any) of
any Material Contract (other than those covered in clause (i) hereof) and (A)
such default together with any other such defaults, has a Material Adverse
Effect, whether as a result of termination or cancellation of such Material
Contract or otherwise, or (B) such default (1) is not reasonably subject to cure
by the Consolidated Parties and not reasonably likely to be waived by the other
contracting party, (2) would permit the other contracting party to cancel or
terminate such Material Contract and (3) such termination or cancellation could
reasonably be expected to have a Material Adverse Effect; or

 

(f) Insolvency Proceedings, Etc. Any Consolidated Party other than an Immaterial
Subsidiary (i) institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors or
(ii) applies for or consents to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the

 

107



--------------------------------------------------------------------------------

application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Consolidated Party other than an
Immaterial Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h) Judgments. There is entered against any Consolidated Party other than an
Immaterial Subsidiary (i) a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) and enforcement proceedings are commenced by any creditor upon such
judgment or order, and such enforcement proceeding shall not have been vacated,
discharge or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Consolidated Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) any Consolidated Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any Consolidated Party in an aggregate amount
in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Except in each case to the extent resulting
from the failure of the Administrative Agent to retain possession of the
applicable Pledged Equity Interest, any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations and
termination of this Agreement, ceases to be in full force and effect; or any
Loan Party or any other Person contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document, or in the case of any Lien covering any
material portion of the Collateral granted pursuant to any Collateral Document
(including any Lien granted after the Closing Date in accordance with Section
6.11 or 6.12) in favor of the Administrative Agent, such Lien ceases to have the
priority purported to be granted under such Collateral Document or is declared
by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect; or

 

(k) Change of Control. There occurs any Change of Control.

 

108



--------------------------------------------------------------------------------

Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing without waiver, the Administrative Agent shall, at the request of,
or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

 

(c) require that the Company or any other Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Revolving Amount
thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, including, without
limitation, all rights and remedies existing under the Collateral Documents and
all rights and remedies against any Subsidiary Guarantor and any Borrower;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received by the Administrative Agent on account of the Obligations shall be
applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III hereof and Section 2.5 of the Subsidiary Guaranty) payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuer (including fees, charges and disbursements of counsel
to the respective Lenders and the L/C Issuer (including fees and time charges
for attorneys who may be employees of any Lender of the L/C Issuer) and amounts
payable under Article III hereof and Section 2.5 of the Subsidiary Guaranty),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

 

109



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, ratably (i) to the payment of that portion of the Obligations
constituting unpaid principal of the Loans and the L/C Borrowings, ratably among
the Lenders in proportion to the respective amounts described in this subclause
(i) to this clause Fourth held by them and (ii) to payment of that portion of
the Obligations constituting amounts owing under or in respect of Secured Swap
Contracts, ratably among the Swap Banks in proportion to the respective amounts
described in this subclause (ii) to this clause Fourth held by them.

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

Section 9.01 Appointment and Authority.

 

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower or any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.

 

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.

 

110



--------------------------------------------------------------------------------

Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

111



--------------------------------------------------------------------------------

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to

 

112



--------------------------------------------------------------------------------

each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers or Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

 

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the

 

113



--------------------------------------------------------------------------------

Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10 Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration, termination or Cash Collateralization of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders;

 

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h); and

 

114



--------------------------------------------------------------------------------

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and the
applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, then each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) or any scheduled or mandatory reduction of the Commitments hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) amend Sections 1.07, 1.08, 1.09 or 2.05 or the definition of “Alternative
Currency” without the written consent of the Alternative Currency Lender;

 

115



--------------------------------------------------------------------------------

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(h) release all or substantially all of Subsidiary Guarantors without the
written consent of each Lender, or release all or substantially all of the
Collateral in any transaction or series of related transactions except as
specifically permitted by the Loan Documents without the written consent of each
Lender (it being understood that any agreement to subordinate some or all of the
Liens under the Loan Documents shall not be considered a release of all or
substantially all the Collateral);

 

(i) waive, extend the time for, reduce the amount of or modify the manner of
application of proceeds of any mandatory prepayment required by Section
2.06(b)(iii) or Section 6.07(b) without the prior written consent of Lenders
holding in the aggregate at least a majority of the outstanding principal amount
of the Term Loans; or

 

(j) provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it, (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement, (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document, and (iv)
each of the Fee Letter and the Commitment Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender. Upon delivery by the Company of each
Compliance Certificate of Responsible Officers certifying supplements to the
Schedules to this Agreement pursuant to Section 6.02(b), the schedule
supplements attached to each such certificate shall be incorporated into and
become a part of and supplement Schedules 5.08, 5.12, 5.15 and 5.25 hereto, as
applicable, and the Administrative Agent may attach such schedule supplements to
such Schedules, and each reference to such Schedules shall mean and be a
reference to such Schedules, as supplemented pursuant thereto.

 

Section 10.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Company, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

116



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

 

117



--------------------------------------------------------------------------------

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the Borrowers even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrowers shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers, except to the extent such
losses, costs, expenses or liabilities result from the gross negligence or
willful misconduct on the part of such Person. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

 

Section 10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or the L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”)

 

118



--------------------------------------------------------------------------------

against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
NOTWITHSTANDING ANY OTHER TERM OR PROVISION OF THIS AGREEMENT TO THE CONTRARY,
NO FOREIGN SUBSIDIARY THAT IS A DESIGNATED BORROWER SHALL HAVE ANY OBLIGATION TO
INDEMNIFY THE AGENT OR ANY LENDER FOR THE OBLIGATIONS OF ANY OTHER BORROWER
HEREUNDER AND NONE OF THE OBLIGATIONS OF THE BORROWERS HEREUNDER SHALL BE JOINT
WITH OR GUARANTIED BY ANY DESIGNATED BORROWER THAT IS A FOREIGN SUBSIDIARY
(WHETHER OR NOT ANY PROVISION HEREUNDER EXPRESSLY STATES THAT IT IS SUBJECT TO
THE LAST SENTENCE OF THIS SECTION 10.04(b)).

 

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the

 

119



--------------------------------------------------------------------------------

Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent or the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

Section 10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors

 

120



--------------------------------------------------------------------------------

and assigns permitted hereby, except no Borrower may assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loan
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000 in the
case of any assignment of any rights or obligations in respect of the Revolving
Loan or $1,000,000 in the case of any assignment of any rights or obligations of
the Term Loan, in each case, unless the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swing Line Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

 

121



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Agent
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, each Borrower (at it expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers and the L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or a Borrower or any of a Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal

 

122



--------------------------------------------------------------------------------

solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant.
Subject to subsection (e) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender; provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e) Limitations Upon Participation Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

 

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America shall resign as Administrative Agent in accordance with
Section 9.06 and shall, consequently, resign as L/C Issuer and Swing Line
Lender. In the event of any such resignation as L/C Issuer and Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C

 

123



--------------------------------------------------------------------------------

Issuer or Swing Line Lender, as the case may be. If Bank of America resigns as
L/C Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

Section 10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ partners,
directors, officers, employees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have authority over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Law or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company or any of its Subsidiaries or Affiliates. For purposes of this Section,
“Information” means all information received from the Company or any Subsidiary
relating to the Company or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a nonconfidential basis prior to disclosure by
the Company or any Subsidiary; provided, in the case of information received
from the Company or any Subsidiary after the date hereof, such information that
is not clearly identified as “public” at the time of delivery shall be treated
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final,

 

124



--------------------------------------------------------------------------------

in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrowers against any and all of the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrowers may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

Section 10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

Section 10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the

 

125



--------------------------------------------------------------------------------

Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

Section 10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.13 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO

 

126



--------------------------------------------------------------------------------

THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.15 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 10.16 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Borrowers
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the

 

127



--------------------------------------------------------------------------------

Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Administrative Agent from any Borrower in the
Agreement Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the applicable Borrower (or to any other Person who
may be entitled thereto under applicable law).

 

Section 10.17 USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with such Act.

 

128



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC.,

a Delaware corporation, as a Borrower

By:  

/s/ James P. Wilson

--------------------------------------------------------------------------------

Name:   James P. Wilson Title:   Chief Financial Officer and V.P. of Finance
GLOBAL POWER EQUIPMENT (SHANGHAI) COMPANY, LTD., a limited liability company
organized under the laws of the People’s Republic of China, as a Designated
Borrower By:  

/s/ Larry D. Edwards

--------------------------------------------------------------------------------

Name:   Larry D. Edwards Title:   Chairman DELTAK POWER EQUIPMENT (CHINA) CO.
LTD., a joint venture organized under the laws of the People’s Republic of
China, as a Designated Borrower By:  

/s/ Monte E. Ness

--------------------------------------------------------------------------------

Name:   Monte E. Ness Title:   Chairman BRADEN-EUROPE B.V., a Netherlands
corporation, as a Designated Borrower By:  

/s/ Larry D. Edwards

--------------------------------------------------------------------------------

Name:   Larry D. Edwards Title:   Supervisory Director

 

S - 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ David A. Johanson

--------------------------------------------------------------------------------

Name:   David A. Johanson Title:   Vice President

US BANK NATIONAL ASSOCIATION, as

Syndication Agent

By:  

/s/ Peter I. Bystol

--------------------------------------------------------------------------------

Name:   Peter I. Bystol Title:   Assistant Vice President

BANK OF OKLAHOMA, N.A., as

Managing Agent

By:  

/s/ Jamey C. Webb

--------------------------------------------------------------------------------

Name:   Jamey C. Webb Title:   Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Alternative Currency Lender and
Swing Line Lender By:  

/s/ David G. Lamb

--------------------------------------------------------------------------------

Name:   David G. Lamb Title:   Vice President



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Peter I. Bystol

--------------------------------------------------------------------------------

Name:  

Peter I. Bystol

Title:  

Assistant Vice President



--------------------------------------------------------------------------------

BANK OF OKLAHOMA, N.A., as a Lender By:  

/s/ Jamey C. Webb

--------------------------------------------------------------------------------

Name:  

Jamey C. Webb

Title:  

Assistant Vice President



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA INC., as a Lender By:  

/s/ Rockwell Lowe

--------------------------------------------------------------------------------

Name:  

Rockwell Lowe

Title:  

Vice President



--------------------------------------------------------------------------------

M&I MARSHALL & ILSLEY BANK, as a Lender By:  

/s/ Ronald J. Carey

--------------------------------------------------------------------------------

Name:  

Ronald J. Carey

Title:  

Vice President

By:  

/s/ Stephen E. Kalmer

--------------------------------------------------------------------------------

Name:  

Stephen E. Kalmer

Title:  

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 1, 2004
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Global Power Equipment Group Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing
Agent.

 

The Company hereby requests (select one):

 

¨    A Borrowing of Revolving Loans    ¨    A conversion or continuation of
Loans

 

1. On                                          (a Business Day).

2. In the amount of $                     

3. Comprised of                             .

[Type of Loan requested]

4. For Eurocurrency Rate Loans: with an Interest Period of      months.

 

The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:             ,         

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 1, 2004
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Global Power Equipment Group Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing
Agent.

 

The undersigned hereby requests a Swing Line Loan:

 

1. On                                          (a Business Day).

2. In the amount of $                     .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ALTERNATIVE CURRENCY LOAN NOTICE

 

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 1, 2004
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Global Power Equipment Group Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing
Agent.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

¨    A Borrowing of Alternative Currency Loans    ¨    A conversion or
continuation of Loans

 

1. On                                          (a Business Day).

2. In the amount of                     .

3. Comprised of                             .

[Type of Committed Loan requested]

4. In the following currency:                     

5. For Eurocurrency Rate Loans: with an Interest Period of      months.

6. On behalf of                                          [insert name of
applicable Designated Borrower].

 

The Alternative Currency Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.05(a) of the Agreement.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

C - 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                     ,

 

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 1, 2004
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Global Power Equipment Group Inc., a Delaware
corporation (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing
Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Company, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of the
Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Company
during the accounting period covered by the attached financial statements.

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

 

—or—

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4. The representations and warranties of (i) the Borrowers contained in Article
V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

 

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

GLOBAL POWER EQUIPMENT GROUP INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

 

Financial Statements

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.16– Consolidated Capital Expenditures.

 

A.

   Consolidated Capital Expenditures made during fiscal year to date:    $
                    

B.

   Consolidated Capital Expenditures that could have made during prior fiscal
year but which were not made multiplied by 50%:    $                     

C.

   Maximum permitted Consolidated Capital Expenditures ($3,000,000 + Line I.B.):
   $                     

D.

   Excess (deficient) for covenant compliance (Line I.C – I.A):    $
                    

 

II. Section 7.17(a) – Consolidated Leverage Ratio.

 

A.

   Consolidated Funded Indebtedness at Statement Date:    $                     

B.

   Available Cash at Statement Date    $                     

C.

   Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):       

 

1.    Consolidated Net Income for Subject Period:    $                      2.
   Consolidated Interest Charges for Subject Period:    $                     
3.    Provision for income taxes for Subject Period:    $                     
4.    Depreciation expenses for Subject Period:    $                      5.   
Amortization expenses for Subject Period:    $                      6.   
Restructuring expenses and transaction and transaction expenses for Subject
Period:    $                      7.    Contingent transaction expenses for
Subject Period:    $                      8.    Non-recurring non-cash expenses
for Subject Period:    $                      9.    Non-cash write-offs and
write downs for Subject Period    $                      10.    Non-cash losses
or deductions from change in accounting principles for Subject Period:    $
                     11.    Non-cash losses relating to foreign currency and
hedging for Subject Period:    $                      12.    Income tax credits
for Subject Period:    $                      13.    Non-cash additions to
Consolidated Net Income for Subject Period:    $                     

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

14.   

Consolidated EBITDA

(Lines II.C.1+2+3+4+5+6+7+8+9+10+11–12–13):

   $                     

 

D.

  

   Consolidated Leverage Ratio

   (Line II.A – Line II.B ÷ Line II.C):

            to 1

 

Maximum permitted:

 

From the Closing Date through June 30, 2005   3.00 to 1.00 From July 1, 2005
through December 31, 2005   2.75 to 1.00 From January 1, 2006 through March 31,
2006   2.50 to 1.00 From April 1, 2006 through June 30, 2006   2.25 to 1.00 From
July 1, 2006 and thereafter   2.00 to 1.00

 

III. Section 7.17 (b) – Consolidated Fixed Charge Coverage Ratio.

 

A.

   Consolidated EBITDA for Subject Period (From Line II.C. above):    $
                    

B.

   Consolidated Fixed Charges for Subject Period:             1.    Consolidated
Interest Charges for Subject Period    $                           2.   
Consolidated Scheduled Debt Payments for Subject Period    $
                          3.    Restricted Payments for Subject Period    $
                          4.    Consolidated Fixed Charges for Subject Period
(III.B. 1 + 2 + 3)    $                     

C.

   Consolidated Capital Expenditures for Subject Period    $
                    

D.

   Line III.A. – Line III.C.    $                     

 

Consolidated Fixed Charge Coverage Ratio

(Line III.D. ÷ Line III.B.):

            to 1

 

Minimum required: 1.35 to 1.00

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.    Section 7.17(c) – Consolidated Asset Coverage Ratio.        A.    Net
Eligible Receivables at Statement Date:    $                      B.    Net
Eligible Inventory at Statement Date:    $                      C.    Net Fixed
Assets at Statement Date    $                     

Consolidated Funded Indebtedness at Statement Date

(From Line II.A above)

   $                     

 

Consolidated Asset Coverage Ratio

(Line IV.A + Line IV.B + Line IV.C ÷ Line IV.D):

            to 1

 

Maximum permitted:   1.00 to 1.00

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities1) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

__________________________________________

2.

 

Assignee:

 

__________________________________________ [and is an Affiliate/Approved Fund of
[identify Lender]2]

3.

 

Borrower(s):

 

__________________________________________

4.

 

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

--------------------------------------------------------------------------------

1 Include all applicable subfacilities.

2 Select as applicable.

 

E - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

5.

  Credit Agreement:    Credit Agreement, dated as of October 1, 2004, among
Global Power Equipment Group Inc., the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender, US Bank
National Association, as Syndication Agent, and Bank of Oklahoma, N.A., as
Managing Agent.

6.

 

Assigned Interest:3

 

Facility Assigned4

--------------------------------------------------------------------------------

  

Aggregate

Amount of

Commitment/
Loans

for all Lenders*

--------------------------------------------------------------------------------

  

Amount of

Commitment/Loans

Assigned*

--------------------------------------------------------------------------------

  

Percentage

Assigned of

Commitment/Loans5

--------------------------------------------------------------------------------

     CUSIP Number


--------------------------------------------------------------------------------

___________    $ ___________    $ ___________    ___________ %      ___________
   $ ___________    $ ___________    ___________ %      ___________    $
___________    $ ___________    ___________ %     

 

[7. Trade Date:                     ]6

 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).

5 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]7 Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Title:

[Consented to:]8

GLOBAL POWER EQUIPMENT GROUP INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

7 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

8 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

E - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

 

EXHIBIT F

 

SUBSIDIARY GUARANTY AGREEMENT

 

This SUBSIDIARY GUARANTY AGREEMENT, dated as of October 1, 2004 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by EACH OF THE PARTIES SIGNATORY HERETO (such
signatories, together with the Additional Guarantors (as defined in Section 5.6)
are collectively referred to as the “Guarantors” and individually as a
“Guarantor”), in favor of BANK OF AMERICA, N.A., as administrative and
collateral agent (in such capacity, the “Administrative Agent”) for each of the
Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof,
among Global Power Equipment Group Inc., a Delaware corporation, (the
“Company”), certain Subsidiaries of the Company, as borrowers (together with the
Company, the “Borrowers”), the various financial institutions as are, or may
from time to time become, parties thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing
Agent, (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and the other Loan
Documents referred to therein, the Secured Parties have agreed to make Credit
Extensions and other financial accommodations available to or for the benefit of
the Borrowers; and

 

WHEREAS, each of the Guarantors is a Subsidiary of the Company and will receive
substantial direct and indirect benefits from the Credit Agreement and the
Credit Extensions and other financial accommodations to be made or issued
thereunder;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Borrowers
pursuant to the Credit Agreement, each Guarantor agrees, for the benefit of each
Secured Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Additional Guarantors” is defined in Section 5.6(b).

 

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

F-1

Subsidiary Guarantee



--------------------------------------------------------------------------------

“Borrowers” is defined in the first recital.

 

“Company” is defined in the first recital.

 

“Credit Agreement” is defined in the first recital.

 

“Guaranteed Obligations” is defined in Section 2.1.

 

“Guarantor” and “Guarantors” are defined in the preamble.

 

“Post Petition Interest” is defined in Section 2.4(b)(ii).

 

“Subordinated Obligations” is defined in Section 2.4(b).

 

“Termination Date” means the date on which all of the following events have
occurred:

 

(a) the Guaranteed Obligations (other than the indemnities described herein and
in Section 10.04 of the Credit Agreement and any other indemnities set forth in
any other Loan Document, in each case which are not then due and payable) and
all other amounts payable under this Agreement have been paid in full in cash;

 

(b) the Availability Period shall have terminated or expired without
reinstatement; and

 

(c) all Letters of Credit shall have terminated or expired or been Cash
Collateralized or otherwise provided for in a manner reasonably acceptable to
the L/C Issuer and all Secured Swap Contracts to which a Swap Bank is a party
shall have terminated or expired without reinstatement (or such Swap Bank shall
have agreed in writing that the obligations under such Swap Contract are no
longer secured under any Collateral Document).

 

1.2 Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

 

1.3 Other Interpretive Provisions. The rules of construction in Section 1.02 of
the Credit Agreement shall be equally applicable to this Agreement.

 

ARTICLE II

GUARANTY

 

2.1 Guaranty; Limitation of Liability. Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct

 

-2-

Subsidiary Guaranty



--------------------------------------------------------------------------------

or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, all reasonable fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

 

(a) Each Guarantor, and by its acceptance of the benefits of this Agreement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Agreement and the Obligations of
each Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Debtor Relief Laws, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar Law to the extent applicable to
this Agreement and the Obligations of each Guarantor hereunder. To effectuate
the foregoing intention, the Administrative Agent, the other Secured Parties and
the Guarantors hereby irrevocably agree that the Obligations of each Guarantor
under this Agreement at any time shall be limited to the maximum amount as will
result in the Obligations of such Guarantor under this Agreement not
constituting a fraudulent transfer or conveyance.

 

(b) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Agreement or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by Law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

 

2.2 Guaranty Absolute. Each Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Secured Party with respect thereto. The
Obligations of each Guarantor under or in respect of this Agreement are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Agreement, irrespective of whether any action is brought against the Company or
any other Loan Party or whether the Company or any other Loan Party is joined in
any such action or actions. This Agreement is an absolute and unconditional
guaranty of payment when due, and not of collection, by each Guarantor jointly
and severally with any other Guarantor of the Guaranteed Obligations. The
liability of each Guarantor under this Agreement shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
(to the extent permitted by

 

-3-

Subsidiary Guaranty



--------------------------------------------------------------------------------

applicable Laws) any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
any other Loan Party or its assets or any resulting release or discharge of any
Guaranteed Obligation;

 

(f) the existence of any claim, setoff or other right which any Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;

 

(g) any invalidity or unenforceability relating to or against the Company or any
other Loan Party for any reason of the whole or any provision of any Loan
Document, or any provision of applicable Law purporting to prohibit the payment
or performance by the Borrowers of the Guaranteed Obligations;

 

(h) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

-4-

Subsidiary Guaranty



--------------------------------------------------------------------------------

(i) the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release or reduction of liability of any
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(j) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Company or any other Loan Party
or otherwise, all as though such payment had not been made.

 

2.3 Waivers and Acknowledgments.

 

(a) Each Guarantor hereby unconditionally and irrevocably waives, to the extent
permitted by Law, promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Agreement and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral.

 

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) Each Guarantor hereby unconditionally and irrevocably waives (to the extent
permitted by applicable Law) (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of setoff or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Agreement, foreclose under any mortgage by nonjudicial
sale (to the extent such sale is permitted by applicable Law), and each
Guarantor hereby waives any defense to the recovery by the Administrative Agent
and the other Secured Parties against such Guarantor of any deficiency after
such nonjudicial sale and any defense or benefits that may be afforded by
applicable Law.

 

-5-

Subsidiary Guaranty



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.2 and this Section 2.3 are
knowingly made in contemplation of such benefits.

 

2.4 Subordination. (a) Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower, any other Guarantor or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Agreement or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution (pursuant to Section 2.1(c) or
otherwise) or indemnification and any right to participate in any claim or
remedy of any Secured Party against the Borrowers, any other Guarantor or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrowers, any other
Guarantor or any other insider guarantor, directly or indirectly, in cash or
other property or by setoff or in any other manner, payment or security on
account of such claim, remedy or right, unless and until the Termination Date
has occurred.

 

(b) Each Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party, including pursuant
to Section 2.1(c) (collectively, the “Subordinated Obligations”), is hereby
subordinated to the prior payment in full in cash of the Obligations of such
other Loan Party under the Loan Documents to the extent and in the manner
hereinafter set forth in this Section 2.4(b):

 

(i) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of a proceeding under any
Debtor Relief Law, whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) of each other Loan Party before such
Guarantor receives payment of any Subordinated Obligations of such other Loan
Party.

 

(ii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to such Guarantor from any other
Loan Party as trustee

 

-6-

Subsidiary Guaranty



--------------------------------------------------------------------------------

for the Secured Parties and deliver such payments to the Administrative Agent
for application to the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Agreement.

 

(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of any Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to such Guarantor and
to apply any amounts received thereon to the Guaranteed Obligations (including
any and all Post Petition Interest), and (B) to require any Guarantor (1) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations due to such Guarantor and (2) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

(iv) In the event of any conflict between the provisions of this Section 2.4(b)
and the provisions of Annex A of any Pledged Note (as defined in the Pledge
Agreement), the provisions of such Annex A shall govern.

 

(c) If any amount shall be paid to any Guarantor in violation of this Section
2.4 at any time prior to the Termination Date, such amount shall be received and
held in trust for the benefit of the Secured Parties, shall be segregated from
other property and funds of such Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Agreement thereafter arising.

 

(d) If the Termination Date shall have occurred, the Administrative Agent will,
at any Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Agreement.

 

2.5 Payments Free and Clear of Taxes, Etc. Any and all payments made by any
Guarantor under or in respect of this Agreement or any other Loan Document shall
be made, in accordance with Section 3.01 of the Credit Agreement.

 

-7-

Subsidiary Guaranty



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Each Guarantor hereby makes each representation and warranty made in the Loan
Documents by the Company or the Designated Borrowers with respect to such
Guarantor and each Guarantor hereby further represents and warrants as follows:

 

3.1 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

3.2 Independent Credit Analysis. Such Guarantor has, independently and without
reliance upon any Secured Party and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is or is to be a
party, and such Guarantor has established adequate means of obtaining from each
other Loan Party on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 

ARTICLE IV

COVENANTS

 

4.1 Performance of Loan Documents. Each Guarantor covenants and agrees that
until the Termination Date, such Guarantor will perform and observe, and cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Company has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.1 Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

5.2 No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.

 

5.3 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final in
whatever currency) at any time held and other obligations (in

 

-8-

Subsidiary Guaranty



--------------------------------------------------------------------------------

whatever currency) at any time owing by, such Secured Party to or for the credit
or the account of any Guarantor against any and all of the Obligations of such
Guarantor now or hereafter existing under this Agreement or any other Loan
Document to such Secured Party, irrespective of whether or not such Secured
Party shall have made any demand under this Agreement or any other Loan Document
and although such Obligations of such Guarantor may be contingent or unmatured
or are owed to a branch or office of such Secured Party different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Secured Party may
have. Each Secured Party agrees to notify such Guarantor and the Administrative
Agent promptly after any such setoff and application; provided, that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

5.4 Indemnification.

 

(a) Without limitation on any other Obligations of any Guarantor or remedies of
the Secured Parties under this Agreement, each Guarantor shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Secured Party, and
each Related Party of any of the foregoing, in the manner and to the extent set
forth in the Security Agreement.

 

(b) Without prejudice to the survival of any of the other agreements of any
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 2.1(a) (with
respect to enforcement expenses), the last sentence of Section 2.2, Section 2.5
and this Section 5.4 shall survive the payment in full of the Guaranteed
Obligations and all of the other amounts payable under this Agreement.

 

5.5 Continuing Guaranty. This Agreement is a continuing agreement and shall: (a)
remain in full force and effect until the Termination Date, (b) be binding upon
each Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Secured Parties and their successors, transferees and
assigns.

 

5.6 Amendments, etc.; Additional Guarantors; Successors and Assigns; Release.
(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Guarantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent (with the
written consent of the Required Lenders or all Lenders, as applicable) and, with
respect to any such amendment, by the Guarantors, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b) Upon the execution and delivery by any Person of a Joinder Agreement in
substantially the form of Exhibit G to the Credit Agreement, such Person shall
be referred to as an “Additional Guarantor” and shall be and become a Guarantor,
and each reference in this Agreement to “Guarantor” shall also mean and be a
reference to such Additional Guarantor.

 

-9-

Subsidiary Guaranty



--------------------------------------------------------------------------------

(c) This Agreement shall be binding upon each Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that no Guarantor may assign its obligations
hereunder without the prior written consent of the Administrative Agent.

 

(d) In the event that all of the Equity Interests of one or more Guarantors is
sold or otherwise disposed of or liquidated in compliance with the requirements
of the Credit Agreement (or such sale or other disposition has been approved in
writing by the Required Lenders (or all the Lenders if required by Section 10.01
of the Credit Agreement)), such Guarantor shall upon consummation of such sale
or other disposition (except to the extent that such sale or disposition is to
the Company or another Domestic Subsidiary thereof) be released from this
Agreement automatically and without further action and this Agreement shall, as
to each such Guarantor or Guarantors, terminate and have no further force or
effect (it being understood and agreed that the sale of one or more Persons that
own, directly or indirectly, all of the Equity Interests of any Guarantor shall
be deemed to be a sale of such Guarantor for the purposes of this Section
5.6(d)).

 

5.7 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to a Guarantor being delivered to such Guarantor in
care of the Company). All such notices and other communications shall be deemed
to be given or made at the times provided in Section 10.02 of the Credit
Agreement.

 

5.8 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

5.9 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

-10-

Subsidiary Guaranty



--------------------------------------------------------------------------------

(b) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

5.12 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE

 

-11-

Subsidiary Guaranty



--------------------------------------------------------------------------------

TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.

 

[Signature Page Follows]

 

-12-

Subsidiary Guaranty



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

DELTAK, L.L.C., a Delaware limited liability company, as a Guarantor By:  

/s/ Monte E. Ness

Name:

 

Monte E. Ness

Title:

 

President

 

BRADEN MANUFACTURING, L.L.C., a

Delaware limited liability company, as a Guarantor

By:  

/s/ Gene Schockemoehl

Name:

 

Gene Schockemoehl

Title:

 

President

 

DELTAK CONSTRUCTION SERVICES, INC.,

a Wisconsin corporation, as a Guarantor

By:  

/s/ Monte E. Ness

Name:

 

Monte E. Ness

Title:

 

President

 

BRADEN CONSTRUCTION SERVICES, INC.,

a Delaware corporation, as a Guarantor

By:  

/s/ Gene Schockemoehl

Name:

 

Gene Schockemoehl

Title:

 

President

 

ACKNOWLEDGED AND ACCEPTED:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ David A. Johanson

Name:

 

David A. Johanson

Title:

 

Vice President

 

Subsidiary Guaranty Signature Page



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

G-1

Form of Joinder Agreement



--------------------------------------------------------------------------------

 

EXHIBIT H

 

PLEDGE AGREEMENT

 

This PLEDGE AGREEMENT, dated as of October 1, 2004 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by GLOBAL POWER EQUIPMENT GROUP INC. a Delaware
corporation (the “Company”), and each of the Domestic Subsidiaries of the
Company signatory hereto (such signatories, together with the Additional
Pledgors (as defined in Section 7.2(b)) and the Company, are collectively
referred to as the “Pledgors” and individually as a “Pledgor”), in favor of BANK
OF AMERICA, N.A., as administrative and collateral agent (in such capacity, the
“Administrative Agent”) for each of the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Credit Agreement, dated as of the date hereof, among the
Company, certain Subsidiaries of the Company, as borrowers (together with the
Company, the “Borrowers”), the various financial institutions as are, or may
from time to time become, parties thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing Agent
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), and the other Loan Documents
referred to therein, the Secured Parties have agreed to make Credit Extensions
and other financial accommodations available to or for the benefit of the
Pledgors;

 

WHEREAS, as a condition precedent to the making of the initial Credit Extension
under the Credit Agreement, each Pledgor is required to execute and deliver this
Agreement; and

 

WHEREAS, each Pledgor has duly authorized the execution, delivery and
performance of this Agreement;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Borrowers
pursuant to the Credit Agreement, each Pledgor agrees, for the benefit of each
Secured Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Additional Pledgors” is defined in Section 7.2(b).

 

H-1

Pledge Agreement



--------------------------------------------------------------------------------

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

“Borrowers” is defined in the first recital.

 

“Credit Agreement” is defined in the first recital.

 

“Collateral” is defined in Section 2.1.

 

“Company” is defined in the preamble.

 

“Distributions” means all Equity Interest dividends, other dividends, including
liquidating dividends, Equity Interests resulting from (or in connection with
the exercise of) splits, reclassifications, warrants, options, non-cash
dividends and all other distributions (whether similar or dissimilar to the
foregoing) on or with respect to any Pledged Equity Interests or other Equity
Interests constituting Collateral, but shall not include Dividends.

 

“Dividends” means cash dividends and cash distributions with respect to any
Pledged Equity Interests made in the ordinary course of business and not as a
liquidating dividend.

 

“Equity Interests” means, with respect to any Person, all shares, interests,
participations or other equivalents (however, designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date.

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary of a Pledgor, the
pledge of all of whose Equity Interests as Collateral may result in material
adverse tax consequences to such Pledgor; provided, however, that for purposes
of this definition the term “Foreign Subsidiary” shall not include any
Subsidiary (i) which is properly treated as a partnership or branch of such
Pledgor or a Domestic Subsidiary of such Pledgor for United States federal
income tax purposes and (ii) the pledge of any part of whose Equity Interests as
Collateral could not reasonably be expected to result in material adverse tax
consequences to such Pledgor.

 

“Indemnitee” is defined in Section 6.5.

 

“Intercompany Note” means each intercompany promissory note among the
Consolidated Parties required under Section 7.03 of the Credit Agreement to be
pledged to the Administrative Agent, each of which shall be in substantially the
form attached hereto to as Exhibit A.

 

“LLC Agreement” means the limited liability company agreement, operating
agreement and other organizational document of a Securities Issuer which is a
limited liability company, as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

-2-

Pledge Agreement



--------------------------------------------------------------------------------

“Noticed Event of Default” shall mean (a) an Event of Default with respect to
the Company under Section 8.01(f) of the Credit Agreement and (b) any other
Event of Default in respect of which the Administrative Agent has given the
Company notice that such Event of Default constitutes a “Noticed Event of
Default.”

 

“Partnership Agreement” means the partnership agreement and other organizational
document of a Securities Issuer which is a partnership, as the same way be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Pledged Equity Interests” means all Pledged Shares, Pledged Partnership
Interests and Pledged Membership Interests.

 

“Pledged Membership Interests” is defined in Section 2.1(c).

 

“Pledged Notes” is defined in Section 2.1(a). The form of the original Pledged
Notes hereunder is attached as Exhibit A hereto.

 

“Pledged Partnership Interests” is defined in Section 2.1(c).

 

“Pledged Shares” is defined in Section 2.1(b).

 

“Pledgor” and “Pledgors” is defined in the preamble.

 

“Proceeds” is defined in the Security Agreement.

 

“Secured Obligations” is defined in the Security Agreement.

 

“Securities Act” is defined in Section 6.2.

 

“Securities Issuer” means any Person listed on Schedule I hereto (as such
Schedule may be supplemented from time to time pursuant to Section 4.1(b)
hereto) that has issued or may issue a Pledged Equity Interest or a Pledged
Note.

 

“Termination Date” is defined in the Security Agreement.

 

1.2 Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

 

1.3 UCC Definitions. Unless otherwise defined herein or the context otherwise
requires, terms for which meanings are provided in the UCC are used in this
Agreement, including its preamble and recitals, with such meanings.

 

1.4 Other Interpretive Provisions. The rules of construction in Section 1.02 of
the Credit Agreement shall be equally applicable to this Agreement.

 

-3-

Pledge Agreement



--------------------------------------------------------------------------------

 

ARTICLE II

PLEDGE

 

2.1 Grant of Security Interest. As security for the prompt and complete payment
and performance when due of all its Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the ratable
benefit of each Secured Party, and hereby creates a continuing security
interest, in favor of the Administrative Agent for the ratable benefit of each
Secured Party, in all of its right, title and interest in and to the following
property of such Pledgor, whether now or hereafter existing or acquired
(collectively, the “Collateral”):

 

(a) all promissory notes identified in Item A of Schedule I hereto (as such
Schedule may be supplemented from time to time pursuant to Section 4.1(b))
opposite the name of such Pledgor, including all Intercompany Notes, and all
other promissory notes issued from time to time to such Pledgor, as such
promissory notes are amended, modified, supplemented, restated or otherwise
modified from time to time and together with any promissory note taken in
extension or renewal thereof or substitution therefor (such promissory notes
being referred to herein as the “Pledged Notes”);

 

(b) all issued and outstanding shares of capital stock of each Securities Issuer
which is a corporation (or similar type of issuer) identified in Item B of
Schedule I hereto (as such Schedule may be supplemented from time to time
pursuant to Section 4.1(b)) opposite the name of such Pledgor and all additional
shares of capital stock of any such Securities Issuer from time to time acquired
by such Pledgor in any manner (other than voting capital stock in any direct
Foreign Subsidiary, in which case, only 65% of the issued and outstanding shares
of the voting capital stock in such direct Foreign Subsidiary shall constitute
Collateral), and the certificates (if any) representing such shares of capital
stock (such shares of capital stock being referred to herein as the “Pledged
Shares”);

 

(c) all Equity Interests of each Securities Issuer which is a limited liability
company or partnership identified in Item C or Item D, respectively, of Schedule
I hereto (as such Schedule may be supplemented from time to time pursuant to
Section 4.1(b)) opposite the name of such Pledgor and all additional Equity
Interests of any such Securities Issuer from time to time acquired by such
Pledgor in any manner (other than voting Equity Interests in any direct Foreign
Subsidiary, in which case, only 65% of the voting Equity Interests in such
Foreign Subsidiary shall constitute Collateral), including, in each case, (i)
all rights of such Pledgor under the LLC Agreement or Partnership Agreement, as
the case may be, of such Securities Issuer, (ii) all rights (but not
obligations) of such Pledgor as a member or partner thereof, as the case may be,
and all rights to receive Dividends and Distributions from time to time
received, receivable, or otherwise distributed thereunder, (iii) all claims of
such Pledgor for damages arising out of or for breach of or default under such
LLC Agreement or Partnership Agreement, (iv) the right of such Pledgor to
terminate such LLC Agreement or Partnership Agreement, to perform and exercise
consensual or voting rights thereunder, and to compel performance and otherwise
exercise all remedies thereunder, (v) all rights of such Pledgor, whether as a
member or partner thereof, as the case may be, or otherwise, to all property and
assets of such Securities Issuer

 

-4-

Pledge Agreement



--------------------------------------------------------------------------------

(whether real property, inventory, equipment, accounts, general intangibles,
securities, instruments, chattel paper, documents, choses in action, financial
assets, or otherwise) and (vi) all certificates or instruments evidencing such
Equity Interests (such Equity Interests being referred to herein, in the case of
membership interests, as the “Pledged Membership Interests” and, in the case of
partnership interests, as the “Pledged Partnership Interests”);

 

(d) all Dividends, Distributions, principal, interest, and other payments and
rights with respect to any of the items listed in clauses (a), (b), and (c)
above; and

 

(e) all Proceeds of any and all of the foregoing Collateral.

 

It is the intent of the parties hereto that the pledge of the equity interest in
Braden Manufacturing, L.L.C., Deltak, L.L.C. and Deltak BV (each a “Disregarded
Entity”), together with the pledge by any Disregarded Entity of stock of a
Foreign Subsidiary, not constitute a pledge of, in the aggregate, more than 65%
of the stock of such Foreign Subsidiary.

 

2.2 Security for Secured Obligations. The Collateral of each Pledgor under this
Agreement secures the prompt payment in full of all Secured Obligations of such
Pledgor under the Loan Documents.

 

2.3 Delivery of Collateral. All certificates or instruments representing or
evidencing any Collateral, including all Pledged Equity Interests and all
Pledged Notes, shall be delivered to and held by or on behalf of the
Administrative Agent pursuant hereto, shall be in suitable form for transfer by
delivery, and shall be accompanied by all necessary instruments of transfer or
assignment, duly executed in blank.

 

2.4 Dividends on Pledged Equity Interests and Payments on Pledged Notes. In the
event that any Dividend is permitted to be paid on any Pledged Equity Interest
or any payment of principal or interest or other amount is permitted to be made
on any Pledged Note at a time when no Noticed Event of Default has occurred and
is continuing, such Dividend or payment may be paid directly to the applicable
Pledgor. If any Noticed Event of Default has occurred and is continuing, then
any such Dividend or payment shall be paid directly to the Administrative Agent.

 

2.5 Continuing Security Interest; Transfer of Credit Extensions. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until the Termination Date, be binding upon each
Pledgor and its successors, transferees and assigns, and inure, together with
the rights and remedies of the Administrative Agent hereunder, to the benefit of
the Administrative Agent and each other Secured Party. Without limiting the
generality of the foregoing, any Secured Party may assign or otherwise transfer
(in whole or in part) any Commitment or Loan held by it to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Secured Party under any Loan Document
(including this Agreement) or otherwise, subject,

 

-5-

Pledge Agreement



--------------------------------------------------------------------------------

however, to any contrary provisions in such assignment or transfer, and to the
provisions of Section 1.06 and Article IX of the Credit Agreement.

 

2.6 Security Interest Absolute. All rights of the Administrative Agent and the
security interests granted to the Administrative Agent hereunder, and all
obligations of each Pledgor hereunder, shall be, absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:

 

(a) any lack of validity or enforceability of any Loan Document;

 

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against any Loan Party, any other Pledgor or any other
Person under the provisions of any Loan Document, or otherwise or to exercise
any right or remedy against any other guarantor of, or collateral securing, any
Secured Obligation;

 

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other extension, compromise or
renewal of any Secured Obligation, including any increase in the Secured
Obligations resulting from the extension of additional credit to any Pledgor or
otherwise;

 

(d) any reduction, limitation, impairment or termination of any Secured
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Pledgor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
non-genuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligation or otherwise;

 

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document;

 

(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or

 

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Loan Party, any other Pledgor or
otherwise.

 

2.7 Pledgors Remain Liable. Anything herein to the contrary notwithstanding (a)
the exercise by the Administrative Agent of any of its rights hereunder shall
not release any Pledgor from any of its duties or obligations under any
contracts or agreements included in the Collateral and (b) neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any such contracts or agreements included in the Collateral by
reason of this Agreement, nor shall the Administrative Agent or any other
Secured Party be obligated to perform any of the obligations or duties of any
Pledgor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

-6-

Pledge Agreement



--------------------------------------------------------------------------------

2.8 Subrogation. Until the Termination Date, no Pledgor shall exercise any claim
or other rights which it may now or hereafter acquire against any other Pledgor
that arises from the existence, payment, performance or enforcement of such
Pledgor’s obligations under this Agreement, including any right of subrogation,
reimbursement, exoneration or indemnification, any right to participate in any
claim or remedy against any other Pledgor or any Collateral which the
Administrative Agent now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any other Pledgor, directly or
indirectly, in cash or other property or by setoff or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Pledgor in violation of the preceding sentence, such amount shall be
deemed to have been paid for the benefit of the Secured Parties, and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Secured Obligations, whether matured or unmatured. Each Pledgor acknowledges
that it will receive direct and indirect benefits for the financing arrangements
contemplated by the Loan Documents and that the agreement set forth in this
Section is knowingly made in contemplation of such benefits.

 

2.9 Release; Termination. (a) Upon any sale, transfer or other disposition of
any item of Collateral of any Pledgor in accordance with Section 7.05 of the
Credit Agreement or to the extent any item of Collateral is released from the
security interest hereunder at the direction of the Required Lenders or all
Lenders, as applicable, the Administrative Agent will, at such Pledgor’s expense
and without any representations, warranties or recourse of any kind whatsoever,
duly release such item of Collateral from the security interest created hereby
and execute and deliver to such Pledgor such documents as such Pledgor shall
reasonably request to evidence the release of such item of Collateral from the
pledge, assignment and security interest granted hereby; provided, however, that
such Pledgor shall have delivered to the Administrative Agent all necessary
release documentation for execution by the Administrative Agent (which
documentation shall be in form and substance reasonably satisfactory to the
Administrative Agent) and a certificate of such Pledgor to the effect that the
transaction is in compliance with the Loan Documents.

 

(b) Upon the release of any Subsidiary Guarantor from the Subsidiaries Guaranty
in accordance with the provisions thereof, such Pledgor (and the Collateral at
such time assigned by the respective Pledgor pursuant hereto) shall be released
from this Agreement. At any time that the Company or the respective Pledgor
desires that a Subsidiary of the Company which has been released from the
Subsidiaries Guaranty be released hereunder as provided in the preceding
sentence of this Section 2.9(b), it shall deliver to the Administrative Agent a
certificate signed by a Responsible Officer of the Company stating that the
release of the respective Pledgor (and its Collateral) is permitted pursuant to
this Section 2.9(b).

 

(c) Upon the Termination Date, this Agreement, the pledge, assignment and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Pledgor. Upon any such termination,
the Administrative Agent will, at the applicable Pledgor’s expense and without
any representations, warranties or recourse of any kind whatsoever, execute and
deliver to such Pledgor such documents as such Pledgor shall

 

-7-

Pledge Agreement



--------------------------------------------------------------------------------

reasonably request to evidence such termination and deliver to such Pledgor all
certificates and Instruments representing or evidencing the Collateral then held
by the Administrative Agent.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Each Pledgor represents and warrants unto each Secured Party, as at the date of
each pledge and delivery hereunder (including each pledge and delivery of a
Pledged Equity Interest and each pledge and delivery of a Pledged Note) by such
Pledgor to the Administrative Agent of any Collateral, as set forth in this
Article.

 

3.1 Ownership; No Liens, etc. (a) Schedule I hereto accurately identifies as of
the date hereof and as of each date such Schedule is supplemented pursuant to
Section 4.1(b) hereof (i) 100% of the Equity Interests of all Domestic
Subsidiaries owned by any Pledgor, (ii) 65% of the voting Equity Interests of
all Foreign Subsidiaries, other than Excluded Foreign Subsidiaries, owned by any
Pledgor, (iii) 100% of the non-voting Equity Interests of all Foreign
Subsidiaries owned by any Pledgor, (iv) all Intercompany Notes held by any
Pledgor, and (v) all other promissory notes held by any Pledgor having an
original stated principal amount of $1,000,000 or greater.

 

(b) Such Pledgor is the legal and beneficial owner of, and has good and
marketable title to (and has full right and authority to pledge and assign) such
Collateral, free and clear of all Liens, except for Permitted Liens.

 

3.2 Valid Security Interest. The delivery of such Collateral to the
Administrative Agent is effective to create a valid, perfected, first priority
security interest in such Collateral and all Proceeds thereof, subject to no
other Liens (other than Permitted Liens), securing the payment of the Secured
Obligations.

 

3.3 As to Pledged Shares. In the case of any Pledged Share constituting such
Collateral, all of such Pledged Shares are duly authorized and validly issued,
fully paid, and non-assessable, and constitute 100% (or, in the case of a
Securities Issuer that is a direct Foreign Subsidiary, 65%) of the issued and
outstanding voting capital stock and 100% of the non-voting shares of capital
stock, in each case owned by such Pledgor in each Securities Issuer thereof. The
Pledgors have no Subsidiaries other than those set forth on Schedule 5.08 of the
Credit Agreement.

 

3.4 As to Pledged Membership Interests and Pledged Partnership Interests, etc.
(a) In the case of any Pledged Membership Interests and Pledged Partnership
Interests constituting a part of the Collateral, all of such Pledged Equity
Interests are duly authorized and validly issued, fully paid, and
non-assessable, and constitute all of the issued and outstanding Equity
Interests held by such Pledgor in the applicable Securities Issuer.

 

-8-

Pledge Agreement



--------------------------------------------------------------------------------

(b) Such Pledgor’s Equity Interest in the applicable Securities Issuer is set
forth in Schedule I hereto, as supplemented from time pursuant to Section
4.1(b), and Schedule I, as so supplemented, accurately reflects whether such
Equity Interest is in certificated form.

 

3.5 Authorization, Approval, etc. No authorization, approval, or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required either:

 

(a) for the pledge by such Pledgor of any Collateral pursuant to this Agreement
or for the execution, delivery, and performance of this Agreement by such
Pledgor; or

 

(b) for the exercise by the Administrative Agent of the voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except, with respect to the Pledged Equity
Interests, as may be required in connection with a disposition of such Pledged
Equity Interests by Laws affecting the offering and sale of securities
generally.

 

3.6 Loan Documents. Each Pledgor makes each representation and warranty made in
the Credit Agreement by the Company or any other Loan Party with respect to such
Pledgor as if such representation and warranty were expressly set forth herein.

 

ARTICLE IV

COVENANTS

 

Each Pledgor covenants and agrees that, until the Termination Date, such Pledgor
will, unless the Administrative Agent with the consent of the Required Lenders
shall otherwise agree in writing, perform the obligations set forth in this
Section.

 

4.1 Protect Collateral; Further Assurances, etc. (a) No Pledgor will create or
suffer to exist any Lien on the Collateral (except a Permitted Lien). Each
Pledgor will warrant and defend the right and title herein granted unto the
Administrative Agent in and to the Collateral (and all right, title, and
interest represented by the Collateral) against the claims and demands of all
Persons whomsoever.

 

(b) Promptly following (i) any acquisition of any Equity Interests by any
Pledgor in any other Person or (ii) the receipt of any Intercompany Note or any
other promissory note having an original stated principal amount of $1,000,000
or greater, in each case, after the date hereof which is not described in
Schedule I hereto and, in any case, not later than the next date thereafter on
which the Company is required to deliver a Compliance Certificate pursuant to
Section 6.02(b) of the Credit Agreement, the Company, on behalf of such Pledgor,
shall deliver a supplement to Schedule I hereto which supplement shall
accurately describe such Investment. Following receipt by any Pledgor of any
promissory note, including any Intercompany Note, or certificate evidencing any
such Investment made by any Pledgor in any such Person which has not been
delivered by such Pledgor to the Administrative Agent in pledge hereunder, such

 

-9-

Pledge Agreement



--------------------------------------------------------------------------------

Pledgor shall deliver such promissory note or other certificate to the
Administrative Agent, indorsed and accompanied by instruments of transfer or
assignment as contemplated by Section 2.3 hereof.

 

(c) Each Pledgor agrees that at any time, and from time to time, at the expense
of such Pledgor, such Pledgor will promptly execute and deliver all further
instruments, and take all further action, that may be necessary, or that the
Administrative Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Administrative Agent to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.

 

4.2 Powers, Control, etc. (a) Each Pledgor agrees that all certificated Pledged
Equity Interests (and all other certificated Equity Interests constituting
Collateral) delivered by such Pledgor pursuant to this Agreement will be
accompanied by duly executed undated blank powers, or other equivalent
instruments of transfer acceptable to the Administrative Agent.

 

(b) With respect to any Pledged Equity Interests in which any Pledgor has any
right, title or interest and that constitutes an uncertificated security, such
Pledgor will cause the applicable Securities Issuer (A) to acknowledge the
security interest of the Administrative Agent in such Pledged Equity Interest
granted hereunder, (B) to confirm that such Securities Issuer has marked the
company register for such Pledged Equity Interest or other applicable records to
reflect such security interest of the Administrative Agent, (C) to confirm to
the Administrative Agent that it has not received notice of any other Lien in
such Pledged Equity Interest (and has not agreed to accept instructions from any
other Person in respect of such Pledged Equity Interest and will not accept or
execute any instructions to transfer ownership of such Pledged Equity Interest
unless consented to in writing by the Administrative Agent) and (D) to agree
with such Pledgor and the Administrative Agent that, after the occurrence and
during the continuation of an Event of Default, such Securities Issuer will
comply with instructions with respect to such Pledged Equity Interest originated
by the Administrative Agent without further consent of such Pledgor, such
acknowledgement and agreement to be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c) Each Pledgor which is the Securities Issuer of any Pledged Equity Interests
in which any other Pledgor has any right, title, or interest, hereby (i)
acknowledges the security interest of the Administrative Agent in such Pledged
Equity Interests granted by such other Pledgor hereunder, (ii) confirms that it
has not received notice of any other Lien in such Pledged Equity Interests (and
has not agreed to accept instructions from any other person in respect of such
Pledged Equity Interests and will not accept or execute any instructions to
transfer ownership of such Pledged Equity Interest unless consented to in
writing by the Administrative Agent), and (iii) agrees that following the
occurrence and during the continuance of an Event of Default, it will comply
with the instructions with respect to such Pledged Equity Interests originated
by the Administrative Agent without further consent of such other Pledgor.

 

-10-

Pledge Agreement



--------------------------------------------------------------------------------

(d) Each Pledgor will, from time to time upon the reasonable request of the
Administrative Agent, promptly deliver to the Administrative Agent such powers,
instruments, and similar documents, reasonably satisfactory in form and
substance to the Administrative Agent, with respect to the Collateral as the
Administrative Agent may reasonably request and will, from time to time upon the
request of the Administrative Agent after the occurrence and during the
continuance of any Event of Default, promptly transfer any Pledged Equity
Interests or other Equity Interests constituting Collateral into the name of any
nominee designated by the Administrative Agent.

 

4.3 Continuous Pledge. Subject to Section 2.4, each Pledgor will, at all times
prior to the Termination Date, keep pledged to the Administrative Agent pursuant
hereto all Pledged Equity Interests and all other Equity Interests constituting
Collateral, all Dividends and Distributions with respect thereto, all Pledged
Notes, all interest, principal and other proceeds received by the Administrative
Agent with respect to the Pledged Notes, and all other Collateral and other
securities, instruments, proceeds, and rights from time to time received by or
distributable to such Pledgor in respect of any Collateral.

 

4.4 Voting Rights; Dividends, etc. Each Pledgor agrees:

 

(a) after any Noticed Event of Default shall have occurred and be continuing,
promptly upon receipt thereof by such Pledgor and upon the request of the
Administrative Agent, to deliver (properly indorsed where required hereby or
reasonably requested by the Administrative Agent) to the Administrative Agent
all Dividends, Distributions, interest, principal, other cash payments, and
proceeds of the Collateral, all of which shall be held by the Administrative
Agent as additional Collateral for use in accordance with Section 6.4; and

 

(b) after any Noticed Event of Default shall have occurred and be continuing and
the Administrative Agent has notified such Pledgor of the Administrative Agent’s
intention to exercise its voting power under this clause:

 

(i) the Administrative Agent may exercise (to the exclusion of such Pledgor) the
voting power and all other incidental rights of ownership with respect to any
Pledged Equity Interests or other Equity Interests constituting Collateral and
such Pledgor hereby grants the Administrative Agent an irrevocable proxy,
exercisable under such circumstances, to vote the Pledged Equity Interests and
such other Collateral; and

 

(ii) such Pledgor shall promptly deliver to the Administrative Agent such
additional proxies and other documents as may be necessary to allow the
Administrative Agent to exercise such voting power.

 

All Dividends, Distributions, interest, principal, cash payments, and proceeds
which may at any time and from time to time be held by any Pledgor but which
such Pledgor is then obligated to deliver to the Administrative Agent, shall,
until delivery to the Administrative Agent, be held by each Pledgor separate and
apart from its other property in trust for the Administrative Agent.

 

-11-

Pledge Agreement



--------------------------------------------------------------------------------

The Administrative Agent agrees that until a Noticed Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given the
notice referred to in clause (b) above, each Pledgor shall have the exclusive
voting power with respect to any Equity Interests constituting Collateral and
the Administrative Agent shall, upon the written request of each Pledgor,
promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by each Pledgor which are necessary to allow such Pledgor
to exercise voting power with respect to any such Equity Interests constituting
Collateral; provided, however, that no vote shall be cast, or consent, waiver,
or ratification given, or action taken or any action not taken by the Pledgor
that would impair any Collateral or be inconsistent with or violate any
provision of the Credit Agreement or any other Loan Document (including this
Agreement).

 

ARTICLE V

THE ADMINISTRATIVE AGENT

 

5.1 Appointment as Attorney-in-Fact. Each Pledgor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Pledgor and in
the name of such Pledgor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take, upon the occurrence and during the
continuation of any Event of Default, any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Agreement. Without limiting the generality of
the foregoing (and in addition to the powers and rights granted to the
Administrative Agent pursuant to Article V of the Security Agreement), each
Pledgor hereby gives the Administrative Agent the power and right, on behalf of
such Pledgor, without notice to or assent by such Pledgor, to do any or all of
the following after the occurrence and during the continuance of a Noticed Event
of Default:

 

(a) in the name of such Pledgor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under or in respect of any Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under or in respect of any
Collateral whenever payable; and

 

(b) (i) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (ii) ask
or demand for, collect, and receive payment of and give receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (iii) receive, collect, sign and indorse any
drafts or other instruments, documents and chattel paper in connection with any
of the Collateral; (iv) commence and prosecute any suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (v) defend any suit, action or proceeding brought against such
Pledgor with respect to any Collateral; (vi) settle, compromise or adjust any

 

- 12 -

Pledge Agreement



--------------------------------------------------------------------------------

such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; and
(vii) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Administrative Agent were the absolute owner thereof for all purposes, and
do, at the Administrative Agent’s option and such Pledgor’s expense, at any
time, or from time to time, all acts and things that the Administrative Agent
deems necessary to protect, preserve or realize upon the Collateral and the
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Pledgor might do.

 

Each Pledgor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

5.2 Administrative Agent May Perform. If any Pledgor fails to perform any
agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of the
Administrative Agent incurred in connection therewith shall be payable by such
Pledgor pursuant to Section 6.5.

 

5.3 Administrative Agent Has No Duty. (a) In addition to, and not in limitation
of, Section 2.7, the powers conferred on the Administrative Agent hereunder are
solely to protect its interest (on behalf of the Secured Parties) in the
Collateral and shall not impose any duty on it to exercise any such powers.
Neither the Administrative Agent nor any of its officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Pledgor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof (including the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Collateral). Neither the Administrative Agent nor any of its officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

(b) Each Pledgor assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Collateral. The Secured
Obligations shall not be affected by any failure of the Administrative Agent to
take any steps to perfect the pledge and security interest granted hereunder or
to collect or realize upon the Collateral, nor shall loss or damage to the
Collateral release any Pledgor from any of its Secured Obligations.

 

ARTICLE VI

REMEDIES

 

6.1 Certain Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
and also may, without demand

 

- 13 -

Pledge Agreement



--------------------------------------------------------------------------------

of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by applicable Law referred to below) to or
upon any Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), sell, lease, assign, give option
or options to purchase, or otherwise dispose of and deliver the Collateral or
any part thereof (or contract to do any of the foregoing) in one or more parcels
at public or private sale, at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Administrative Agent, in compliance with applicable Law, may deem
commercially reasonable. Each Pledgor agrees that, to the extent notice of sale
shall be required by applicable Law, at least ten (10) days’ prior notice to
such Pledgor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.

 

(b) The Administrative Agent may:

 

(i) transfer all or any part of the Collateral into the name of the
Administrative Agent or its nominee, with or without disclosing that such
Collateral is subject to the lien and security interest hereunder;

 

(ii) following the occurrence and during the continuance of a Noticed Event of
Default, notify the parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amount due or to become due thereunder;

 

(iii) enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto;

 

(iv) indorse any checks, drafts, or other writings in each Pledgor’s name to
allow collection of the Collateral;

 

(v) take control of any proceeds of the Collateral;

 

(vi) execute (in the name, place and stead of each Pledgor) indorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral; and

 

(vii) enforce compliance with, and take any and all actions with respect to, a
LLC Agreement or Partnership Agreement, as the case may be, to the full extent
as though the Administrative Agent were the absolute owner of the Pledged
Membership Interests, Pledged Partnership Interests and other Collateral,
including the right to receive all distributions and other

 

- 14 -

Pledge Agreement



--------------------------------------------------------------------------------

payments that are made pursuant to such LLC Agreement or Partnership Agreement,
as the case may be.

 

The Administrative Agent shall give the Pledgors at least ten (10) days’ written
notice (which each Pledgor agrees is reasonable notice within the meaning of
Section 9-612 of the UCC) of the Administrative Agent’s intention to make any
sale of Collateral. Such notice, in the case of a public sale, shall state the
time and place for such sale and, in the case of a sale at a broker’s board or
on a securities exchange, shall state the board or exchange at which such sale
is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or time within ordinary business hours and at such place or
places as the Administrative Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchase or purchasers thereof, but the Administrative Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
Law, private) sale made pursuant to this Section, the Administrative Agent (for
the Secured Parties) may bid for or purchase, free (to the extent permitted by
Law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all said rights being also hereby waived and released to the extent
permitted by Law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Pledgor as a credit against the purchase price, and the
Administrative Agent (for such Secured Party) may upon compliance with the terms
of sale, hold, retain and dispose of such property without further
accountability to any Pledgor therefor.

 

6.2 Compliance with Restrictions. Each Pledgor agrees that in any sale of any of
the Collateral whenever an Event of Default shall have occurred and be
continuing, the Administrative Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable Law
(including compliance with such procedures as may restrict the number of
prospective bidders and purchasers, require that such prospective bidders and
purchasers have certain qualifications, and restrict such prospective bidders
and purchasers to persons who will represent and agree that they are purchasing
for their own account for investment and not with a view to the distribution or
resale of such Collateral), or in order to obtain any required approval of the
sale or of the purchaser by any Governmental Authority or official, and each
Pledgor further agrees that such compliance shall not result in such sale being

 

- 15 -

Pledge Agreement



--------------------------------------------------------------------------------

considered or deemed not to have been made in a commercially reasonable manner,
nor shall the Administrative Agent be liable nor accountable to any Pledgor for
any discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

 

6.3 Application of Proceeds. All cash proceeds received by the Administrative
Agent in respect of any sale of, collection from, or other realization upon, all
or any part of the Collateral shall be applied (after payment of any amounts
payable to the Administrative Agent pursuant to Section 6.2 of the Security
Agreement and Section 6.5 below) in whole or in part by the Administrative Agent
for the ratable benefit of the Secured Parties against all or any part of the
Secured Obligations in accordance with Section 8.03 of the Credit Agreement. Any
surplus of such cash or cash proceeds held by the Administrative Agent and
remaining after payment in full in cash of all the Secured Obligations and the
termination of this Agreement as provided in Section 2.9(b) hereof, shall be
promptly paid over to the applicable Pledgor or to whomsoever may be lawfully
entitled to receive such surplus.

 

6.4 Indemnity and Expenses. Each Pledgor agrees to jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each other
Secured Party, and each Related Party of any of the foregoing Person (each such
Person being called an “Indemnitee”) against, and hold each such Indemnitee
harmless from, any and all losses, claims, damages, liabilities or related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Borrower or other Loan Party arising out
of, in connection with, this Agreement and the other Loan Documents (including
enforcement of this Agreement and the other Loan Documents); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities and related expenses (x) are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Each Pledgor will, upon written demand, pay to the
Administrative Agent the amount of any and all reasonable expenses, including
its reasonable counsel fees, charges and disbursements, and the reasonable fees
and disbursements of any experts and agents, which the Administrative Agent may
incur, subject to the foregoing limitations, in connection with the following:

 

(a) the administration of this Agreement and the other Loan Documents;

 

(b) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;

 

(c) the exercise or enforcement of any of the rights of the Administrative Agent
hereunder or of any Secured Party; or

 

- 16 -

Pledge Agreement



--------------------------------------------------------------------------------

(d) the failure by any Pledgor to perform or observe any of the provisions
hereof.

 

6.5 Waivers. Each Pledgor hereby waives any right, to the extent permitted by
applicable Law, to receive prior notice of or a judicial or other hearing with
respect to any action or prejudgment remedy or proceeding by the Administrative
Agent to take possession, exercise control over or dispose of any item of
Collateral where such action is permitted under the terms of this Agreement or
any other Loan Document or by applicable Laws or the time, place or terms of
sale in connection with the exercise of the Administrative Agent’s rights
hereunder. Each Pledgor waives, to the extent permitted by applicable Laws, any
bonds, security or sureties required by the Administrative Agent with respect to
any of the Collateral. Each Pledgor also waives any damages (direct,
consequential or otherwise) occasioned by the enforcement of the Administrative
Agent’s rights under this Agreement or any other Loan Document, including, the
taking of possession of any Collateral, all to the extent that such waiver is
permitted by applicable Laws. These waivers and all other waivers provided for
in this Agreement and the other Loan Documents have been negotiated by the
parties and each Pledgor acknowledges that it has been represented by counsel of
its own choice and has consulted such counsel with respect to its rights
hereunder.

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.1 Loan Document. (a) This Agreement is a Loan Document executed pursuant to
the Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

(b) Concurrently herewith, each Pledgor is executing and delivering the Security
Agreement pursuant to which such Pledgor is granting a security interest to the
Administrative Agent in all of the properties and assets of such Pledgor (other
than the Collateral hereunder). Such security interests shall be governed by the
terms of the Security Agreement and not by this Agreement to the extent
inconsistent with this Agreement.

 

7.2 Amendments, etc.; Additional Pledgors; Successors and Assigns.

 

(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Pledgor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent with the
consent of the Required Lenders or all Lenders as required under the Credit
Agreement and, with respect to any such amendment, by the Pledgors, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b) Upon the execution and delivery by any Person of a Joinder Agreement, (i)
such Person shall be referred to as an “Additional Pledgor” and shall be and
become a Pledgor, and each reference in this Agreement to “Pledgor” shall also
mean and be a reference to such Additional Pledgor and (ii) the attachment
supplement attached to each Joinder Agreement

 

- 17 -

Pledge Agreement



--------------------------------------------------------------------------------

shall be incorporated into and become a part of and supplement Schedule I
hereto, and the Administrative Agent may attach such attachment supplements to
Schedule I, and each reference to Schedule I shall mean and be a reference to
Schedule I, as supplemented pursuant hereto.

 

(c) Upon delivery by the Company of each certificate of a Responsible Officer
certifying a supplement to Schedule I pursuant to Section 4.1(b), the schedule
supplement attached to each such certificate shall be incorporated into and
become part of and supplement Schedule I hereto, and the Administrative Agent
may attach such schedule supplement to such Schedule and each reference to such
Schedule shall mean and be a reference to such Schedule, as supplemented
pursuant hereto.

 

(d) This Agreement shall be binding upon each Pledgor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that no Pledgor may assign its obligations
hereunder without the prior written consent of the Administrative Agent (with
the consent of the Required Lenders or all the Lenders, as applicable).

 

7.3 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to either party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to a Pledgor other than the Company being delivered
to such Pledgor in care of the Company). All such notices and other
communications shall be deemed to be given or made at the times provided in
Section 10.02 of the Credit Agreement.

 

7.4 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

7.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

7.6 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

7.7 Governing Law, etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THAT THE VALIDITY
OR

 

- 18 -

Pledge Agreement



--------------------------------------------------------------------------------

PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK; PROVIDED, THAT THE ADMINISTRATIVE AGENT SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY SHALL BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

- 19 -

Pledge Agreement



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.3. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

7.8 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO TRIAL BY JURY OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7.9 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.

 

[Signature Page Follows]

 

- 20 -

Pledge Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be duly executed
and delivered by its respective officer thereunto duly authorized as of the date
first above written.

 

GLOBAL POWER EQUIPMENT GROUP
INC., a Delaware corporation By:  

/s/ James P. Wilson

Name:

 

James P. Wilson

Title:

 

Chief Financial Officer and V.P. of Finance

DELTAK, L.L.C., a Delaware limited liability company By:  

/s/ Monte E. Ness

Name:

 

Monte E. Ness

Title:

 

President

BRADEN MANUFACTURING, L.L.C., a Delaware limited liability company By:  

/s/ Gene Schockemoehl

Name:

 

Gene Schockemoehl

Title:

 

President

DELTAK CONSTRUCTION SERVICES,
INC., a Wisconsin corporation By:  

/s/ Monte E. Ness

Name:

 

Monte E. Ness

Title:

 

President

BRADEN CONSTRUCTION SERVICES,
INC., a Delaware corporation By:  

/s/ Gene Schockemoehl

Name:

 

Gene Schockemoehl

Title:

 

President

 

Pledge Agreement Supplement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: BANK OF AMERICA, N.A.,
as Administrative Agent By:  

/s/ David A. Johanson

Name:

 

David A. Johanson

Title:

 

Vice President

 

- 22 -

Pledge Agreement Supplement



--------------------------------------------------------------------------------

EXHIBIT I

 

FORM OF OPINION

 

I-1

Form of Opinion



--------------------------------------------------------------------------------

 

EXHIBIT J

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of October 1, 2004 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by GLOBAL POWER EQUIPMENT GROUP INC., a Delaware
corporation (the “Company”), and each of the Domestic Subsidiaries of the
Company signatory to the signature pages hereto (such signatories, together with
the Additional Grantors (as defined in Section 7.2(b)) and the Company are
collectively referred to as the “Grantors” and individually as a “Grantor”), in
favor of BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for each Secured Party (as defined in the Credit
Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof,
among the Company, certain Subsidiaries of the Company, as borrowers (together
with the Company, the “Borrowers”), the various financial institutions as are,
or may from time to time become, parties thereto, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, US Bank National
Association, as Syndication Agent, Bank of Oklahoma, N.A., as Managing Agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and the other Loan Documents referred to
therein, the Secured Parties have agreed to make Credit Extensions and other
financial accommodations available to or for the benefit of the Grantors;

 

WHEREAS, as a condition precedent to the making of the initial Credit Extension
under the Credit Agreement, each Grantor is required to execute and deliver this
Agreement; and

 

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Borrowers
pursuant to the Credit Agreement, each Grantor agrees, for the benefit of each
Secured Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance (and shall include invoices, contracts, rights, accounts
receivable, notes, refunds, indemnities, interest, late charges, fees,
undertakings, and all other obligations and amounts owing to any Grantor from
any Person):

 

(a) for property that has been or is to be sold, leased, licensed, assigned or
otherwise disposed of;

 

J-1

Security Agreement



--------------------------------------------------------------------------------

(b) for services rendered or to be rendered;

 

(c) for a policy of insurance issued or to be issued;

 

(d) for a secondary obligation incurred or to be incurred;

 

(e) for energy provided or to be provided;

 

(f) for the use or hire of a vessel under a charter or other contract;

 

(g) arising out of the use of a credit or charge card or information contained
on or for use with the card; or

 

(h) as winnings in a lottery or other game of chance operated or sponsored by a
state, governmental unit of a State, or Person licensed or authorized to operate
the game by a State or governmental unit of a State.

 

“Account Control Agreement” means an account control agreement in substantially
the form of Exhibit A-1 or A-2 hereto, as applicable, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, entered into
among a Grantor, the Administrative Agent and the bank or Securities
Intermediary where a Deposit Account or Securities Account, respectively, of
such Grantor is maintained, as such agreement may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Additional Grantors” is defined in Section 7.2(b).

 

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

“Authenticate” means:

 

(a) to sign; or

 

(b) to execute or otherwise adopt a symbol, or encrypt or similarly process a
record in whole or in part, with the present intent of the authenticating Person
to identify the Person and adopt or accept a record.

 

“Borrowers” is defined in the first recital.

 

-2-

Security Agreement



--------------------------------------------------------------------------------

“Chattel Paper” means a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

 

“Collateral” is defined in Section 2.1.

 

“Collateral Account” means, for each Grantor or all Grantors collectively, a
deposit account in the name of the Administrative Agent and subject to the sole
dominion and control of the Administrative Agent.

 

“Commercial Tort Claim” means a claim arising in tort with respect to which:

 

(a) the claimant is an organization; or

 

(b) the claimant is an individual and the claim:

 

(i) arose in the course of the claimant’s business or profession; and

 

(ii) does not include damages arising out of personal injury to or the death of
an individual.

 

“Commodity Account” means an account maintained by a Commodity Intermediary in
which a Commodity Contract is carried out for a Commodity Customer.

 

“Commodity Contract” means a commodity futures contract, an option on a
commodity futures contract, a commodity option or any other contract that, in
each case, is

 

(a) traded on or subject to the rules of a board of trade that has been
designated as a contract market for such a contract pursuant to the federal
commodities laws, or

 

(b) traded on a foreign commodity board of trade, exchange or market, and is
carried on the books of a Commodity Intermediary for a Commodity Customer.

 

“Commodity Customer” means a Person for whom a Commodity Intermediary carries a
Commodity Contract on its books.

 

“Commodity Intermediary” means:

 

(a) a Person who is registered as a futures commission merchant under the
federal commodities laws; or

 

(b) a Person who in the ordinary course of its business provides clearance or
settlement services for a board of trade that has been designated as a contract
market pursuant to federal commodities laws.

 

“Company” is defined in the preamble.

 

-3-

Security Agreement



--------------------------------------------------------------------------------

“Computer Hardware and Software Collateral” means:

 

(a) all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware;

 

(b) all software programs (including both source code, object code and all
related applications and data files), whether now owned or hereafter acquired by
each Grantor, designed for use on the computers and electronic data processing
hardware described in clause (a) above;

 

(c) all licenses and leases of software programs;

 

(d) all firmware associated therewith;

 

(e) all documentation (including flow charts, logic diagrams, manuals, guides
and specifications) with respect to such hardware, software and firmware
described in the preceding clauses (a) through (d); and

 

(f) all rights with respect to all of the foregoing, including any and all
copyrights, licenses, options, warranties, service contracts, program services,
test rights, maintenance rights, support rights, improvement rights, renewal
rights and indemnifications and any substitutions, replacements, additions,
modifications or model conversions of any of the foregoing.

 

“Control” means the act or condition of gaining or maintaining control of
collateral by any appropriate method under the UCC.

 

“Copyright Collateral” means:

 

(a) all copyrights of each Grantor, whether statutory or common law, registered
or unregistered, now or hereafter in force throughout the world including all of
such Grantor’s right, title and interest in and to all copyrights registered in
the United States Copyright Office or anywhere else in the world and also
including the copyrights referred to in Item A of Schedule IV attached hereto
(as such Schedule may be supplemented from time to time pursuant to Section
4.15), and all applications for registration thereof, whether pending or in
preparation;

 

(b) all copyright licenses, including each copyright license referred to in Item
B of Schedule IV attached hereto (as such Schedule may be supplemented from time
to time pursuant to Section 4.15); and

 

(c) the right to sue for past, present and future infringements of any thereof,
all rights corresponding thereto throughout the world, all extensions and
renewals of any thereof

 

-4-

Security Agreement



--------------------------------------------------------------------------------

and all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.

 

“Credit Agreement” is defined in the first recital.

 

“Deposit Account” means a demand, time, savings, passbook, or similar account
other than payroll disbursement accounts (including all bank accounts,
collection accounts and concentration accounts, together with all funds held
therein and all certificates and instruments, if any, from time to time
representing or evidencing such accounts) maintained with a bank.

 

“Documents” means a document of title or a receipt of the type described in
Section 7-201(2) of the UCC.

 

“Electronic Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information stored in an electronic medium.

 

“Entitlement Holder” means a Person identified in the records of a Securities
Intermediary as the Person having a Security Entitlement against the Securities
Intermediary. If a person acquires a Security Entitlement by virtue of Section
8-501(b)(2) or (3) of the UCC, such person is the Entitlement Holder.

 

“Equipment” means all machinery, equipment in all its forms, wherever located,
including all computers, furniture and furnishings, all other property similar
to the foregoing (including tools, parts, rolling stock and supplies of every
kind and description), components, parts and accessories installed thereon or
affixed thereto and all parts thereof, and all Fixtures and all accessories,
additions, attachments, improvements, substitutions and replacements thereto and
therefor.

 

“Financial Asset,” except as otherwise provided in Section 8-103 of the UCC,
means:

 

(a) a Security;

 

(b) an obligation of a Person or a share, participation or other interest in a
Person or in property or an enterprise of a Person, which is, or is of a type,
dealt with in or traded on financial markets, or which is recognized in any area
in which it is issued or dealt in as a medium for investment; or

 

(c) any property that is held by a Securities Intermediary for another person in
a Securities Account if the Securities Intermediary has expressly agreed with
the other Person that the property is to be treated as a Financial Asset under
Article 8 of the UCC. As the context requires, the term Financial Asset shall
mean either the interest itself or the means by which a Person’s claim to it is
evidenced, including a certificated or uncertificated Security, a certificate
representing a Security or a Security Entitlement.

 

-5-

Security Agreement



--------------------------------------------------------------------------------

“Fixtures” means all items of Goods, whether now owned or hereafter acquired, of
any Grantor that have become so related to particular real property that an
interest in them arises under any real property law applicable thereto.

 

“General Intangible” means any personal property, including things in action,
Payment Intangibles and software, other than Accounts, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Goods, Instruments, Investment
Property, Letter-of-Credit Rights, letters of credit, money, and oil, gas, or
other minerals before extraction.

 

“Goods” means all things that are movable when a security interest attaches,
including computer programs embedded in goods and any supporting information
provided in connection with a transaction relating to the program if (i) the
program is associated with the goods in such a manner that is customarily
considered part of the goods, or (ii) by becoming the owner of the goods, a
person acquires a right to use the program in connection with the goods.

 

“Grantor” and “Grantors” are defined in the preamble.

 

“Health-Care-Insurance Receivable” means an interest in or claim under a policy
of insurance which is a right to payment of a monetary obligation for
health-care goods or services provided.

 

“Indemnitee” is defined in Section 6.2.

 

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

 

“Intellectual Property Security Agreement” means a memorandum agreement with
respect to the security interest granted by any Grantor pursuant to this
Agreement in the Copyright Collateral, Patent Collateral or Trademark Collateral
of such Grantor which is registered under the federal Laws of the United States
of America which agreement shall be in the form of Exhibit B hereto and
otherwise in form for filing in the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, from such Grantor, as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified form time to time.

 

“Instrument” means a negotiable instrument or any other writing that evidences a
right to the payment of a monetary obligation, is not itself a security
agreement or lease, and is of a type that in ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.

 

“Inventory” means Goods, other than farm products, which:

 

(a) are leased by a Person as lessor;

 

-6-

Security Agreement



--------------------------------------------------------------------------------

(b) are held by a Person for sale or lease or to be furnished under a contract
of service;

 

(c) are furnished by a Person under a contract of service; or

 

(d) consist of raw materials, work in process, or materials used or consumed in
a business,

 

and includes, without limitation, (i) finished goods, returned goods and
materials and supplies of any kind, nature or description which are or might be
used in connection with the manufacture, packing, shipping, advertising, selling
or finishing of any of the foregoing; (ii) all goods which are returned to or
repossessed by any Grantor; and (iii) all accessions thereto, products thereof
and documents therefor.

 

“Investment Property” means all Securities (whether certificated or
uncertificated), Security Entitlements, Securities Accounts, Financial Assets,
Commodity Contracts and Commodity Accounts of each Grantor; provided, however,
that Investment Property shall not include any certificated Securities
constituting Collateral (as defined in the Pledge Agreement).

 

“Letter-of-Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, but excludes the right of a
beneficiary to demand payment or performance under a letter of credit.

 

“Material Contract Collateral” means, with respect to each Grantor, all Material
Contracts to which such Grantor is now or may hereafter become a party and all
Accounts thereunder, including (i) all rights of such Grantor to receive moneys
due and to become due under or pursuant to the Material Contracts, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Material Contracts, (iii) claims of such Grantor
for damages arising out of or for breach of or default under the Material
Contracts and (iv) the right of such Grantor to terminate the Material
Contracts, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder.

 

“Noticed Event of Default” shall mean (i) an Event of Default with respect to
the Company under Section 8.01(f) of the Credit Agreement and (ii) any other
Event of Default in respect of which the Administrative Agent has given the
Company notice that such Event of Default constitutes a “Noticed Event of
Default.”

 

“Patent Collateral” means:

 

(a) all letters patent and applications for letters patent throughout the world
(including all patent applications in preparation for filing anywhere in the
world), including each patent and patent application referred to in Item A of
Schedule II attached hereto (as such Schedule may be supplemented from time to
time pursuant to Section 4.15);

 

-7-

Security Agreement



--------------------------------------------------------------------------------

(b) all patent licenses, including each patent license referred to in Item B of
Schedule II attached hereto (as such Schedule may be supplemented from time to
time pursuant to Section 4.15);

 

(c) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the items described in clauses (a) and (b)
above; and

 

(d) all proceeds of, and rights associated with, the foregoing (including
license royalties and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any patent or patent application referred to in Item A of
Schedule II attached hereto (as such Schedule may be supplemented from time to
time pursuant to Section 4.15), and for breach or enforcement of any patent
license, including any patent license referred to in Item B of Schedule II
attached hereto (as such Schedule may be supplemented from time to time pursuant
to Section 4.15), and all rights corresponding thereto throughout the world.

 

“Payment Intangible” means a general intangible under which the account debtor’s
principal obligation is a monetary obligation.

 

“Pledge Agreement” is defined in the Credit Agreement.

 

“Proceeds” means the following property:

 

(a) whatever is acquired upon the sale, lease, license, exchange, or other
disposition of the Collateral;

 

(b) whatever is collected on, or distributed on account of, the Collateral;

 

(c) rights arising out of the Collateral; and

 

(d) to the extent of the value of the Collateral and to the extent payable to
the debtor or the secured party, insurance payable by reason of the loss or
nonconformity of, defects or infringement of rights in, or damage to, the
Collateral.

 

“Receivables Collateral” means, collectively, Accounts, Health-Care-Insurance
Receivables, Documents, Instruments and Chattel Paper.

 

“Secured Obligations” is defined in Section 2.2.

 

“Secured Party” is defined in the preamble.

 

“Securities” means, except as otherwise provided in Section 8-103 of the UCC,
any obligations of an issuer or any shares, participations or other interests in
an issuer or in property or an enterprise of an issuer which

 

(a) are represented by a certificate representing a security in bearer or
registered form, or the transfer of which may be registered upon books
maintained for that purpose by or on behalf of the issuer;

 

-8-

Security Agreement



--------------------------------------------------------------------------------

(b) are one of a class or series or by its terms is divisible into a class or
series of shares, participations, interests or obligations; and

 

(c) (i) are, or are of a type, dealt with or traded on securities exchanges or
securities markets or (ii) are a medium for investment and by their terms
expressly provide that they are a security governed by Article 8 of the UCC.

 

“Securities Account” shall mean an account to which a Financial Asset is or may
be credited in accordance with an agreement under which the Person maintaining
the account undertakes to treat the Person for whom the account is maintained as
entitled to exercise rights that comprise the Financial Asset.

 

“Security Entitlements” means the rights and property interests of an
Entitlement Holder with respect to a Financial Asset.

 

“Security Intermediary” means:

 

(a) a clearing corporation; or

 

(b) a Person, including a bank or broker, that in the ordinary course of its
business maintains securities accounts for others and is acting in that
capacity.

 

“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including, without
limitation, all security agreements, guaranties, leases and other contracts
securing or otherwise relating to any such Accounts, Chattel Paper, Documents,
General Intangible, Instruments or Investment Property, including Goods
represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.

 

“Tangible Chattel Paper” means Chattel Paper evidenced by a record or records
consisting of information that is inscribed on a tangible medium.

 

“Termination Date” means the date on which all of the following events have
occurred:

 

(a) the Secured Obligations (other than the indemnities described herein and in
Section 10.04 of the Credit Agreement and any other indemnities set forth in any
other Loan Document, in each case which are not then due and payable) are paid
in full in cash;

 

(b) the Availability Period shall have terminated or expired without
reinstatement; and

 

-9-

Security Agreement



--------------------------------------------------------------------------------

(c) all Letters of Credit shall have terminated or expired or been Cash
Collateralized or otherwise provided for in a manner reasonably acceptable to
the L/C Issuer and all Secured Swap Contracts to which a Swap Bank is a party
shall have terminated or expired without reinstatement (or such Swap Bank shall
have agreed in writing that the obligations under such Swap Contract are no
longer secured under any Collateral Document).

 

“Trademark Collateral” means:

 

(a) all trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, trade dress, service marks,
certification marks, collective marks, logos, other source of business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of a like nature (all of the foregoing
items in this clause (a) being collectively called a “Trademark”), now existing
anywhere in the world or hereafter adopted or acquired, whether currently in use
or not, all registrations and recordings thereof and all applications in
connection therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any foreign country, including those referred to in Item A
of Schedule III attached hereto (as such Schedule may be supplemented from time
to time pursuant to Section 4.15);

 

(b) all Trademark licenses, including each Trademark license referred to in Item
B of Schedule III attached hereto (as such Schedule may be supplemented from
time to time pursuant to Section 4.15);

 

(c) all reissues, extensions or renewals of any of the items described in
clauses (a) and (b) above;

 

(d) all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clauses (a) and (b) above; and

 

(e) all proceeds of, and rights associated with, the foregoing, including any
claim by each Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, including any Trademark, Trademark registration or Trademark license
referred to in Item B of Schedule III attached hereto (as such Schedule may be
supplemented from time to time pursuant to Section 4.15), or for any injury to
the goodwill associated with the use of any such Trademark or for breach or
enforcement of any Trademark license.

 

“Trade Secrets Collateral” means common law and statutory trade secrets and all
other confidential or proprietary information and all know-how obtained by or
used in or contemplated at any time for use in the business of any Grantor (all
of the foregoing being collectively called a “Trade Secret”), whether or not
such Trade Secret has been reduced to a writing or other tangible form
(including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses), including each Trade
Secret license referred to in Schedule V attached hereto, and including the
right to sue for and to enjoin and to collect

 

-10-

Security Agreement



--------------------------------------------------------------------------------

damages for the actual or threatened misappropriation of any Trade Secret and
for the breach or enforcement of any such Trade Secret license.

 

“UCC” is defined in the Credit Agreement.

 

1.2 Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

 

1.3 UCC Definitions. Unless otherwise defined herein or the context otherwise
requires, terms for which meanings are provided in the UCC are used in this
Agreement, including its preamble and recitals, with such meanings.

 

1.4 Other Interpretive Provisions. The rules of construction in Section 1.02 of
the Credit Agreement shall be equally applicable to this Agreement.

 

ARTICLE II

SECURITY INTEREST

 

2.1 Grant of Security. As security for the prompt and complete payment,
performance and observance of all Secured Obligations, each Grantor hereby
collaterally assigns and pledges to the Administrative Agent for the ratable
benefit of each of the Secured Parties, and hereby grants to the Administrative
Agent for the ratable benefit of each of the Secured Parties a security interest
in, all of its right, title and interest in and to the following, whether now or
hereafter existing or acquired (collectively, the “Collateral”):

 

(a) all Equipment of such Grantor;

 

(b) all Inventory of such Grantor;

 

(c) all Receivables Collateral of such Grantor;

 

(d) to the extent not included under clause (c) above, all Material Contract
Collateral of such Grantor to the extent granting such security interest therein
would not cause a material default under any Material Contract giving rise to
such Material Contract Collateral;

 

(e) all General Intangibles of such Grantor;

 

(f) all Supporting Obligations of such Grantor;

 

(g) all Intellectual Property Collateral of such Grantor;

 

(h) all Investment Property, including all Securities Accounts, of such Grantor;

 

(i) all Deposit Accounts of such Grantor;

 

-11-

Security Agreement



--------------------------------------------------------------------------------

(j) all Commercial Tort Claims of such Grantor described in Part E of Schedule I
hereto (as such Schedule may be supplemented from time to time pursuant to
Section 4.15 or otherwise);

 

(k) all other Goods of such Grantor;

 

(l) all of such Grantor’s books, records, writings, data bases, information and
other property relating to, used or useful in connection with, evidencing,
embodying, incorporating or referring to, any of the foregoing in this Section
2.1; and

 

(m) all Proceeds of any and all of the foregoing Collateral.

 

provided that, no Grantor shall be required to collaterally assign, grant or
pledge hereunder any voting Equity Interest of any Excluded Foreign Subsidiary
(as defined in the Pledge Agreement) which is excluded, pursuant to either
Sections 2.1(b) or (c) of the Pledge Agreement, from the pledge pursuant to the
Pledge Agreement.

 

2.2 Security for Secured Obligations. The Collateral of each Grantor under this
Agreement secures the prompt and complete payment, performance and observance of
all Obligations of such Grantor under the Loan Documents (including such
Grantor’s Obligations in respect of any Secured Swap Contract), whether for
principal, interest, costs, fees, expenses, indemnities or otherwise and whether
now or hereafter existing (all of such obligations being the “Secured
Obligations”).

 

2.3 Continuing Security Interest; Transfer of Credit Extensions. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until the Termination Date, be binding upon each
Grantor, its successors, transferees and assigns, and inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and each other Secured Party. Without limiting the
generality of the foregoing, any Secured Party may assign or otherwise transfer
(in whole or in part) any Commitment or Loan held by it to any other Person, and
such other Person shall thereupon become vested with all the rights and benefits
in respect thereof granted to such Lender under any Loan Document (including
this Agreement) or otherwise, subject, however, to any contrary provisions in
such assignment or transfer, and to the provisions of Section 10.06 and Article
IX of the Credit Agreement.

 

2.4 Grantors Remain Liable. Anything herein to the contrary notwithstanding

 

(a) each Grantor shall remain liable under the contracts and agreements included
in the Collateral (including the Material Contracts) to the extent set forth
therein, and shall perform all of its duties and obligations under such
contracts and agreements to the same extent as if this Agreement had not been
executed,

 

(b) the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under any
such contracts or agreements included in the Collateral, and

 

-12-

Security Agreement



--------------------------------------------------------------------------------

(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts or agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.

 

2.5 Security Interest Absolute. All rights of the Administrative Agent and the
security interests granted to the Administrative Agent hereunder, and all
obligations of each Grantor hereunder, shall be absolute and unconditional,
irrespective of any of the following conditions, occurrences or events:

 

(a) any lack of validity or enforceability of any Loan Document;

 

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against any Borrower, any other Grantor or any other Person
under the provisions of any Loan Document or otherwise or to exercise any right
or remedy against any other guarantor of, or collateral securing, any Secured
Obligation;

 

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other extension, compromise or
renewal of any Secured Obligation, including any increase in the Secured
Obligations resulting from the extension of additional credit to any Grantor or
any other obligor or otherwise;

 

(d) any reduction, limitation, impairment or termination of any Secured
Obligation for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and each Grantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Secured Obligation or otherwise;

 

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document;

 

(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or

 

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Borrowers, any other Grantor or
otherwise.

 

2.6 Waiver of Subrogation. Until the Termination Date, no Grantor shall exercise
any claim or other rights which it may now or hereafter acquire against any
other Grantor that arises from the existence, payment, performance or
enforcement of such Grantor’s Obligations under this Agreement, including any
right of subrogation, reimbursement, exoneration or indemnification, any right
to participate in any claim or remedy against any other Grantor or any
Collateral which the Administrative Agent now has or hereafter acquires, whether
or not such

 

-13-

Security Agreement



--------------------------------------------------------------------------------

claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from any other Grantor, directly or
indirectly, in cash or other property or by setoff or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Grantor in violation of the preceding sentence, such amount shall be
deemed to have been paid for the benefit of the Secured Parties, and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Secured Obligations, whether matured or unmatured. Each Grantor acknowledges
that it will receive direct and indirect benefits for the financing arrangements
contemplated by the Loan Documents and that the agreement set forth in this
Section is knowingly made in contemplation of such benefits.

 

2.7 Release; Termination.

 

(a) Upon any sale, transfer or other disposition of any item of Collateral of
any Grantor in accordance with Section 7.05 of the Credit Agreement or to the
extent any item of Collateral is released from the assignment and security
interest hereunder at the direction of the Required Lenders or all Lenders, as
applicable, the Administrative Agent will, at such Grantor’s expense and without
any representations, warranties or recourse of any kind whatsoever, duly release
such item of Collateral from the security interest created hereby and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence the release of such item of Collateral from the collateral
assignment and security interest granted hereby; provided, however, that such
Grantor shall have delivered to the Administrative Agent all necessary release
documentation for execution by the Administrative Agent (which documentation
shall be in form and substance reasonably satisfactory to the Administrative
Agent) and a certificate of such Grantor to the effect that the transaction is
in compliance with the Loan Documents.

 

(b) Upon the release of any Subsidiary Guarantor from the Subsidiary Guaranty in
accordance with the provisions thereof, such Grantor (and the Collateral at such
time assigned by the respective Grantor pursuant hereto) shall be released from
this Agreement. At any time that the Company or the respective Grantor desires
that a Subsidiary of the Company which has been released from the Subsidiary
Guaranty be released hereunder as provided in the preceding sentence of this
Section 2.7(b), it shall deliver to the Administrative Agent a certificate
signed by a Responsible Officer of the Company stating that the release of the
respective Grantor (and its Collateral) is permitted pursuant to this Section
2.7(b).

 

(c) Upon the Termination Date, this Agreement and the pledge, assignment and
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Grantor. Upon any such termination,
the Administrative Agent will, at the applicable Grantor’s expense and without
any representations, warranties or recourse of any kind whatsoever, execute and
deliver to such Grantor such documents as such Grantor shall reasonably request
to evidence such termination and deliver to such Grantor all Instruments,
Tangible Chattel Paper and negotiable documents representing or evidencing the
Collateral then held by the Administrative Agent.

 

-14-

Security Agreement



--------------------------------------------------------------------------------

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants unto each Secured Party as set forth in
this Article.

 

3.1 Scheduled Information. Set forth in the Schedules to this Agreement is the
following information for each Grantor, all of which is accurate and complete as
of the Closing Date and as of each date on which such Schedules are supplemented
pursuant to Section 4.15 hereof:

 

(a) Location of Grantors. Item A of Schedule I hereto identifies for such
Grantor (i) the state in which it is organized, (ii) the relevant organizational
identification number (or states that one does not exist), and (iii) the
principal place of business and chief executive office of such Grantor.

 

(b) Equipment and Inventory Locations. Except as disclosed in Item C of Schedule
I hereto and except for Equipment and Inventory with an aggregate value not in
excess of $1,000,000 that is in transit within the United States or Equipment
that is located with subcontractors outside the United States in the ordinary
course of business, as of the Closing Date, all of the Equipment and Inventory
of such Grantor are located at the places specified in Item B of Schedule I
hereto.

 

(c) Warehouses; etc. Except as disclosed in Item C of Schedule I hereto (as such
Schedule may be supplemented from time to time pursuant to Section 4.15 hereof),
none of the Collateral is in the possession of any consignee, bailee,
warehouseman, agent or processor or subject to the Control of any Person in the
United States, other than the Administrative Agent, such Grantor or another
Grantor.

 

(d) Trade Names. Except as set forth in Item D of Schedule I hereto, in the five
years preceding the Closing Date such Grantor has no trade names and has not
been known by any legal name different from the one set forth on the signature
page hereto.

 

(e) Commercial Torts Claims. Item E of Schedule I hereto (as such Schedule may
be supplemented from time to time pursuant to Section 4.15 hereof), describes
all Commercial Tort Claims owned by each Grantor as of the date hereof and as of
the date of each supplement to such Schedule delivered pursuant to Section 4.15
hereof.

 

(f) Government Contracts. Except as notified by such Grantor to the
Administrative Agent in writing, such Grantor is not a party to any one or more
Federal, state or local government contracts.

 

(g) Deposit Accounts; Securities Accounts. Schedule VI hereto (as such Schedule
may be supplemented from time to time pursuant to Section 4.15 hereof)
accurately identifies each Deposit Account and each Securities Account of each
Grantor as of the date hereof and as of the date of each supplement to such
Schedule delivered pursuant to Section 4.15 hereof.

 

-15-

Security Agreement



--------------------------------------------------------------------------------

3.2 Negotiable Documents, Instruments, Chattel Paper and Material Contracts.
Such Grantor has delivered to the Administrative Agent possession of all
originals of all negotiable documents, Instruments and Tangible Chattel Paper,
in each case in excess of $1,000,000, currently owned or held by such Grantor
(duly endorsed in blank, if requested by the Administrative Agent).

 

3.3 Intellectual Property Collateral. (a) With respect to any Intellectual
Property Collateral that is material to the operations of any Grantor:

 

(i) such Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and is valid and
enforceable;

 

(ii) such Grantor has made all necessary filings and recordations to protect its
interest in its registered Intellectual Property Collateral, including
recordations of (x) all of its registered Patent Collateral and Trademark
Collateral in the United States Patent and Trademark Office, (y) all its claims
to the Copyright Collateral in the United States Copyright Office and (z) claims
in corresponding offices throughout the world, except in the case of the clause
(z), to the extent the failure to do so could not reasonably be expected to have
a Material Adverse Effect;

 

(iii) in the case of any such Intellectual Property Collateral that is owned by
such Grantor, such Grantor is the exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral and,
to such Grantor’s knowledge, no claim has been made that the use of such
Intellectual Property Collateral does or may violate the asserted rights of any
third party;

 

(iv) in the case of any such Intellectual Property Collateral that is licensed
by such Grantor, such Grantor is in compliance with all the material terms of
such license; and

 

(v) such Grantor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and taxes to maintain each and
every item of such Intellectual Property Collateral in full force and effect
throughout the world, as applicable except with respect to such Intellectual
Property Collateral deemed by such Grantor, in its reasonable business judgment,
to be of no material value to its business after consideration of the cost of
such maintenance.

 

(b) Such Grantor owns directly or is entitled to use by license or otherwise,
all patents, Trademarks, Trade Secrets, copyrights, licenses, technology,
know-how, processes and rights with respect to any of the foregoing used in or
necessary for the conduct of such Grantor’s business.

 

3.4 Loan Documents Representations. Each Grantor makes each representation and
warranty made in the Credit Agreement by the Company or any other Loan Party
with respect to such Grantor as if such representation and warranty were
expressly set forth herein.

 

-16-

Security Agreement



--------------------------------------------------------------------------------

 

ARTICLE IV

COVENANTS

 

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will, unless the Administrative Agent with the consent of the Required Lenders
shall otherwise agree in writing, perform the obligations set forth in this
Section.

 

4.1 As to Collateral Generally; Loan Documents Covenants.

 

(a) At any time following the occurrence and during the continuance of any Event
of Default and the commencement of any actions of the type described in Section
8.02(a) or (b) of the Credit Agreement, the Administrative Agent may notify or
request the Grantors notify any parties obligated on any of the Collateral to
make payment to the Administrative Agent of any amounts due or to become due
thereunder and that the Administrative Agent may enforce collection of any of
the Collateral by suit or otherwise and surrender, release, or exchange all or
any part thereof, or compromise or extend or renew for any period (whether or
not longer than the original period) any indebtedness thereunder or evidenced
thereby.

 

(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent is authorized to endorse, in the name of each Grantor, any
item, howsoever received by the Administrative Agent, representing any payment
on or other proceeds of any of the Collateral.

 

(c) Each Grantor makes each covenant or agreement set forth in Articles VI and
VII of the Credit Agreement and in each of the other Loan Documents made by the
Company or any other Loan Party with respect to such Grantor as if such
covenants or agreements were expressly set forth herein.

 

4.2 Insurance. Each Grantor will maintain or cause to be maintained insurance as
provided in Section 6.07 of the Credit Agreement. Proceeds of insurance
maintained by each Grantor so covering the Collateral shall be applied to the
payment of the Secured Obligations only under the circumstances provided for in
the Credit Agreement. Each Grantor irrevocably makes, constitutes and appoints
the Administrative Agent (and all officers, employees or Administrative Agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
(and attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required by Section 6.07 of the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
deems advisable. All sums disbursed by the Administrative Agent in connection
with this Section

 

-17-

Security Agreement



--------------------------------------------------------------------------------

including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the
Administrative Agent and shall be additional Secured Obligations secured hereby.

 

4.3 Transfers and Other Liens. No Grantor shall:

 

(a) sell, assign (by operation of Law or otherwise) or otherwise dispose of any
of the Collateral, except as permitted by the Credit Agreement; or

 

(b) create or suffer to exist any Lien upon or with respect to any of the
Collateral, except for the security interest created by this Agreement and
except for Permitted Liens.

 

4.4 Inspections and Verification. The Administrative Agent shall have the
inspection rights set forth in Section 6.10 of the Credit Agreement.

 

4.5 As to Equipment and Inventory. Each Grantor hereby agrees that it shall

 

(a) Take all action, if any, necessary to maintain in accordance with the terms
hereof the Administrative Agent’s perfected first priority security interest
(including any action requested pursuant to Section 4.6) with respect to the
Equipment and Inventory; and

 

(b) cause the Equipment to be maintained, preserved and protected in accordance
with Section 6.06 of the Credit Agreement.

 

4.6 Bailees, Warehouses and Leased Premises. If any Collateral of any Grantor
with an aggregate value in excess of $1,000,000 (or, with respect to all
Grantors and all locations collectively, $5,000,000) shall at any time be in the
possession or control of any warehouseman, bailee or any of any Grantor’s agents
or processors located in the United States, such Grantor shall promptly notify
the Administrative Agent thereof and, if requested by the Administrative Agent,
shall within ninety (90) days of such request either (a) cause such Person
having possession or control over such Collateral to deliver such waiver
agreements, warehouse receipts or other lien waivers reasonably satisfactory to
the Administrative Agent or (b) relocate such Collateral to another location
reasonably acceptable to the Administrative Agent.

 

4.7 As to Accounts, Chattel Paper, Documents and Instruments.

 

(a) No Grantor shall change its name or jurisdiction of organization (whether
pursuant to a transaction permitted pursuant to Section 7.04 of the Credit
Agreement or otherwise) unless the Company or such Grantor has given at least 30
days’ prior written notice to the Administrative Agent, and all actions
necessary to maintain the Administrative Agent’s perfected first priority
security interest shall have been taken with respect to the Collateral of such
Grantor.

 

(b) Following the occurrence and during the continuance of any Event of Default,
upon written notice by the Administrative Agent to any Grantor, all Proceeds of

 

-18-

Security Agreement



--------------------------------------------------------------------------------

Collateral received by such Grantor shall be delivered in kind to the
Administrative Agent for deposit to the Collateral Account for such Grantor, and
such Grantor shall not commingle any such proceeds, and shall hold separate and
apart from all other property, all such Proceeds in express trust for the
benefit of the Administrative Agent until delivery thereof is made to the
Administrative Agent. No funds, other than Proceeds of Collateral of a Grantor,
will be deposited in the Collateral Account for such Grantor.

 

(c) The Administrative Agent shall have the right to apply any amount in the
Collateral Account to the payment of any Secured Obligations which are due and
payable or payable upon demand, or to the payment of any Secured Obligations at
any time that any Event of Default shall exist. Subject to the rights of the
Administrative Agent, the Company on behalf of each Grantor shall have the right
on each Business Day that no Event of Default has occurred and is continuing,
with respect to and to the extent of collected funds in the Collateral Account,
to require the Administrative Agent to purchase any Cash Equivalents with such
funds, provided that, in the case of certificated Securities, the Administrative
Agent will retain possession thereof as Collateral and, in the case of other
Investment Property, the Administrative Agent will take such actions, including
registration of such Investment Property in its name, as it shall determine is
necessary to perfect its security interest therein. The Administrative Agent may
at any time and shall promptly following any Grantor’s request therefor, so long
as no Event of Default has occurred and is continuing, transfer to such
Grantor’s general demand deposit account at the Administrative Agent or its bank
(if not the Administrative Agent) any or all of the collected funds in the
Collateral Account; provided, however, that any such transfer shall not be
deemed to be a waiver or modification of any of the Administrative Agent’s
rights under this Section.

 

(d) None of the Grantors will, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any Receivables
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made which
such Grantor determines to be appropriate in its reasonable business judgment.

 

4.8 As to Intellectual Property Collateral.

 

(a) No Grantor shall, unless such Grantor shall either (i) reasonably and in
good faith determine that any of the Patent Collateral is of negligible economic
value to such Grantor or (ii) have a valid business purpose (exercised in the
ordinary course of business) to do otherwise, do any act, or omit to do any act,
whereby any of the Patent Collateral may lapse or become abandoned or dedicated
to the public or unenforceable.

 

(b) No Grantor shall, and no Grantor shall permit any of its licensees to,
unless such Grantor shall either (i) reasonably and in good faith determine that
any of the Trademark Collateral is of negligible economic value to such Grantor
or (ii) have a valid business purpose (exercised in the ordinary course of
business) to do otherwise,

 

(A) fail to continue to use any of the Trademark Collateral in order to maintain
all of the Trademark Collateral in full force free from any claim of abandonment
for non-use;

 

-19-

Security Agreement



--------------------------------------------------------------------------------

(B) fail to maintain as in the past the quality of products and services offered
under all of the Trademark Collateral;

 

(C) fail to employ all of the Trademark Collateral registered with any Federal
or state or foreign authority with an appropriate notice of such registration;
or

 

(D) do or permit any act or knowingly omit to do any act whereby any of the
Trademark Collateral may lapse or become invalid or unenforceable.

 

(c) No Grantor shall, unless such Grantor shall either reasonably and in good
faith determine that any of the Copyright Collateral or any of the Trade Secrets
Collateral is of negligible economic value to such Grantor or have a valid
business purpose (exercised in the ordinary course of business) to do otherwise,
do or permit any act or knowingly omit to do any act whereby any of the
Copyright Collateral or any of the Trade Secrets Collateral may lapse or become
invalid or unenforceable or placed in the public domain except upon expiration
of the end of an unrenewable term of a registration thereof.

 

(d) Each Grantor shall notify the Administrative Agent immediately if it knows
that any application or registration relating to any material item of the
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding such Grantor’s ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same.

 

(e) Upon the filing of an application for the registration of any Intellectual
Property Collateral with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, the Company or applicable Grantor
will promptly inform the Administrative Agent in writing of such filing and,
upon request of the Administrative Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s security interest in
such Intellectual Property Collateral and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby.

 

(f) Each Grantor shall take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of, the Intellectual Property Collateral, including the filing of

 

-20-

Security Agreement



--------------------------------------------------------------------------------

applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clauses (a), (b) and (c)).

 

4.9 [Intentionally omitted.]

 

4.10 Chattel Paper. Upon request of the Administrative Agent, each Grantor will
deliver to the Administrative Agent all Tangible Chattel Paper in excess of
$1,000,000 duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the
Administrative Agent. Upon request of the Administrative Agent, each Grantor
will provide the Administrative Agent with Control of all Electronic Chattel
Paper in excess of $1,000,000, by having the Administrative Agent identified as
the assignee of the records(s) pertaining to the single authoritative copy
thereof and otherwise complying with the applicable elements of Control set
forth in the UCC. Each Grantor will also deliver to the Administrative Agent all
security agreements securing any Chattel Paper and execute UCC financing
statement amendments assigning to the Administrative Agent any UCC financing
statements filed by such Grantor in connection with such security agreements.
Each Grantor will mark conspicuously all Chattel Paper with a legend, in form
and substance reasonably satisfactory to the Administrative Agent, indicating
that such Chattel Paper is subject to the Liens created hereunder.

 

4.11 Letters of Credit. Upon request of the Administrative Agent, each Grantor
will deliver to the Administrative Agent all Letters of Credit with a stated
amount in excess of $1,000,000 in which it is the beneficiary thereof, duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Administrative Agent.
Each Grantor will take any and all actions necessary (or reasonably requested by
the Administrative Agent), from time to time, to cause the Administrative Agent
to obtain exclusive Control of any Letter-of-Credit Rights owned by such Grantor
in a manner reasonably acceptable to the Administrative Agent.

 

4.12 Commercial Tort Claims. Each Grantor shall advise the Administrative Agent
promptly upon such Grantor becoming aware, after the date hereof, that it owns
any additional Commercial Tort Claims in an amount (taking the greater of the
aggregate claimed damages thereunder or the reasonable estimated value thereof)
in excess of $1,000,000. Upon request of the Administrative Agent, such Grantor
will execute and deliver such documents as the Administrative Agent deems
necessary to describe, create, perfect and protect the Administrative Agent’s
first priority security interest in such Commercial Tort Claim.

 

4.13 Bank Accounts; Securities Accounts. Each Grantor shall enter into an
Account Control Agreement with each financial institution with which such
Grantor maintains from time to time any Deposit Account or any Securities
Account, or, if such Account Control Agreement cannot be obtained using
commercially reasonable efforts, relocate such Deposit Account or Securities
Account to another financial institution party to an Account Control Agreement
within 60 days of the date of such notice. Each Grantor hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Secured Parties, a continuing security interest in

 

-21-

Security Agreement



--------------------------------------------------------------------------------

all such Deposit Accounts and Securities Accounts and all funds and Investment
Property at any time paid, deposited, credited or held in such Deposit Accounts
and Securities Accounts (whether for collection, provisionally or otherwise) or
otherwise in the possession of such financial institutions, and each such
financial institution shall act as the Administrative Agent’s agent in
connection therewith.

 

4.14 Further Assurances, etc. (a) Each Grantor agrees that, from time to time at
its own expense, such Grantor will promptly execute and deliver all further
documents, financing statements, agreements and instruments, and take all such
further action, which may be required under applicable Law, or which the
Administrative Agent or Required Lenders may reasonably request, in order to
perfect, preserve and protect any security interest granted or purported to be
granted hereby or to enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, each Grantor will take each of the following
actions:

 

(i) if any Account shall be evidenced by a promissory note or other instrument
or negotiable document, deliver and pledge to the Administrative Agent hereunder
such promissory note, instrument or negotiable document duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance reasonably satisfactory to the Administrative Agent;

 

(ii) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices (including (i) any assignment of
claim form under or pursuant to the federal assignment of claims statute, 31
U.S.C. § 3726, any successor or amended version thereof or any regulation
promulgated under or pursuant to any version thereof and (ii) any Intellectual
Property Security Agreement under the Laws of any applicable jurisdiction), as
may be necessary, or as the Administrative Agent may reasonably request, in
order to perfect and preserve the security interests and other rights granted or
purported to be granted to the Administrative Agent hereby;

 

(iii) furnish to the Administrative Agent, from time to time at the
Administrative Agent’s reasonable request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail;

 

(iv) take all actions that the Administrative Agent reasonably deems necessary
to enforce collection of the Receivables Collateral;

 

(v) if requested by the Administrative Agent, each Grantor which owns or leases
Equipment which is subject to a certificate of title statute that requires
notation of a lien thereon to perfect a security interest therein shall deliver
to the Administrative Agent all original certificates of title for such
Equipment, shall take all necessary steps to cause the Administrative Agent’s
security interest be perfected in accordance with such statute and deliver to
the Administrative Agent a schedule in reasonable detail describing such
Equipment, registration number, license number and all other information
required to comply with such statute; provided, however, that until the
Administrative Agent makes such a request under this

 

-22-

Security Agreement



--------------------------------------------------------------------------------

 

clause, the parties hereto acknowledge that the security interest of the
Administrative Agent in such Collateral has not been perfected and all the
representations and warranties, covenants and Events of Default contained herein
and in the other Loan Documents which would otherwise be violated shall be
deemed modified to reflect the foregoing and not be violated;

 

(vi) if requested by the Administrative Agent, cause each bank or Securities
Intermediary with which any Grantor maintains a Deposit Account or Securities
Account to enter into an Account Control Agreement with respect thereto;

 

(vii) from time to time, promptly following the Administrative Agent’s request,
execute and deliver confirmatory written instruments pledging to the
Administrative Agent the Collateral, but any such Grantor’s failure to do so
shall not affect or limit the security interest granted hereby or the
Administrative Agent’s other rights in and to the Collateral; and

 

(viii) notify the Administrative Agent promptly of any Collateral which
constitutes a claim against the United States government or any instrumentality
or agent thereof, the assignment of which is restricted by federal law. Upon the
reasonable request of the Administrative Agent, Grantor shall take such steps as
may be necessary to comply with any applicable federal assignment of claims laws
or other comparable laws.

 

(b) With respect to the foregoing and the grant of the security interest
hereunder, each Grantor hereby authorizes the Administrative Agent to
Authenticate and to file one or more financing or continuation statements, and
amendments thereto, and make filings with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country), in each case for the purpose of perfecting,
continuing, enforcing or protecting the security interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party. A carbon,
photographic, telecopied or other reproduction of this Agreement, any
Intellectual Property Security Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by Law.

 

4.15 Supplements to Scheduled Information. Without limiting the generality of
Section 4.14, concurrently with the delivery by the Company of each Compliance
Certificate pursuant to Section 6.02(b) of the Credit Agreement, the Company, on
behalf of each other Grantor, shall deliver to the Administrative Agent the
following applicable supplements to the Schedules hereto in such form as shall
be reasonably satisfactory to the Administrative Agent:

 

(a) a supplement to Item C of Schedule I hereto identifying any new consignee,
warehouseman, agent, bailee, processor or other similar location where any
Equipment or Inventory of such Grantor is located which is not already
identified on such Schedule, and, if reasonably requested by the Administrative
Agent in accordance with Section 4.6, a waiver agreement acceptable to the
Administrative Agent duly executed by each such consignee, warehouseman, agent,
bailee or processor;

 

-23-

Security Agreement



--------------------------------------------------------------------------------

(b) a supplement to Item E of Schedule I hereto describing any new Commercial
Tort Claim owned by such Grantor in an amount (taking the greater of the
aggregate claimed damages thereunder or the reasonable estimate value thereof)
in excess of $1,000,000 which is not described on such Schedule;

 

(c) a supplement to Schedule II, III, IV or V, as the case may be, describing
any new Intellectual Property Collateral of the type referred to in such
Schedule of such Grantor which is not described on such Schedule, together with
an Intellectual Property Security Agreement or a supplement to an existing
Intellectual Property Security Agreement of such Grantor with respect to such
new Intellectual Property Collateral which is registered under laws of the
United States, duly executed by such Grantor;

 

(d) a supplement to Schedule VI hereto which accurately describes each new
Deposit Account or Securities Account of such Grantor which is not described on
such Schedule, together with an Account Control Agreement or a supplement to an
existing such agreement, as the case may be, duly executed by the applicable
bank or Securities Intermediary and such Grantor, in each case as required
pursuant to Section 6.15 of the Credit Agreement and Section 4.12 hereof.

 

4.16 Amendments or Terminations Not Authorized. Grantor acknowledges that it is
not authorized to file any financing statement or amendment or termination
statement with respect to a financing statement filed in favor of the
Administrative Agent without the prior written consent of the Administrative
Agent and agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to Grantor’s rights under Section 9-513(c) of the
UCC.

 

4.17 Certain Property. No Grantor owns (a) standing timber that is to be cut and
removed under a conveyance or contract for sale, (b) animals, (c) crops grown,
growing, or to be grown, even if the crops are produced on trees, vines or
bushes, or (d) manufactured homes.

 

ARTICLE V

THE ADMINISTRATIVE AGENT

 

5.1 Appointment as Attorney-in-Fact. Each Grantor hereby irrevocably appoints
the Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take, upon the occurrence and during the continuance of any
Event of Default, any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement. Without limiting the generality of the foregoing,
each Grantor hereby gives the Administrative Agent the power and right, on
behalf of such Grantor, without assent by such Grantor, to do any or all of the
following:

 

(a) after the occurrence and during the continuance of a Noticed Event of
Default, (i) demand payment of its Receivables Collateral; (ii) enforce payments
of its

 

-24-

Security Agreement



--------------------------------------------------------------------------------

 

Receivables Collateral by legal proceedings or otherwise; (iii) exercise all of
its rights and remedies with respect to proceedings brought to collect its
Receivables Collateral; (iv) sell or assign its Receivables Collateral upon such
terms, for such amount and at such times as the Administrative Agent deems
advisable; (v) settle, adjust, compromise, extend or renew any of its
Receivables Collateral; (vi) discharge and release any of its Receivables
Collateral; (vii) prepare, file and sign such Grantor’s name on any proof of
claim in bankruptcy or other similar document against any obligor of any of its
Receivables Collateral; (viii) notify the post office authorities to change the
address for delivery of such Grantor’s mail to an address designated by the
Administrative Agent, and open and dispose of all mail addressed to such
Grantor; (ix) endorse such Grantor’s name upon any Chattel Paper, document,
instrument, invoice, or similar document or agreement relating to any
Receivables Collateral or any goods pertaining thereto; and (x) endorse such
Grantor’s name upon any Chattel Paper, document, instrument, invoice, or similar
document or agreement relating to any Receivables Collateral or any goods
pertaining thereto;

 

(b) in the case of any Intellectual Property Collateral, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property Collateral and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

 

(c) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(d) after the occurrence and during the continuance of an Event of Default,
execute, in connection with any sale or other disposition provided for in
Section 6.1, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(e) after the occurrence and during the continuance of a Noticed Event of
Default, (i) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (ii)
ask or demand for, collect, and receive payment of and give receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (iii) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (iv) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (v) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (vi)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (vii) notify, or require any Grantor to notify,
Account Debtors to make payment directly to the Administrative Agent and change
the post office box number or

 

-25-

Security Agreement



--------------------------------------------------------------------------------

other address to which the Account Debtors make payments; (viii) assign any
Intellectual Property Collateral (along with the goodwill of the business to
which any such Intellectual Property Collateral pertains), throughout the world
for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (ix) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things that the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

 

5.2 Administrative Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of the
Administrative Agent incurred in connection therewith shall be payable by such
Grantor pursuant to Section 6.2.

 

5.3 Administrative Agent Has No Duty. (a) In addition to, and not in limitation
of, Section 2.4, the powers conferred on the Administrative Agent hereunder are
solely to protect its interest (on behalf of the Secured Parties) in the
Collateral and shall not impose any duty or obligation on it to exercise any
such powers. Neither the Administrative Agent nor any of its officers,
directors, employees or agents shall be liable for failure to demand, collect,
invest or realize upon any of the Collateral or for any delay in doing so
(including any delay in investing or failure to invest funds held in any
Collateral Account as provided in Section 4.7(c) hereof) or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof (including the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral). Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

(b) Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Collateral. The Secured
Obligations shall not be affected by any failure of the Administrative Agent to
take any steps to perfect the security interest granted hereunder or to collect
or realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Grantor from any of its Secured Obligations.

 

-26-

Security Agreement



--------------------------------------------------------------------------------

 

ARTICLE VI

REMEDIES

 

6.1 Certain Remedies. If any Event of Default shall have occurred and be
continuing:

 

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the UCC
and also may take the following actions:

 

(i) require each Grantor to, and each Grantor hereby agrees that it will, at its
expense and upon the written request of the Administrative Agent forthwith,
assemble all or part of the Collateral as directed by the Administrative Agent
and make it available to the Administrative Agent at its premises or another
place designated by the Administrative Agent that is reasonable under the
circumstances (whether or not the UCC applies to the affected Collateral);

 

(ii) without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any required notice referred to
below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale, at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent, in compliance with applicable
Law, may deem commercially reasonable. Each Grantor agrees that, to the extent
notice of sale shall be required by Law, at least ten days’ prior notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned;

 

(iii) with respect to the Intellectual Property Collateral, on demand, to cause
the security interest to become an assignment, transfer and conveyance of any of
or all such Collateral by the applicable Grantors to the Administrative Agent,
or to license or sublicense, whether general, special or otherwise, and whether
on an exclusive or non-exclusive basis, any such Collateral throughout the world
on such terms and conditions and in such manner as the Administrative Agent
shall determine (other than in violation of any then existing licensing
arrangements to the extent that waivers cannot be obtained); and

 

(iv) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and without liability for
trespass to

 

-27-

Security Agreement



--------------------------------------------------------------------------------

enter any premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral.

 

(b) All cash proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held, to the
extent permitted under applicable Law, by the Administrative Agent as additional
collateral security for all or any part of the Secured Obligations, and/or then
or at any time thereafter shall be applied (after payment of any amounts payable
to the Administrative Agent pursuant to Section 10.04 of the Credit Agreement
and Section 6.2 below) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against all or any part of the Secured
Obligations in accordance with Section 8.03 of the Credit Agreement. Any surplus
of such cash or cash proceeds held by the Administrative Agent and remaining
after payment in full of all the Secured Obligations, and the termination of all
Commitments, shall be promptly paid over to the Grantors or to whomsoever may be
lawfully entitled to receive such surplus.

 

(c) The Administrative Agent may exercise any and all rights and remedies of
each Grantor under or in connection with the Collateral, including the right to
sue upon or otherwise collect, extend the time for payment of, modify or amend
the terms of, compromise or settle for cash, credit, or otherwise upon any
terms, grant other indulgences, extensions, renewals, compositions, or releases,
and take or omit to take any other action with respect to the Collateral, any
security therefor, any agreement relating thereto, any insurance applicable
thereto, or any Person liable directly or indirectly in connection with any of
the foregoing, without discharging or otherwise affecting the liability of any
Grantor for the Obligations or under this Agreement or any other Loan Document
and the Material Contracts or otherwise in respect of the Collateral, including
any and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, any Collateral.

 

The Administrative Agent shall give the Grantors 10 days’ written notice (which
each Grantor agrees is reasonable notice within the meaning of Section 9-612 of
the UCC) of the Administrative Agent’s intention to make any sale of Collateral.
Such notice, in the case of a public sale, shall state the time and place for
such sale and, in the case of a sale at a broker’s board or on a securities
exchange, shall state the board or exchange at which such sale is to be made and
the day on which the Collateral, or portion thereof, will first be offered for
sale at such board or exchange. Any such public sale shall be held at such time
or times within ordinary business hours and at such place or places as the
Administrative Agent may fix and state in the notice (if any) of such sale. At
any such sale, the Collateral, or portion thereof, to be sold may be sold in one
lot as an entirety or in separate parcels, as the Administrative Agent may (in
its sole and absolute discretion) determine. The Administrative Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Administrative Agent may, without notice or publication adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be

 

-28-

Security Agreement



--------------------------------------------------------------------------------

retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by Law, private) sale made pursuant to this Section, any Secured Party may bid
for or purchase, free (to the extent permitted by Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by Law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. The Secured
Obligations shall not be affected by any failure of the Administrative Agent to
take any steps to perfect the security interest granted hereunder or to collect
or realize upon the Collateral, nor shall loss or damage to the Collateral
release any Grantor from any of its Secured Obligations.

 

6.2 Indemnity, Limitation on Liability and Expenses. Each Grantor agrees to
jointly and severally indemnify and hold harmless the Administrative Agent (and
any sub-agent thereof), each other Secured Party, and each Related Party of any
of the foregoing Persons (each, such Person being called an “Indemnitee”)
against, and hold each harmless from, any and all losses, claims, damages,
liabilities, and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee) incurred by any Indemnitee or
asserted against any Indemnitee by a third party or by any Borrower or any other
Loan Party arising out of, in connection with, or as a result of, this Agreement
and the other Loan Documents (including enforcement of this Agreement and other
Loan Documents); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities and
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee and (y) result from a claim brought by the
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such other Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. Each Grantor hereby also agrees
that none of the Indemnitees shall have any liability (whether direct or
indirect, in contract, tort or otherwise) to any of the Grantors or any of their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact, and each Grantor hereby agrees not to assert any claim
against any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Loans, the actual or proposed use of the proceeds of the Credit Extensions, the
Loan Documents or any of the transactions contemplated by the Loan Documents.
Each Grantor will upon written demand pay to the Administrative Agent the amount
of any and all reasonable expenses, including the reasonable fees and
disbursements of any experts and agents, which the Administrative Agent may
incur subject to the foregoing limitations, in connection with the following:

 

(a) the administration of this Agreement and the other Loan Documents;

 

-29-

Security Agreement



--------------------------------------------------------------------------------

(b) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral;

 

(c) the exercise or enforcement of any of the rights of the Administrative Agent
or the Secured Parties hereunder; or

 

(d) the failure by any Grantor to perform or observe any of the provisions
hereof.

 

The agreements in this Section 6.2 shall survive the termination of the
Commitments and the repayment, satisfaction or discharge of the other
Obligations.

 

6.3 Waivers. Each Grantor hereby waives any right, to the extent permitted by
applicable Law, to receive prior notice of or a judicial or other hearing with
respect to any action or prejudgment remedy or proceeding by the Administrative
Agent to take possession, exercise control over or dispose of any item of
Collateral where such action is permitted under the terms of this Agreement or
any other Loan Document or by applicable Laws or the time, place or terms of
sale in connection with the exercise of the Administrative Agent’s rights
hereunder. Each Grantor waives, to the extent permitted by applicable Laws, any
bonds, security or sureties required by the Administrative Agent with respect to
any of the Collateral. Each Grantor also waives any damages (direct,
consequential or otherwise) occasioned by the enforcement of the Administrative
Agent’s rights under this Agreement or any other Loan Document, including, the
taking of possession of any Collateral or the giving of notice to any Account
Debtor or the collection of any Receivables Collateral, except for such damages
as arise solely out of the gross negligence of willful misconduct of the
Administrative Agent or the Lenders as finally determined by a court of
competent jurisdiction all to the extent that such waiver is permitted by
applicable Laws. Each Grantor also consents that the Administrative Agent, in
connection with the enforcement of the Administrative Agent’s rights and
remedies under this Agreement, may enter upon any premises owned by or leased to
it without obligations to pay rent or for use and occupancy, through self-help,
without judicial process and without having first obtained an order of any
court. These waivers and all other waivers provided for in this Agreement and
the other Loan Documents have been negotiated by the parties and each Grantor
acknowledges that it has been represented by counsel of its own choice and has
consulted such counsel with respect to its rights hereunder.

 

ARTICLE VII

MISCELLANEOUS PROVISIONS

 

7.1 Loan Document.

 

(a) This Agreement is a Loan Document executed pursuant to the Credit Agreement
and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.

 

(b) Concurrently herewith certain of the Grantors are executing and delivering
the Pledge Agreement pursuant to which such Grantor is pledging all the
certificated Investment

 

-30-

Security Agreement



--------------------------------------------------------------------------------

 

Property and Instruments of such Grantor. Such pledges shall be governed by the
terms of the Pledge Agreement and not by this Agreement to the extent
inconsistent with this Agreement.

 

7.2 Amendments, etc.; Additional Grantors; Successors and Assigns.

 

(a) No amendment to or waiver of any provision of this Agreement nor consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent with the
consent of the Required Lenders or all Lenders as required under the Credit
Agreement and, with respect to any such amendment, by the Grantors, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

 

(b) Upon the execution and delivery by any Person of a Joinder Agreement, (i)
such Person shall be referred to as an “Additional Grantor” and shall be and
become a Grantor, and each reference in this Agreement to “Grantor” shall also
mean and be a reference to such Additional Grantor and (ii) the schedule
supplements attached to each Security Agreement shall be incorporated into and
become a part of and supplement Schedules I through VI hereto, as appropriate,
and the Administrative Agent may attach such schedule supplements to such
Schedules, and each reference to such Schedules shall mean and be a reference to
such Schedules, as supplemented pursuant hereto.

 

(c) Upon the delivery by the Company of each certificate of Responsible Officers
certifying supplements to the Schedules to this Agreement pursuant to Section
4.15, the schedule supplements attached to each such certificate shall be
incorporated into and become a part of and supplement Schedules I through VI
hereto, as appropriate, and the Administrative Agent may attach such schedule
supplements to such Schedules, and each reference to such Schedules shall mean
and be a reference to such Schedules, as supplemented pursuant hereto.

 

(d) This Agreement shall be binding upon each Grantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that no Grantor may assign its obligations
hereunder without the prior written consent of the Administrative Agent (with
the consent of the Required Lenders).

 

7.3 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement (with any notice to a Grantor other than the Company being delivered
to such Grantor in care of the Company). All such notices and other
communications shall be deemed to be given or made at the times provided in
Section 10.02 of the Credit Agreement.

 

7.4 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

7.5 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this

 

-31-

Security Agreement



--------------------------------------------------------------------------------

Agreement shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

7.6 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

7.7 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY SHALL BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HERETO MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

-32-

Security Agreement



--------------------------------------------------------------------------------

(c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.3. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

7.8 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

7.9 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.

 

[Signature Page Follows]

 

-33-

Security Agreement



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GLOBAL POWER EQUIPMENT GROUP INC., a

Delaware corporation

By:

 

/s/ James P. Wilson

Name:

 

James P. Wilson

Title:

 

Chief Financial Officer and V.P. of Finance

DELTAK, L.L.C., a Delaware limited liability

company

By:

 

/s/ Monte E. Ness

Name:

 

Monte E. Ness

Title:

 

President

BRADEN MANUFACTURING, L.L.C., a

Delaware limited liability company

By:

 

/s/ Gene Schockemoehl

Name:

 

Gene Schockemoehl

Title:

 

President

DELTAK CONSTRUCTION SERVICES, INC.,

a Wisconsin corporation

By:

 

/s/ Monte E. Ness

Name:

 

Monte E. Ness

Title:

 

President

BRADEN CONSTRUCTION SERVICES, INC.,

a Delaware corporation

By:

 

/s/ Gene Schockemoehl

Name:

 

Gene Schockemoehl

Title:

 

President

 

Security Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ David A. Johanson

Name:

 

David A. Johanson

Title:

 

Vice President

 



--------------------------------------------------------------------------------

 

EXHIBIT K

 

COMPANY GUARANTY AGREEMENT

 

This COMPANY GUARANTY AGREEMENT, dated as of October 1, 2004 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is made by GLOBAL POWER EQUIPMENT GROUP INC., a
Delaware corporation (the “Guarantor”) in favor of BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the Secured Parties (such capitalized term and all other capitalized terms not
otherwise defined herein to have the meanings provided for in Article I).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof,
among the Company, certain Subsidiaries of the Company, as borrowers (the
“Designated Borrowers” and together with the Company, the “Borrowers”), the
various financial institutions as are, or may from time to time become, parties
thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, US Bank National Association, as Syndication Agent, and Bank of
Oklahoma, N.A., as Managing Agent, (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
and the other Loan Documents referred to therein, the Secured Parties have
agreed to make Credit Extensions and other financial accommodations available to
or for the benefit of the Borrowers; and

 

WHEREAS, each Designated Borrower is a Subsidiary of the Guarantor and will
receive substantial direct and indirect benefits from the Credit Agreement and
the Credit Extensions and other financial accommodations to be made or issued
thereunder;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Credit Extensions (including the initial Credit Extension) to the Designated
Borrowers pursuant to the Credit Agreement, the Guarantor agrees, for the
benefit of each Secured Party, as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. The following terms (whether or not underscored) when used in
this Agreement, including its preamble and recitals, shall have the following
meanings (such definitions to be equally applicable to the singular and plural
forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Agreement” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

K-1

Company Guaranty



--------------------------------------------------------------------------------

“Designated Borrower” is defined in the first recital.

 

“Guaranteed Obligations” is defined in Section 2.1.

 

“Guarantor” is defined in the preamble.

 

“Post Petition Interest” is defined in Section 2.4(b)(ii).

 

“Subordinated Obligations” is defined in Section 2.4(b).

 

“Termination Date” means the date on which all of the following events have
occurred:

 

(a) the Guaranteed Obligations (other than the indemnities described herein and
in Section 10.04 of the Credit Agreement and any other indemnities set forth in
any other Loan Document, in each case which are not then due and payable) and
all other amounts payable under this Agreement have been paid in full in cash;

 

(b) the Availability Period shall have terminated or expired without
reinstatement; and

 

(c) all Letters of Credit shall have terminated or expired or been Cash
Collateralized or otherwise provided for in a manner reasonably acceptable to
the L/C Issuer and all Secured Swap Contracts to which a Swap Bank is a party
shall have terminated or expired without reinstatement (or such Swap Bank shall
have agreed in writing that the obligations under such Swap Contract are no
longer secured under any Collateral Document).

 

1.2 Credit Agreement Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

 

1.3 Other Interpretive Provisions. The rules of construction in Section 1.02 of
the Credit Agreement shall be equally applicable to this Agreement.

 

ARTICLE II

GUARANTY

 

2.1 Guaranty; Limitation of Liability. The Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each Designated
Borrower now or hereafter existing under or in respect of the Loan Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, all reasonable fees,
charges and disbursements of counsel) incurred by the

 

-2-

Company Guaranty



--------------------------------------------------------------------------------

Administrative Agent or any other Secured Party in enforcing any rights under
this Agreement or any other Loan Document. Without limiting the generality of
the foregoing, the Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any
Designated Borrower to any Secured Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Designated Borrower.

 

2.2 Guaranty Absolute. The Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any Law now or hereafter in effect in any jurisdiction affecting
any of such terms or the rights of any Secured Party with respect thereto. The
Obligations of the Guarantor under or in respect of this Agreement are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against the Guarantor to enforce this
Agreement, irrespective of whether any action is brought against any Designated
Borrower or any other Loan Party or whether any Designated Borrower or any other
Loan Party is joined in any such action or actions. This Agreement is an
absolute and unconditional guaranty of payment when due, and not of collection,
by the Guarantor of the Guaranteed Obligations. The liability of the Guarantor
under this Agreement shall be irrevocable, absolute and unconditional
irrespective of, and the Guarantor hereby irrevocably waives (to the extent
permitted by applicable Laws) any defenses it may now have or hereafter acquire
in any way relating to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

 

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Designated
Borrower or any other Loan Party or its assets or any resulting release or
discharge of any Guaranteed Obligation;

 

-3-

Company Guaranty



--------------------------------------------------------------------------------

(f) the existence of any claim, setoff or other right which the Guarantor may
have at any time against any Loan Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transaction;

 

(g) any invalidity or unenforceability relating to or against any Designated
Borrower or any other Loan Party for any reason of the whole or any provision of
any Loan Document, or any provision of applicable Law purporting to prohibit the
payment or performance by any Designated Borrower of the Guaranteed Obligations
or any other Obligations;

 

(h) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

 

(i) the failure of any other Person to execute or deliver this Agreement or any
other guaranty or agreement or the release or reduction of liability of the
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

 

(j) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of any Designated Borrower or any other
Loan Party or otherwise, all as though such payment had not been made.

 

2.3 Waivers and Acknowledgments

 

(a) The Guarantor hereby unconditionally and irrevocably waives, to the fullest
extent permitted by Law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any
Secured Party exhaust any right or take any action against any Loan Party or any
other Person.

 

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

(c) The Guarantor hereby unconditionally and irrevocably waives, to the fullest
extent permitted by applicable Law, (i) any defense arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs,

 

-4-

Company Guaranty



--------------------------------------------------------------------------------

reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Guarantor or other
rights of the Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of setoff or counterclaim against or in respect of the Obligations
of the Guarantor hereunder.

 

(d) The Guarantor acknowledges that the Administrative Agent may, without notice
to or demand upon the Guarantor and without affecting the liability of the
Guarantor under this Agreement, foreclose under any mortgage by nonjudicial sale
(to the extent such sale is permitted by applicable Law), and the Guarantor
hereby waives any defense to the recovery by the Administrative Agent and the
other Secured Parties against the Guarantor of any deficiency after such
nonjudicial sale and any defense or benefits that may be afforded by applicable
Law.

 

(e) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

 

(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2.2 and this Section 2.3 are
knowingly made in contemplation of such benefits.

 

2.4 Subordination. (a) The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Designated Borrower, any other Guarantor or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
the Guarantor’s Obligations under or in respect of this Agreement or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against any Designated
Borrower, any other Guarantor or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Designated Borrower, any other Guarantor or any other insider
guarantor, directly or indirectly, in cash or other property or by setoff or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until the Termination Date has occurred.

 

(b) The Guarantor hereby agrees that any and all debts, liabilities and other
obligations owed to the Guarantor by each other Loan Party (collectively, the
“Subordinated Obligations”) are hereby subordinated to the prior payment in full
in cash of the Obligations of such other Loan Party under the Loan Documents to
the extent and in the manner hereinafter set forth in this Section 2.4(b):

 

(i) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, the Guarantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses

 

-5-

Company Guaranty



--------------------------------------------------------------------------------

accruing after the commencement of a proceeding under any Debtor Relief Law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) of each other Loan Party before the Guarantor receives payment of
any Subordinated Obligations of such other Loan Party.

 

(ii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of any Subordinated Obligations due to the Guarantor from any other Loan
Party as trustee for the Secured Parties and deliver such payments to the
Administrative Agent for application to the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Agreement.

 

(iii) After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any Debtor
Relief Law relating to any other Loan Party), the Administrative Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (A) in the name of the Guarantor, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations due to the Guarantor and
to apply any amounts received thereon to the Guaranteed Obligations (including
any and all Post Petition Interest), and (B) to require the Guarantor (1) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations due to the Guarantor and (2) to pay any amounts received on such
obligations to the Administrative Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

(c) If any amount shall be paid to the Guarantor in violation of this Section
2.4 at any time prior to the Termination Date, such amount shall be received and
held in trust for the benefit of the Secured Parties, shall be segregated from
other property and funds of the Guarantor and shall forthwith be paid or
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Agreement thereafter arising.

 

(d) If the Termination Date shall have occurred, the Administrative Agent will,
at the Guarantor’s request and expense, execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by the
Guarantor pursuant to this Agreement.

 

2.5 Payments Free and Clear of Taxes, Etc. Any and all payments made by the
Guarantor under or in respect of this Agreement or any other Loan Document shall
be made, in accordance with Section 3.01 of the Credit Agreement.

 

-6-

Company Guaranty



--------------------------------------------------------------------------------

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

The Guarantor hereby represents and warrants as follows:

 

3.1 No Conditions Precedent. There are no conditions precedent to the
effectiveness of this Agreement that have not been satisfied or waived.

 

3.2 Independent Credit Analysis. The Guarantor has, independently and without
reliance upon any Secured Party and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is or is to be a
party, and the Guarantor has established adequate means of obtaining from each
other Loan Party on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 

ARTICLE IV

COVENANTS

 

4.1 Performance of Loan Documents. The Guarantor covenants and agrees that until
the Termination Date, the Guarantor will perform and observe, and cause each of
its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed.

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.1 Loan Document. This Agreement is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
thereof.

 

5.2 No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by the Law.

 

5.3 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Secured Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Secured Party to or for the credit or the account of
the Guarantor against any and all of the Obligations of the Guarantor now or
hereafter existing under this Agreement or any other Loan Document to such
Secured Party, irrespective of whether or not such Secured Party shall have made
any demand under this Agreement or any

 

-7-

Company Guaranty



--------------------------------------------------------------------------------

other Loan Document and although such Obligations of the Guarantor may be
contingent or unmatured or are owed to a branch or office of such Secured Party
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Secured Party under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Secured Party may have. Each Secured Party agrees to notify the Guarantor
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

5.4 Indemnification. (a) Without limitation on any other Obligations of the
Guarantor or remedies of the Secured Parties under this Agreement, the Guarantor
shall indemnify the Administrative Agent (and any sub-agent thereof), each other
Secured Party, and each Related Party of any of the foregoing, in the manner and
to the extent set forth in the Security Agreement.

 

(b) Without prejudice to the survival of any of the other agreements of the
Guarantor under this Agreement or any of the other Loan Documents, the
agreements and obligations of the Guarantor contained in Section 2.1 (with
respect to enforcement expenses), the last sentence of Section 2.2, Section 2.5
and this Section 5.4 shall survive the payment in full of the Guaranteed
Obligations and all of the other amounts payable under this Agreement.

 

5.5 Continuing Guaranty. This Agreement is a continuing agreement and shall: (a)
remain in full force and effect until the Termination Date, (b) be binding upon
the Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, transferees and
assigns.

 

5.6 Amendments, etc.; Successors and Assigns. (a) No amendment to or waiver of
any provision of this Agreement nor consent to any departure by the Guarantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent (with the written consent of the Required
Lenders or all Lenders, as applicable) and, with respect to any such amendment,
by the Guarantor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b) This Agreement shall be binding upon the Guarantor and its successors,
transferees and assigns and shall inure to the benefit of the Administrative
Agent and each other Secured Party and their respective successors, transferees
and assigns; provided, however, that the Guarantor may not assign its
obligations hereunder without the prior written consent of the Administrative
Agent.

 

5.7 Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and mailed, delivered or transmitted by telecopier
to each party hereto at the address set forth in Section 10.02 of the Credit
Agreement. All such notices and other communications shall be deemed to be given
or made at the times provided in Section 10.02 of the Credit Agreement.

 

5.8 Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

 

-8-

Company Guaranty



--------------------------------------------------------------------------------

5.9 Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

5.10 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

5.11 Governing Law, Etc. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b) THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c) THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

-9-

Company Guaranty



--------------------------------------------------------------------------------

LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 5.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

(e) THE FOREGOING CONSENTS TO JURISDICTION, VENUE AND SERVICE OF PROCESS SHALL
NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES TO THIS
AGREEMENT AND THE SECURED PARTIES, ALONG WITH THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, IN CONNECTION WITH THE GUARANTEED OBLIGATIONS.

 

5.12 Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

5.13 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES OR BY PRIOR
OR CONTEMPORANEOUS WRITTEN AGREEMENTS. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
AMONG THE PARTIES.

 

[Signature Page Follows]

 

-10-

Company Guaranty



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

GLOBAL POWER EQUIPMENT GROUP INC. as a Guarantor By:  

/s/ James P. Wilson

Name:

 

James P. Wilson

Title:

 

Chief Financial Officer and V.P. of Finance

 

ACKNOWLEDGED AND ACCEPTED:

BANK OF AMERICA, N.A.,

      as Administrative Agent

By:

 

/s/ David A. Johanson

Name:

 

David A. Johanson

Title:

 

Vice President

 

Company Guaranty



--------------------------------------------------------------------------------

EXHIBIT L

 

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

 

Date:             ,         

 

To:    Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.15 of that certain Credit Agreement, dated as of October
1, 2004, among GLOBAL POWER EQUIPMENT GROUP INC., a Delaware corporation (the
“Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, US Bank National
Association, as Syndication Agent, and Bank of Oklahoma, N.A., as Managing Agent
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

Each of                                          (the “Designated Borrower”) and
the Company hereby confirms, represents and warrants to the Administrative Agent
and the Lenders that the Designated Borrower is a Subsidiary of the Company.

 

The parties hereto hereby confirm that on the effective date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement. The Designated Borrower hereby makes all
representations and warranties applicable to Designated Borrowers under the
Credit Agreement confirms its acceptance of, and consents to, all other terms
and provisions of the Credit Agreement.

 

This Agreement shall become effective only upon (a) acceptance of this Agreement
by the Administrative Agent and the Alternative Currency Lender in their sole
and absolute discretion by execution of this Agreement where indicated below and
(b) delivery to the Administrative Agent of duly completed and executed
counterparts of all documents required to be delivered to the Administrative
Agent under Section 2.15 of the Credit Agreement. The parties hereto agree that
the Designated Borrower shall not be entitled to request or receive Alternative
Currency Loans under the Credit Agreement until the date five Business Days
after the effective date hereof designated by the Administrative Agent in a
Designated Borrower Notice delivered to the Company and the Lenders pursuant to
Section 2.14 of the Credit Agreement.

 

L - 1

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[Designated Borrower]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

GLOBAL POWER EQUIPMENT GROUP INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED this     

Day of                     , 20     :

BANK OF AMERICA, N.A., as Administrative Agent

and Alternative Currency Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

L - 2

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT M

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:             ,         

 

To: Global Power Equipment Group Inc.

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.15
of that certain Credit Agreement, dated as of October 1, 2004, among GLOBAL
POWER EQUIPMENT GROUP INC., a Delaware corporation (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, US Bank National Association, as Syndication
Agent, and Bank of Oklahoma, N.A., as Managing Agent (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), and reference is made thereto for full particulars of the
matters described therein. All capitalized terms used in this Designated
Borrower Request and Assumption Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                        ] shall be a
Designated Borrower and may receive Loans for its account on the terms and
conditions set forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

M - 1

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT N

 

FORM OF REMINBI FACILITY LETTER AGREEMENT

 

N - 1

Form of Designated Borrower Request and Assumption Agreement